Exhibit 10.44
AMENDED AND RESTATED
LOAN AGREEMENT
between
1100 West Properties, LLC,
a Delaware limited liability company
as Borrower
The Lenders Party Hereto
as Lenders
and
Eurohypo AG, New York Branch
as Administrative Agent
Date: As of November 25, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 CERTAIN DEFINITIONS
    2  
 
       
Section 1.1 Certain Definitions
    2  
Section 1.2 Types of Loans
    30  
 
       
ARTICLE 2 LOAN TERMS
    31  
 
       
Section 2.1 The Commitments, Loans and Notes
    31  
Section 2.2 Conversions or Continuations of Loans
    32  
Section 2.3 Interest Rate; Late Charge
    32  
Section 2.4 Terms of Payment
    33  
Section 2.5 Extension of Maturity Date
    36  
Section 2.6 Exit Fee
    41  
Section 2.7 Cash Management
    42  
Section 2.8 Payments; Pro Rata Treatment; Etc.
    42  
Section 2.9 Yield Protection; Etc.
    46  
Section 2.10 Administration Fee
    51  
Section 2.11 Take-Out Obligations
    52  
 
       
ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS
    53  
 
       
Section 3.1 Insurance
    53  
Section 3.2 Condemnation Awards
    56  
Section 3.3 Use and Application of Insurance Proceeds
    56  
Section 3.4 Disbursement of Proceeds
    57  
 
       
ARTICLE 4 RESERVES
    60  
 
       
Section 4.1 Real Estate Tax and Insurance Reserve Fund
    60  
Section 4.2 Seasonality Reserve Fund
    61  
Section 4.3 Construction Completion Fund
    62  
Section 4.4 Reserve Funds and Security Accounts Generally
    62  
 
       
ARTICLE 5 ENVIRONMENTAL MATTERS
    64  
 
       
Section 5.1 Certain Definitions
    64  
Section 5.2 Representations and Warranties on Environmental Matters
    65  
Section 5.3 Covenants on Environmental Matters
    65  
Section 5.4 Allocation of Risks and Indemnity
    66  
Section 5.5 No Waiver
    67  
 
       
ARTICLE 6 LEASING MATTERS
    68  
 
       
Section 6.1 Representations and Warranties on Leases
    68  
Section 6.2 Restaurant Lease and Future Lease
    68  
Section 6.3 Covenants
    68  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
    68  
 
       
Section 7.1 Organization and Power
    68  
Section 7.2 Validity of Loan Documents
    68  
Section 7.3 Liabilities; Litigation
    69  
Section 7.4 Taxes and Assessments
    69  
Section 7.5 Other Agreements; Defaults
    69  
Section 7.6 Compliance with Law
    69  
Section 7.7 Location of Borrower
    70  
Section 7.8 ERISA
    70  
Section 7.9 Margin Stock
    70  
Section 7.10 Tax Filings
    70  
Section 7.11 Solvency
    70  
Section 7.12 Full and Accurate Disclosure
    70  
Section 7.13 Single Purpose Entity
    70  
Section 7.14 Management of the Project
    71  
Section 7.15 No Conflicts
    71  
Section 7.16 Title
    71  
Section 7.17 Flood Zone
    71  
Section 7.18 Insurance
    71  
Section 7.19 Certificate of Occupancy; Licenses
    72  
Section 7.20 Physical Condition
    72  
Section 7.21 Boundaries
    72  
Section 7.22 Material Agreements
    72  
Section 7.23 Construction Budget
    73  
Section 7.24 Filing and Recording Taxes
    73  
Section 7.25 Investment Company Act
    73  
Section 7.26 Patriot Act; Foreign Assets Control Regulations
    74  
Section 7.27 Organizational Structure
    74  
Section 7.28 Property Specific Representations
    74  
 
       
ARTICLE 8 FINANCIAL REPORTING
    75  
 
       
Section 8.1 Financial Statements
    75  
Section 8.2 Accounting Principles
    77  
Section 8.3 Other Information
    77  
Section 8.4 Annual Operating Budget
    77  
Section 8.5 Audits
    77  
Section 8.6 Access
    78  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 9 COVENANTS
    78  
 
       
Section 9.1 Due on Sale and Encumbrance; Transfers of Interests
    78  
Section 9.2 Taxes; Charges
    80  
Section 9.3 Control; Management
    80  
Section 9.4 Operation; Maintenance; Inspection
    80  
Section 9.5 Taxes on Security
    81  
Section 9.6 Legal Existence; Name, Etc.
    81  
Section 9.7 Affiliate Transactions
    81  
Section 9.8 Limitation on Other Debt
    82  
Section 9.9 Further Assurances
    82  
Section 9.10 Estoppel Certificates
    82  
Section 9.11 Notice of Certain Events
    82  
Section 9.12 Indemnification
    83  
Section 9.13 Size of Units
    83  
Section 9.14 Minimum Sales Prices
    83  
Section 9.15 Hedge Agreements
    83  
Section 9.16 No Distributions
    85  
Section 9.17 Condominium Covenants
    85  
Section 9.18 Patriot Act Compliance; Foreign Assets Control Regulations
    86  
Section 9.19 Payment for Labor and Materials
    87  
Section 9.20 Hotel Management Agreement
    88  
Section 9.21 Americans with Disabilities
    88  
Section 9.22 Zoning
    89  
Section 9.23 ERISA
    89  
Section 9.24 Property Specific Covenants
    89  
Section 9.25 Construction Management Contract
    90  
 
       
ARTICLE 10 EVENTS OF DEFAULT
    90  
 
       
Section 10.1 Payments
    90  
Section 10.2 Insurance
    90  
Section 10.3 Single Purpose Entity
    90  
Section 10.4 Taxes
    90  
Section 10.5 Sale, Encumbrance, Etc.; Change of Control
    90  
Section 10.6 Representations and Warranties
    90  
Section 10.7 Other Encumbrances
    91  
Section 10.8 Various Covenants
    91  
Section 10.9 Involuntary Bankruptcy or Other Proceeding
    91  
Section 10.10 Voluntary Petitions, Etc.
    91  
Section 10.11 Indebtedness
    91  
Section 10.12 Dissolution
    91  
Section 10.13 Judgments
    92  
Section 10.14 Security
    92  
Section 10.15 Guarantees
    92  
Section 10.16 Security Accounts
    92  
Section 10.17 Hedge Agreement
    92  
Section 10.18 Junior Loan Intercreditor Agreement
    92  
Section 10.19 Covenants
    92  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 11 REMEDIES
    93  
 
       
Section 11.1 Remedies — Insolvency Events
    93  
Section 11.2 Remedies — Other Events
    93  
Section 11.3 Administrative Agent’s Right to Perform the Obligations
    93  
 
       
ARTICLE 12 MISCELLANEOUS
    94  
 
       
Section 12.1 Notices
    94  
Section 12.2 Amendments, Waivers, Etc
    94  
Section 12.3 Limitation on Interest
    95  
Section 12.4 Invalid Provisions
    96  
Section 12.5 Reimbursement of Expenses
    96  
Section 12.6 Approvals; Third Parties; Conditions
    97  
Section 12.7 Lenders and Administrative Agent Not in Control; No Partnership
    97  
Section 12.8 Time of the Essence
    97  
Section 12.9 Successors and Assigns
    97  
Section 12.10 Renewal, Extension or Rearrangement
    98  
Section 12.11 Waivers
    98  
Section 12.12 Cumulative Rights
    98  
Section 12.13 Singular and Plural
    98  
Section 12.14 Phrases
    98  
Section 12.15 Exhibits and Schedules
    98  
Section 12.16 Titles of Articles, Sections and Subsections
    98  
Section 12.17 Promotional Material
    99  
Section 12.18 Survival
    99  
Section 12.19 WAIVER OF JURY TRIAL
    99  
Section 12.20 Remedies of Borrower
    100  
Section 12.21 GOVERNING LAW
    100  
Section 12.22 Entire Agreement
    101  
Section 12.23 Counterparts
    101  
Section 12.24 Assignments and Participations
    101  
Section 12.25 Brokers
    103  
Section 12.26 Right of Setoff
    104  
Section 12.27 Cooperation with Syndication; Componentization
    104  

 

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 13 LIMITATIONS ON LIABILITY
    106  
 
       
Section 13.1 Limitation on Liability
    106  
Section 13.2 Limitation on Liability of the Administrative Agent’s and the
Lenders’ Officers, Employees, etc
    107  
 
       
ARTICLE 14 BUILDING CONVERSION; SALE OF UNITS
    107  
 
       
Section 14.1 Completion of Building Conversion
    107  
Section 14.2 Marketing and Sales Program; Sales of Units; Deposits
    109  
Section 14.3 Partial Release of Units
    109  
Section 14.4 Application of Excess Cash Flow
    110  
Section 14.5 Sale of Parking Spaces
    111  
Section 14.6 Seller Financing Collateral
    112  
 
       
ARTICLE 15 THE ADMINISTRATIVE AGENT
    113  
 
       
Section 15.1 Appointment, Powers and Immunities
    113  
Section 15.2 Reliance by Administrative Agent
    114  
Section 15.3 Defaults
    114  
Section 15.4 Rights as a Lender
    116  
Section 15.5 Standard of Care; Indemnification
    117  
Section 15.6 Non Reliance on Administrative Agent and Other Lenders
    117  
Section 15.7 Failure to Act
    117  
Section 15.8 Resignation of Administrative Agent
    118  
Section 15.9 Consents under Loan Documents
    118  
Section 15.10 Authorization
    118  
Section 15.11 Reserved
    119  
Section 15.12 Defaulting Lenders
    119  
Section 15.13 Liability of the Administrative Agent
    120  
Section 15.14 Transfer of Agency Function
    120  
 
       
ARTICLE 16 AMENDMENT AND RESTATEMENT
    120  
 
       
ARTICLE 17 RELEASE
    120  

 

-v-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

         
 
       
EXHIBIT A — LEGAL DESCRIPTION OF PROJECT
       
 
       
EXHIBIT B — RESERVED
       
 
       
EXHIBIT C — FORM OF NOTE
       
 
       
EXHIBIT D — FORM OF ASSIGNMENT AND ACCEPTANCE
       
 
       
EXHIBIT E — FORM OF NOTICE OF CONVERSION/CONTINUATION
       
 
       
SCHEDULE 1(a) — COMMITMENTS
       
 
       
SCHEDULE 1(b) — MINIMUM SALES PRICE SCHEDULE
       
 
       
SCHEDULE 1(c) — UNIT RELEASE SCHEDULE
       
 
       
SCHEDULE 2.1 — DISBURSEMENT AND COMPLETION CONDITIONS
       
 
       
SCHEDULE 2.4(1) — WIRE INSTRUCTIONS
       
 
       
SCHEDULE 7.19 — LICENSES
       
 
       
SCHEDULE 7.23 — PROJECT BUDGET
       
 
       
SCHEDULE 7.27 — ORGANIZATIONAL CHART
       

 

-vi-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AGREEMENT
This Amended and Restated Loan Agreement (this “Agreement”) is entered into as
of November 25, 2008, among 1100 WEST PROPERTIES, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Borrower”); each of the lenders that is a signatory hereto identified
under the caption “LENDERS” on the signature pages hereof and each lender that
becomes a “Lender” after the date hereof pursuant to Section 12.24(2)
(individually, a “Lender” and, collectively, the “Lenders”); and EUROHYPO AG,
NEW YORK BRANCH (“Eurohypo”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
RECITALS
A. Borrower, Eurohypo (as the Administrative Agent and Lender), CIT Lending
Services Corporation, a Delaware corporation (“CIT”), as a Lender, and KBC Bank
NV (“KBC Bank”), as Lender, are parties (or successors parties) to a Loan
Agreement dated as of August 8, 2006, as amended by that certain First Amendment
to Loan Agreement dated as of September 6, 2007, and that certain Second
Amendment to Loan Agreement dated as of April 25, 2008 (the “Existing Loan
Agreement”), which provides for, among other things, loans by the Lenders to
Borrower in an aggregate principal or face amount not exceeding $124,000,000
(the “Loans” or “Existing Loans”).
B. Sole Member (as defined below) and Eurohypo, as a lender and as
administrative agent (in such capacities, together with Eurohypo’s successors
and assigns in each such capacity, “Existing Mezzanine Lender”), are parties to
that certain Mezzanine Loan Agreement dated as of April 25, 2008 (the “Original
Existing Mezzanine Loan Agreement”), which provides for, among other things, a
mezzanine loan to Sole Member in an aggregate principal or face amount not
exceeding $28,000,000 (the “Existing Mezzanine Loan”).
C. On the date hereof, Sole Member and Existing Mezzanine Lender are entering
into that certain Amended and Restated Mezzanine Loan Agreement dated as of the
date hereof, which amends, restates, supersedes and replaces the Original
Existing Mezzanine Loan Agreement (as the same may be amended, modified and
supplemented and in effect from time to time, the “Existing Mezzanine Loan
Agreement”).
D. Additional funds are required to complete the Building Conversion (as defined
below) and cause Construction Completion (as defined below) to occur and certain
affiliates of Borrower and Sole Member are ready to provide such funds through a
combination of additional equity investments in Borrower and the making of the
Junior Mezzanine Loan (as defined below).
E. Borrower, the Lenders and the Administrative Agent desire to amend, restate
and supersede the Existing Loan Agreement with this Agreement. As of the date
hereof, the principal balance of the Loans is $84,080,399.11 and the amount of
the Commitments have been fully funded.

 

1



--------------------------------------------------------------------------------



 



AGREEMENT
ARTICLE 1
CERTAIN DEFINITIONS
Section 1.1 Certain Definitions. As used herein, the following terms have the
meanings indicated:
(1) “Acceptable Counterparty” shall mean (1) Eurohypo and/or its Affiliates, or
(2) any other counterparty to the Hedge Agreement that has and shall maintain,
until the expiration of the applicable Hedge Agreement, a credit rating of not
less than ‘A’ from S&P.
(2) “Access Laws” has the meaning assigned in Section 9.21(1).
(3) “Additional Costs” has the meaning assigned in Section 2.9(1)(a).
(4) “Adjusted LIBOR Rate” means, for any Interest Period for any Eurodollar
Loan, a rate per annum (rounded upwards, if necessary, to the nearest 1/1000 of
1%) determined by the Administrative Agent to be equal to the LIBOR Rate for
such Interest Period divided by one (1) minus the Reserve Requirement (if any)
for such Interest Period.
(5) “Adjusted Operating Expenses” means Operating Expenses as determined and
adjusted by the Administrative Agent in accordance with its then current audit
policies and procedures.
(6) “Adjusted Operating Revenues” means Operating Revenues as determined and
adjusted by the Administrative Agent in accordance with its then current audit
policies and procedures.
(7) “Administration Fee” has the meaning assigned in Section 2.10.
(8) “Advance Conditions” means those conditions listed in Schedule 2.1 attached
hereto and made a part hereof.
(9) “Advance Date” has the meaning assigned in Section 2.8(6).
(10) “Advanced Amount” has the meaning assigned in Section 15.12(2).
(11) “Affiliate” means with respect to any Person, another Person that directly
or indirectly Controls, or is under common Control with, or is Controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, spouse, children and siblings) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is Controlled by any such member or
trust. For purposes of this definition, any Person that owns directly or
indirectly securities having ten percent (10%) or more of the voting power for
the election of directors or other governing body of a corporation or
thirty-five percent (35%) or more of the partnership, membership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to Control such corporation or other Person.
Notwithstanding the foregoing, no individual shall be an Affiliate solely by
reason of his or her being a director, officer, trustee or employee of Borrower.

 

2



--------------------------------------------------------------------------------



 



(12) “Agreement” means this Amended and Restated Loan Agreement, as amended from
time to time.
(13) “Amendment Closing Date” means the date hereof.
(14) “Annual Operating Budget” has the meaning assigned in Section 8.4.
(15) “Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States of America
(Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism).
(16) “Applicable Law” means collectively, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any governmental authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.
(17) “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an affiliate of such Lender)
designated for such Type of Loan on the respective signature pages hereof or
such other office of such Lender (or of an affiliate of such Lender) as such
Lender may from time to time specify to the Administrative Agent and Borrower as
the office by which its Loans of such Type are to be made and maintained.
(18) “Applicable Margin” has the meanings set forth in the Notes.
(19) “Appraisal” means an appraisal of the Project prepared by an appraiser
reasonably satisfactory to the Administrative Agent, which appraisal must also
(a) satisfy the requirements of Title XI of the Federal Institution Reform,
Recovery and Enforcement Act of 1989 and the regulations promulgated thereunder
(including the appraiser with respect thereto) and (b) be otherwise in form and
substance reasonably satisfactory to the Administrative Agent.
(20) “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
(21) “Approved Mezzanine Loans” means, collectively, the Existing Mezzanine Loan
and the Junior Mezzanine Loan.

 

3



--------------------------------------------------------------------------------



 



(22) “Approved Sales Program” has the meaning assigned in Section 14.2.
(23) “Arranger” means Eurohypo AG, New York branch.
(24) “Assignment and Acceptance” means an Assignment and Acceptance, duly
executed by the parties thereto, in substantially the form of Exhibit D hereto
and consented to by the Administrative Agent in accordance with
Section 12.24(2).
(25) “Assignment of Construction Management Contract and Consent to Assignment”
means that certain Assignment of Construction Management Contract dated as of
the date hereof made by Borrower for the benefit of the Administrative Agent (on
behalf of the Lenders) and that certain Consent and Agreement of Construction
Manager dated as of the date hereof made by Construction Manager in favor of the
Administrative Agent (on behalf of the Lenders).
(26) “Assignment of Contracts” means that certain Collateral Assignment of
Contracts, Development Rights, Licenses, Permits, Warranties and Guaranties
executed by Borrower for the benefit of the Administrative Agent (on behalf of
the Lenders) of even date, as the same may be modified, amended and/or
supplemented from time to time.
(27) “Assignment of Rents and Leases” means the Assignment of Rents and Leases,
executed by Borrower for the benefit of the Administrative Agent (on behalf of
the Lenders), and pertaining to leases of space in the Project, as the same may
be modified, amended and/or supplemented from time to time.
(28) “Association” means the association to be formed pursuant to the
Declaration.
(29) “Authorized Officer” means with respect to Borrower or Sole Member, an
officer of Sanctuary Management who has knowledge of the financial affairs of
Borrower or Sole Member and with respect to Morgans LLC an officer who holds the
title of controller or chief financial officer or an equivalent title.
(30) “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101
et seq., as amended from time to time.
(31) “Bankruptcy Party” has the meaning assigned in Section 10.9.
(32) “Base Rate” means, for any day, a rate per annum equal to the Prime Rate
for such day. Each change in any interest rate provided for herein based upon
the Base Rate resulting from a change in the Base Rate shall take effect at the
time of such change in the Base Rate.
(33) “Base Rate Loans” means Loans that bear interest at rates based upon the
Base Rate.
(34) “Basel II” means that certain revised at-risk capital framework published
by the Basel Committee on Banking Supervision in its paper entitled
“International Convergence of Capital Measurement and Capital Standards: a
Revised Framework” in June, 2004, as amended, modified and in effect from time
to time.

 

4



--------------------------------------------------------------------------------



 



(35) “Boat Slip” or “Boat Slips” means any one or more of the boat slips located
adjacent to, and comprising a part of, the Project.
(36) “Borrower Party” means any Joinder Party, any Guarantor and the Sole
Member.
(37) “Broker” has the meaning assigned in Section 12.25.
(38) “Building Conversion” means the conversion of the Project from a rental
building to a hotel condominium building in accordance with, and as contemplated
by, the Project Budget, the Plans and Specifications and the terms of this
Agreement.
(39) “Business Day” means (a) any day other than a Saturday, a Sunday, or other
day on which commercial banks located in New York City are authorized or
required by Applicable Law to remain closed and (b) in connection with a
borrowing of, a payment or prepayment of principal of or interest on, a
Conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
by Borrower with respect to any such borrowing, payment, prepayment or
Conversion, the term “Business Day” shall also exclude a day on which banks are
not open for dealings in Dollar deposits in the London interbank market.
(40) “Cash Management Account” has the meaning assigned in the Cash Management
Agreement.
(41) “Cash Management Agreement” means that certain Second Amended and Restated
Cash Management and Security Agreement executed, dated and delivered by
Borrower, the Administrative Agent (on behalf of the Lenders) and the Depository
Bank on or about the Amendment Closing Date, as the same may be modified,
amended and/or supplemented from time to time.
(42) “Casualty/Taking Account” has the meaning assigned to such term in the Cash
Management Agreement.

 

5



--------------------------------------------------------------------------------



 



(43) “Change of Control” means: (a) any event, including, without limitation,
the sale, transfer, issuance, assignment, pledge or encumbrance in one or more
transactions, of any direct or indirect beneficial ownership interests in the
Borrower, which results in (i) any Person, other than Sole Member, owning or
encumbering any of the membership interests in, or rights to distributions from,
Borrower; (ii) any Person other than the Sole Member having the responsibility
for managing and administering the day-to-day business and affairs of, or
otherwise Controlling, the Borrower, (iii) any Person other than MMI or
Sanctuary West, owning or encumbering any of the membership interests in, or
rights to distributions from, Sole Member, or (iv) any Person other than MMI or
Sanctuary West Avenue, LLC having the responsibility for managing and
administering the day-to-day business and affairs of, or otherwise Controlling,
the Sole Member; or (b) Morgans Public no longer directly or indirectly
(i) owning (free of any encumbrance) at least 51% of the ownership interests in
and rights to distributions from the MMI and owning at least 51% of the
ownership interests in and rights to distributions from the Morgans LLC,
(ii) having responsibility for managing and administering the day-to-day
business and affairs of MMI or Morgans LLC, or (iii) in any other respects, any
Person other than Morgans Public directly or indirectly Controlling MMI or
Morgans LLC; or (c) Galbut or members of his immediate family (including
parents, spouse, children and siblings) no longer directly or indirectly
(i) owning at least 51% of the ownership interests in and rights to
distributions from Sanctuary Avenue, Sanctuary Holdings or Sanctuary Management,
(ii) having responsibility for managing and administering the day-to-day
business and affairs of Sanctuary Avenue, Sanctuary Holdings or Sanctuary
Management, or (iii) in any other respects, any Person other than Galbut
directly or indirectly Controlling Sanctuary Avenue, Sanctuary Holdings or
Sanctuary Management. A “Change of Control” shall not be deemed to have occurred
solely as a result of (w) the transfer of membership interests in Sole Member
between MMI and Sanctuary West, so long as MMI and/or Sanctuary West continue to
own 100% of the membership interests in Sole Member and to Control Sole Member;
(x) transfers of ownership interests Morgans Public; or (y) transfers by Galbut
of ownership interests in Sanctuary Avenue, Sanctuary Holdings or Sanctuary
Management for estate planning purposes to family members of Galbut or one or
more trusts of the benefit of such immediate family members, provided that after
giving effect to such transfer Galbut shall continue to have responsibility for
managing and administering the day-to-day business and affairs of, and otherwise
continue to Control, Sanctuary Avenue, Sanctuary Holdings or Sanctuary
Management; or (z) as a result of Galbut’s passing away, he no longer Controls
Sanctuary Avenue, Sanctuary Holdings or Sanctuary Management, so long as Menin,
Daniel Galbut, Frohlich or the personal representative of the estate of Galbut
Controls Sanctuary Avenue, Sanctuary Holdings and Sanctuary Management.
(44) “CIT” has the meaning assigned in the Recitals.
(45) “Clearing Account” has the meaning assigned in the Clearing Account
Agreement.
(46) “Clearing Account Agreement” means the Clearing Account Agreement among
Borrower, the Administrative Agent and the Clearing Bank pertaining to the
Clearing Account, as the same may be modified, amended and/or supplemented and
in effect from time to time.
(47) “Clearing Bank” has the meaning assigned to such term in the Clearing
Account Agreement.
(48) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------



 



(49) “Commitment” means, as to each Lender, the obligation of such Lender to
make a Loan in a principal amount up to but not exceeding the amount set
opposite the name of such Lender on Schedule 1(a) under the caption “Commitment”
or, in the case of a Person that becomes a Lender pursuant to an assignment
permitted under Section 12.24(2), as specified in the respective instrument of
assignment pursuant to which such assignment is effected. As of the date hereof,
the amount of the Commitments have been fully funded.
(50) “Completion Guaranty” means that certain Second Amended and Restated
Completion Guaranty executed by Galbut, Frohlich, Menin and Morgans LLC in favor
of the Administrative Agent (on behalf of the Lenders) as the same may be
modified, amended, and/or supplemented and in effect from time to time.
(51) “Condominium Act” means Chapter 718 of the Florida Statutes, as amended.
(52) “Condominium Escrow” means that certain condominium escrow held pursuant to
the Condominium Escrow Agreement.
(53) “Condominium Escrow Agreement” means the condominium escrow agreement
between Borrower and Escrow Agent, approved by the Administrative Agent in
writing.
(54) “Constituent Documents” means (a) the Public Offering Statement submitted
and approved pursuant to the Condominium Act; (b) the Declaration; and (c) the
articles of incorporation and by-laws of the Association.
(55) “Construction Completion” means the satisfaction of all of the conditions
set forth on Part B of Schedule 2.1 as required pursuant to the terms of this
Agreement.
(56) “Construction Completion Account” has the meaning assigned in the Cash
Management Agreement.
(57) “Construction Completion Deadline” means April 1, 2009.
(58) “Construction Completion Fund” has the meaning assigned in Section 4.3(1).
(59) “Construction Consultant” has the meaning assigned in Section 8.3.
(60) “Construction Management Contract” means the contract for the management of
construction of the Improvements dated as of July 9, 2007, entered into between
Borrower and the Construction Manager, as the same may be modified, supplemented
and/or amended from time to time in accordance with the terms of this Agreement.
(61) “Construction Manager” means G.T. Construction and Development, Inc.
(62) “Continue” “Continuation” and “Continued” refer to the continuation
pursuant to Section 2.2 of (a) a Eurodollar Loan from one Interest Period to the
next Interest Period or (b) a Base Rate Loan at the Base Rate.
(63) “Contract Price” means the Purchase Price of a Unit as set forth in a
Qualified Purchase Contract (net of any credits to the purchaser), not including
any amounts for any build-out or improvements in excess of Standard Unit Finish.

 

7



--------------------------------------------------------------------------------



 



(64) “Control” of one Person (the “controlled Person”) by another Person (the
“controlling Person”) means the possession, directly or indirectly, by the
controlling Person of the power or ability to direct or cause the direction of
the management or policies of the controlled Person, whether through the ability
to exercise voting power, by contract or otherwise (“Controlled” and
“Controlling” each have the meanings correlative thereto).
(65) “Convert” “Conversion” and “Converted” means, with respect to any Type of
Loan, a conversion pursuant to the terms of this Agreement of one Type of Loans
into another Type of Loans, which may be accompanied by the transfer by a Lender
(at its sole discretion) of a Loan from one Applicable Lending Office to
another.
(66) “Debt” means, for any Person, without duplication: (a) all indebtedness of
such Person for borrowed money, for amounts drawn under a letter of credit, or
for the deferred purchase price of property for which such Person or its assets
is liable, (b) all unfunded amounts under a loan agreement, letter of credit, or
other credit facility for which such Person would be liable, if such amounts
were advanced under the credit facility, (c) all amounts required to be paid by
such Person as a guaranteed payment to partners, members (or other equity
holders) or a preferred or special dividend, including any mandatory redemption
of shares or interests, (d) all indebtedness guaranteed by such Person, directly
or indirectly, (e) all obligations under leases that constitute capital leases
for which such Person is liable, and (f) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss.
(1) “Debt Service” means, for any period of determination, the aggregate
interest due with respect to the Loans and/or the Existing Mezzanine Loan, as
the context so requires, during such period.
(2) “Debt Service Subaccount” has the meaning assigned in the Cash Management
Agreement.
(67) “Debt Service Coverage Ratio” means, as of any date of determination, the
ratio of Net Operating Income to Debt Service for the twelve (12) calendar
months ending immediately prior to the date of such determination. The Debt
Service Coverage Ratio shall be as determined by the Administrative Agent based
upon the most recent reports required to have been submitted by Borrower under
Section 8.1 (or, if no such reports have been so submitted, such other
information as Administrative Agent shall determine in its discretion), which
determination shall be conclusive in the absence of manifest error.
(68) “Declarant” has the meaning assigned in Section 9.17(5).
(69) “Declaration” means that certain Declaration of Condominium for Mirador
1000, dated December 30, 2004 and recorded in the Clerk of the Court, Miami-Dade
County, Florida, on December 30, 2004 in OR Book 22959 at Page 1727.

 

8



--------------------------------------------------------------------------------



 



(70) “Default Rate” means a rate per annum equal to five percent (5%) plus the
Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans, provided that, with respect to principal of a Eurodollar Loan, the
“Default Rate” shall be the greater of (a) five percent (5%) plus the interest
rate for such Loan as provided in Section 2.3 and (b) the rate provided for
above in this definition; provided, however, that in no event shall the Default
Rate exceed the maximum rate allowed by Applicable Law.
(71) “Defaulting Lender” has the meaning assigned in Section 15.12(1).
(72) “Deficiency Deposit” has the meaning assigned in Section 14.1(3).
(73) “Depository Bank” has the meaning assigned to such term in the Cash
Management Agreement.
(74) “Distribution” means, other than payments which are expressly permitted to
be made pursuant to this Agreement, any of the following: (a) the payment by any
Person of any Distributions or other payments to its shareholders, members or
partners; (b) the declaration or payment of any dividend on or in respect of
shares of any class of capital stock of, membership interest in, or partnership
interest in, any Person; (c) the purchase or other retirement of any shares of
any class of capital stock of, membership interest in, or partnership interest
in, any Person, directly or indirectly through a subsidiary or otherwise;
(d) the return of capital by any Person to its shareholders, members, or
partners; or (e) any other payment on or in respect of any shares of any class
of capital stock of, membership interest in, or partnership interest in, any
Person.
(75) “Dollars” and “$” means lawful money of the United States of America.
(76) “Eligibility Requirements” means, with respect to any Person, that such
Person (a) (i) has total assets (in name or under management) in excess of
$400,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholders’ equity of $250,000,000, or
(ii) is otherwise approved in writing by Eurohypo (which approval shall not be
unreasonably withheld); and (b) is regularly engaged in the business of making
or owning commercial real estate loans (including mezzanine loans and
participation interests in commercial real estate loans) or operating commercial
properties.
(77) “Eligible Assignee” means any of (a) a commercial bank organized under the
laws of the United States, or any State thereof, and having (i) total assets in
excess of $1,000,000,000 and (ii) a combined capital and surplus of at least
$250,000,000; (b) a commercial bank organized under the laws of any other
country which is a member of the Organization of Economic Cooperation and
Development (“OECD”), or a political subdivision of any such country, and having
(i) total assets in excess of $1,000,000,000 and (ii) a combined capital and
surplus of at least $250,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of OECD; (c) a life insurance company organized
under the laws of any State of the United States, or organized under the laws of
any country and licensed as a life insurer by any State within the United States
and having admitted assets of at least $1,000,000,000; (d) a nationally
recognized investment banking company or other financial institution in the
business of making loans, or an Affiliate thereof (other than any Person which
is directly or indirectly a Borrower Party or directly or indirectly an
Affiliate of any Borrower Party) organized under the laws of any State of the
United States, and licensed or qualified to conduct such business under the laws
of any such State and having (i) total assets of at least $1,000,000,000 and
(ii) a net worth of at least $250,000,000; (e) an Approved Fund; or (f) or a
Related Entity of Eurohypo.

 

9



--------------------------------------------------------------------------------



 



(78) “Environmental Claim” has the meaning assigned in Section 5.1(1).
(79) “Environmental Laws” has the meaning assigned in Section 5.1(2).
(80) “Environmental Liens” has the meaning assigned in Section 5.3(4).
(81) “Environmental Losses” has the meaning assigned in Section 5.1(4).
(82) “Equity Balancing Contribution” has the meaning assigned in
Section 14.1(3).
(83) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and any regulations promulgated thereunder.
(84) “Escrow Agent” means an escrow agent as may be reasonably approved by
Administrative Agent.
(85) “Eurodollar Loan” means Loans that bear interest at rates based on rates
referred to in the definition of “LIBOR Rate”.
(86) “Eurohypo” means Eurohypo AG, New York Branch.
(87) “Event of Default” has the meaning assigned in Article 10.
(88) “Excess Cash Flow” means, with respect to the applicable Unit, the Net
Sales Proceeds less the Scheduled Release Price.
(89) “Existing Loans” has the meaning assigned in the Recitals.
(90) “Existing Loan Agreement” has the meaning assigned in the Recitals.
(91) “Existing Mezzanine Lender” has the meaning assigned in the Recitals.
(92) “Existing Mezzanine Loan” has the meaning assigned in the Recitals.
(93) “Existing Mezzanine Loan Agreement” has the meaning assigned in the
Recitals.
(94) “Exit Fee” means a fee payable by Borrower to Administrative Agent (for the
benefit of the Lenders) in an amount equal to one and one-quarter percent
(1.25%) of the full amount of the Commitments evidenced by Note B, including any
portion of the Commitments acquired by Eurohypo pursuant to Section 2.11.
(95) “FNMA” means the Federal National Mortgage Association.

 

10



--------------------------------------------------------------------------------



 



(96) “Fifth Extension Notice” has the meaning assigned to such term in Section
2.5(5)(a).
(97) “Fifth Extension Period” has the meaning assigned to such term in Section
2.5(5).
(98) “First Extension Notice” has the meaning assigned to such term in Section
2.5(1)(a).
(99) “First Extension Period” has the meaning assigned to such term in Section
2.5(1).
(100) “Forward Purchase Contract” means that certain Agreement for Purchase of
Condominium Units and related Amended and Restated Rider, each dated as of
April 25, 2008, by and among Borrower, as seller and/or developer, and Abraham
Galbut, Frohlich, Menin and Morgans, individually and collectively, as buyers
and/or purchasers.
(101) “Fourth Extension Notice” has the meaning assigned to such term in Section
2.5(4)(a).
(102) “Fourth Extension Period” has the meaning assigned to such term in Section
2.5(4).
(103) “Franchise Fee” means the franchise fee payable to Hotel Manager as hotel
operator upon the sale of a Unit, which shall be in the amount of one percent
(1%) of the Purchase Price of such Unit up to that portion of the gross sales
price attributable to a gross sales price of $800 per square foot, and ten
percent (10%) of the Units’ gross sales price attributable to a sales price
greater than $800 per square foot.
(104) “Frohlich” means Seth Frohlich, an individual.
(105) “Galbut” means Abraham Galbut, an individual.
(106) “Government Lists” means (a) the Specially Designated Nationals and
Blocked Persons List maintained by OFAC, (b) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that is included in “Governmental Lists”, or
(c) any similar list maintained by the United States Department of State, the
United States Department of Commerce or any other Governmental Authority or
pursuant to any Executive Order of the President of the United States of
America.
(107) “Guarantee” or “Guaranty” means any instruments of guaranty (including the
Joinder and the Completion Guarantee) delivered to the Administrative Agent (for
the benefit of the Lenders) in connection with the Loans.
(108) “Guarantor” or “Guarantors” mean the Persons, including the Joinder
Parties, executing a Guarantee.
(109) “Hazardous Materials” has the meaning assigned in Section 5.1(5).

 

11



--------------------------------------------------------------------------------



 



(110) “Hazardous Substances Indemnity Agreement” means that certain Hazardous
Substances Indemnity Agreement by Borrower and Joinder Parties in favor of the
Administrative Agent and each of the Lenders, to be executed, dated and
delivered to the Administrative Agent (on behalf of the Lenders) on the Original
Closing Date, as the same may be modified, amended and/or supplemented and in
effect from time to time.
(111) “Hedge Agreement” shall mean an interest rate cap with a maturity date of
the initial Maturity Date entered into with an Acceptable Counterparty with a
notional amount equal to the outstanding principal balance of the Loans for the
term of the Loan and a LIBOR strike price not greater than five percent (5%).
Furthermore, each Hedge Agreement shall provide for (i) the calculation of
interest, (ii) the determination of the interest rate, (iii) the modification of
the Interest Period, and (iv) the distribution of payments thereunder to be
identical to the definition of Interest Period set forth herein.
(112) “Hedge Agreement Pledge” means that certain Assignment, Pledge and
Security Agreement, to be executed, dated and delivered by Borrower and
Acceptable Counterparty to the Administrative Agent (on behalf of the Lenders)
in accordance with Section 9.15 and at any other time Borrower elects or is
required to enter into a Hedge Agreement, covering Borrower’s right, title and
interest in and to any such Hedge Agreement, as the same may be modified,
amended and/or supplemented and in effect from time to time.
(113) “Hotel Improvements” means that portion of the Improvements consisting of
a 335-room luxury hotel to be known as “Mondrian South Beach Hotel Residences,”
consisting of a restaurant, a sunset bar, a swimming pool, a gym, a spa, the
Boat Slips, on-site parking areas, and related amenities and improvements.
(114) “Hotel Management Agreement” means that certain Hotel Management Agreement
dated as of August 7, 2006, between the Hotel Manager and Borrower with respect
to the management of the Project as a hotel, as the same may from time to time
hereafter be modified, amended or replaced in accordance with the terms of this
Agreement.
(115) “Hotel Manager” means Morgans Hotel Group Management LLC, a Delaware
limited liability company, or another hotel manager acceptable to the
Administrative Agent.
(116) “Hotel Manager’s Consent” means the Hotel Manager’s Consent and
Subordination Agreement executed, dated and delivered by (i) the Hotel Manager
and Borrower to the Administrative Agent (on behalf of the Lenders) on the
Original Closing Date and (ii) any successor Hotel Manager to Administrative
Agent (on behalf of Lenders) prior to its appointment as Hotel Manager, as the
same may be modified, amended and/or supplemented and in effect from time to
time.
(117) “Hotel Opening” means that the Hotel Improvements are open for business
with the public in compliance with the all Applicable Law and the majority of
Units have been completed and are ready for occupancy.
(118) “Hotel Opening Deadline” means January 1, 2009.

 

12



--------------------------------------------------------------------------------



 



(119) “Improvements” has the meaning assigned in the Mortgage.
(120) “Indemnified Party” has the meaning assigned in Section 9.12.
(121) “Initial Take-Out Amount” means the lesser of (a) $35,000,000.00; and
(b) the aggregate outstanding principal balance of Note A at the time the
Initial Take-Out Amount is required to be paid to the Note A Holders by Eurohypo
pursuant to the Take-Out Agreement.
(122) “Initial Take-Out Interest” means the interest in Note A acquired by
Eurohypo upon payment of the Initial Take-Out Amount to the Note A Holders
pursuant to the Take-Out Agreement.
(123) “Initial Take-Out Right” has the meaning assigned in Section 2.11(1).
(124) “Insurance Proceeds Deficiency” has the meaning assigned in
Section 3.4(5).
(125) “Interest Holdback” means that undisbursed portion of the Existing
Mezzanine Loan as of the Amendment Closing Date, equal to $1,953,629.58, which
has been allocated under the Existing Mezzanine Loan Agreement, for the sole
purpose of paying Debt Service on the Loans and the Existing Mezzanine Loan due
and accruing on, and subsequent to, the Amendment Closing Date.
(126) “Interest Period” means, with respect to any Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is made or Converted from a Base
Rate Loan or (in the event of a Continuation) the last day of the immediately
preceding Interest Period for such Loan and ending on the numerically
corresponding day fourteen (14) days thereafter or in the first, second, third
or sixth calendar month thereafter, as Borrower may select as provided in
Section 2.8(5); provided that (a) each Interest Period that commences on the
last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
(b) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the
immediately preceding Business Day); (c) except for an Interest Period having a
duration of fourteen (14) days, no Interest Period shall have a duration of less
than one month and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall bear interest at the Base Rate
plus the Applicable Margin for Base Rate Loans; (d) in no event shall any
Interest Period extend beyond the Maturity Date; and (e) there may be no more
than five (5) separate Interest Periods in respect of Eurodollar Loans
outstanding from each Lender at any one time.
(127) “Involuntary Proceeding” has the meaning assigned in Section 10.9.
(128) “Joinder” means the Joinder attached hereto.
(129) “Joinder Party” means the Persons executing the Joinder.

 

13



--------------------------------------------------------------------------------



 



(130) “Junior Loan Intercreditor Agreement” means that certain Subordination and
Standstill Agreement dated as of the date hereof, by and among Borrower, Sole
Member, Junior Mezzanine Borrower, Existing Mezzanine Lender, Junior Mezzanine
Lender and the Administrative Agent, on behalf of the Lenders.
(131) “Junior Mezzanine Borrower” means 1100 West Holdings II, LLC, a Delaware
limited liability company.
(132) “Junior Mezzanine Lender” means RMF Capital LLC, a Delaware limited
liability company, and any assignee of RMF Capital LLC permitted under the
Junior Loan Intercreditor Agreement, each in its capacity as the lender under
the Junior Mezzanine Loan.
(133) “Junior Mezzanine Loan” means a loan to Junior Mezzanine Borrower in the
original principal amount of at least $22,500,000 (inclusive of the sum of
$16,500,000, which has been funded as of the date hereof), made pursuant to that
certain Mezzanine Loan Agreement dated as of the date hereof by and between
Junior Mezzanine Borrower, as borrower, and Junior Mezzanine Lender, as lender;
it being agreed that, at the election of the Junior Mezzanine Borrower and the
Junior Mezzanine Lender, the amount of the Junior Mezzanine Loan may be
increased from time to time as necessary to pay the costs of the Building
Conversion and to fund Debt Service and other payments due under the Loan
Documents and the Existing Mezzanine Loan Documents (as defined in the Existing
Mezzanine Loan Agreement).
(134) “KBC Bank” has the meaning assigned in the Recitals.
(135) “Lender ” or “Lenders”have the meaning assigned in the Recitals.
(136) “Lender Parties” has the meaning assigned in Section 17.
(137) “LIBOR Rate” or “Libor Rate” means, for any Interest Period for any
Eurodollar Loan, the rate per annum appearing on Reuters Screen LIBOR01
(formerly operated as Page 3750 of the Dow Jones Market Service (Telerate)) (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m. London time on the date two (2) Business Days prior to the first day
of such Interest Period as the rate for the offering of Dollar deposits having a
term comparable to such Interest Period, provided that if such rate does not
appear on such page, or if such page shall cease to be publicly available, or if
the information contained on such page, in the reasonable judgment of
Administrative Agent shall cease accurately to reflect the rate offered by
leading banks in the London interbank market as reported by any publicly
available source of similar market data selected by Administrative Agent, the
LIBOR Rate for such Interest Period shall be determined from such substitute
financial reporting service as Administrative Agent in its discretion shall
determine.
(138) “Licenses” means any and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required under Applicable Laws for the use, occupancy and
operation of the Project as hotel condominium in the manner contemplated
following Construction Completion.

 

14



--------------------------------------------------------------------------------



 



(139) “Lien” means any interest, or claim thereof, in the Project securing an
obligation owed to, or a claim by, any Person other than the owner of the
Project, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. The term
“Lien” shall include reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting the Project.
(140) “Limiting Regulation” means any law or regulation of any governmental
authority, or any interpretation, directive or request under any such law or
regulation (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful) by any court or governmental authority or
monetary authority charged with the interpretation or administration thereof, or
any internal bank policy resulting therefrom (applicable to loans made in the
United States of America) which would or could in any way require a Lender to
have the approval right contained in Section 9.1.
(141) “Loan Documents” means, individually or collectively: (a) this Agreement
(including the Joinder hereto); (b) the Notes; (c) the Mortgage; (d) the
Assignment of Rents and Leases; (e) the Assignment of Contracts; (f) the Hedge
Agreement Pledge; (g) the Hazardous Substance Indemnity Agreement; (h) the
Completion Guarantee; (i) the Cash Management Agreement; (j) the Clearing
Account Agreement; (k) the Hotel Manager’s Consent; (l) Assignment of
Construction Management Contract and Consent to Assignment; (m) the Project
Manager’s Consent; (n) all Uniform Commercial Code financing statements;
(o) such assignments of management agreements, contracts and other rights as may
be required or requested by the Administrative Agent; (p) all other documents
evidencing, securing, governing or otherwise pertaining to the Loans; and
(q) all amendments, modifications, renewals, substitutions and replacements of
any of the foregoing.
(142) “Loan Transactions” has the meaning assigned in Section 2.8(4).
(143) “Loan Year” means the period between the date hereof and August 31, 2009,
for the first Loan Year and the period between each succeeding September 1 and
August 31, until the Maturity Date.
(144) “Loans” means the loans to be made by the Lenders to Borrower under this
Agreement and all other amounts evidenced or secured by the Loan Documents.
(145) “Majority Lenders” means Lenders holding at least 66.67% of the aggregate
outstanding principal amount of the Loans.

 

15



--------------------------------------------------------------------------------



 



(146) “Major Modification” means any modification to a Purchase Contract which
(a) modifies in any manner the purchase price set forth therein; (b) reopens,
reinstates or in any manner lengthens any applicable rescission period;
(c) modifies the amount and/or timing of any deposit required thereunder;
(d) extends or otherwise changes in any material respect the closing date set
forth therein; (e) releases or otherwise consents to an assignment or transfer
of the obligations of the named purchaser thereunder; (f) increases or modifies
the Standard Unit Finish (unless the purchaser agrees in writing to pay the
costs of such increases or modifications); or (g) otherwise materially modifies
the terms of such Purchase Contract.
(147) “Mandatory Principal Payments” means each and all of the payments required
to be made by the Borrower pursuant to Section 2.4(5).
(148) “Material Adverse Effect” means a material adverse effect, as unilaterally
determined by the Administrative Agent, in its reasonable judgment and
discretion, on (a) the Project or the business, operations, financial condition,
prospects, liabilities or capitalization of Borrower; (b) the ability of
Borrower, to perform its obligations under any of the Loan Documents to which it
is a party, including the timely payment of the principal of or interest on the
Loans or other amounts payable in connection therewith; (c) the ability of any
other Borrower Party to perform its obligations under any of the Loan Documents
to which it is a party; (d) the validity or enforceability of any of the Loan
Documents; or (e) the rights and remedies of the Administrative Agent and the
Lenders under any of the Loan Documents.
(149) “Maturity Date” means the earlier of (a) the Original Maturity Date, as
such date may extended in accordance herewith by the First Extension Period, the
Second Extension Period, the Third Extension Period, the Fourth Extension Period
and the Fifth Extension Period, as applicable; and (b) any earlier date on which
all of the Loans are required to be paid in full, by acceleration or otherwise,
under this Agreement or any of the other Loan Documents.
(150) “Menin” means Keith Menin.
(151) “Minimum Seasonality Reserve Balance” means an amount proposed by Borrower
and Hotel Manager and approved by the Administrative Agent (which consent may be
granted or withheld in the Administrative Agent’s sole and absolute discretion)
sufficient to provide a source of funds to pay Operating Expenses during periods
when Operating Revenues are insufficient for such purpose due to seasonal
variations in occupancy at the Hotel Improvements, as such amount may be
increased or decreased from time to time with the consent of the Administrative
Agent (which consent may be granted or withheld in the Administrative Agent’s
sole and absolute discretion, subject to the terms of any co-lender agreement
among the Lenders).
(152) “Minimum Sales Price” means the minimum sales price for the sale of a
Unit, as set forth on the Minimum Sales Price Schedule.
(153) “Minimum Sales Price Schedule” means the schedule attached hereto as
Schedule 1(b).
(154) “Model Purchase Contract” means the form of purchase contract for the sale
of Units which shall be received and approved by the Administrative Agent, which
approval shall not be unreasonably withheld.
(155) “Mold” has the meaning assigned in Section 5.1(6).

 

16



--------------------------------------------------------------------------------



 



(156) “MMI” means Mondrian Miami Investment LLC, a Delaware limited liability
company.
(157) “Morgans LLC” means Morgans Group LLC, a Delaware limited liability
company.
(158) “Morgans Public” means the Morgans Hotel Group Co., a Delaware
corporation.
(159) “Mortgage” means that certain that certain Mortgage, Security Agreement,
Fixture Filing and Assignment of Leases and Rents dated as of August 8, 2006,
recorded August 8, 2006, in Official Records Book 24801, at Page 3306, of the
Public Records of Miami-Dade County, Florida, as modified by that certain First
Amendment to Mortgage, Security Agreement, Fixture Filing and Assignment of
Leases and Rents, dated as of December 19, 2006, recorded December 20, 2006, in
Official Records Book 25210, at Page 3790, of the Public Records of Miami-Dade
County, Florida, as further modified by that certain Second Amendment to
Mortgage, Security Agreement, Fixture Filing and Assignment of Leases and Rents
dated as of September 6, 2007, recorded September 21, 2007, in Official Records
Book 25944, at Pages 2682-2691, of the Public Records of Miami-Dade County,
Florida, as further modified by that certain Third Amendment to Mortgage,
Security Agreement, Fixture Filing and Assignment of Leases and Rents dated as
of April 25, 2008, recorded April 28, 2008, in Official Records Book 26347, at
Pages 3527-3536, of the Public Records of Miami-Dade County, Florida, and as
further modified by that certain Fourth Amendment to Mortgage, Security
Agreement, Fixture Filing and Assignment of Leases and Rents dated as of the
Amendment Closing Date, to be recorded in the Public Records of Miami-Dade
County, Florida on or about the Amendment Closing Date.
(160) “Net Operating Cash Flow” has the meaning assigned in the Cash Management
Agreement.
(161) “Net Operating Income” means the amount by which Adjusted Operating
Revenues exceed Adjusted Operating Expenses.
(162) “Net Sales Proceeds” means the Purchase Price of each Unit (and any
Parking Space sold separately from a Unit, which Parking Space may only be so
sold with the prior written consent of Administrative Agent) less:
(a) any sales or any brokerage commissions or fees (including fees to Borrower
or any Borrower Party) actually incurred in connection with the sale of such
Unit and documented to the reasonable satisfaction of the Administrative Agent;
(b) closing costs and prorations actually incurred in connection with the sale
of such Unit and documented to the reasonable satisfaction of the Administrative
Agent (which closing costs and prorations shall include such items as title
insurance costs, real estate transfer taxes, documentary stamp taxes, intangible
taxes, attorneys’ fees, property taxes and homeowner’s association fees);

 

17



--------------------------------------------------------------------------------



 



(c) with respect to any Unit, the cost of any “above standard” improvements or
upgrades to such Unit which are actually incurred and paid by Borrower, other
than the costs of “above standard” improvements or upgrades to such Unit for
which Borrower receives reimbursement separate from the Purchase Price,
including reimbursement from the purchaser of such Unit or from sources other
than the Loan or the Construction Completion Fund (but only to the extent that
the foregoing costs were paid for with disbursements of the proceeds of the
Loans prior to the Amendment Closing Date);
(d) with respect to any Unit which is sold at a Purchase Price equal to or
greater than the Minimum Sales Price for such Unit, an allowance by Unit type
for the Standard Unit Finish, which allowance shall be previously approved by
Administrative Agent, not to exceed, on average, $38,000 (but only to the extent
that the foregoing allowances were paid for with disbursements of the proceeds
of the Loans prior to the Amendment Closing Date); and
(e) the amount of the Franchise Fee payable with respect to the sale of such
Unit and any accrued and unpaid Franchise Fee payable in connection with the
sale of any previously sold Unit.
In no event shall the amounts in clauses (a), (b) and (c) above be deducted from
the Purchase Price unless Borrower provides evidence satisfactory to the
Administrative Agent of Borrower’s payment of such amounts at the time of each
closing of the Unit together with any Parking Space sold in connection with such
Unit. In no event, unless approved by the Administrative Agent as provided in
Section 9.7(2), shall (i) any fees or commissions be paid to Borrower or any
Affiliate of Borrower from the gross sales proceeds be in excess of fees and
commissions in the amount customarily charged in connection with hotel
condominium unit sales in the City of Miami Beach, Miami-Dade County, Florida
area, or (ii) any commissions, brokerage fees and/or closing costs exceed what
is reasonable and customary in the industry.
Notwithstanding any provision of this Agreement to the contrary, for all Units
in the Project, the maximum total per Unit, together with any Parking Space sold
in connection with such Unit, of the amounts in (a), (b) and (e) above
(collectively, the “Controlled Closing Costs”) shall be nine and one-quarter
percent (9.25%) of the Purchase Price of such Unit and any Parking Space sold in
connection with such Unit (the “Related Parking Space”); provided, however, that
the Controlled Closing Costs for any such Unit and Related Parking Space may
exceed nine and one-quarter percent (9.25%) of the Purchase Price of such Unit
and Related Parking Space, so long as (i) the average of Controlled Closing
Costs for such Unit and Related Parking Space and all other such Units and
Related Parking Spaces previously sold and closed does not exceed nine and
one-quarter percent (9.25%) of the Purchase Prices of such Units and Related
Parking Spaces, and (ii) upon the sale of all remaining Units having a Purchase
Price equal to or greater than the respective Minimum Sales Prices, the average
of Controlled Closing Costs for all such Units and Related Parking Spaces will
not exceed nine and one-quarter percent (9.25%) of the Purchase Prices of all
such Units and Related Parking Spaces. Controlled Closing Costs shall not
include Special Credits or other “special” or “promotional” credits or
concessions granted to the purchaser of such Unit, so long as the sum of all
Special Credits and such other “special” or “promotional” credits and
concessions do not, in the aggregate, exceed the amount by which the Purchase
Price for such Unit exceeds the Minimum Sales Price therefor.

 

18



--------------------------------------------------------------------------------



 



No corporate overhead or developer’s fees may be paid or advanced from sales
proceeds of Units.
(163) “Note A” means (collectively or individually, as the context may require)
(a) that certain Amended and Restated Substitute Promissory Note A-1 in the
amount of $26,078,765.93, of even date herewith made by Borrower in favor of
CIT; (b) that certain Amended and Restated Substitute Promissory Note A-2 in the
amount of $26,722,686.13, of even date herewith, made by Borrower in favor of
KBC Bank; and (c) any promissory notes delivered in substitution or exchange for
either of such Amended and Restated Substitute Promissory Note A-1 and/or
Amended and Restated Substitute Promissory Note A-2, in each case as each of the
same may be consolidated, replaced, severed, modified, amended or extended from
time to time.
(164) “Note A Holders” means, collectively, CIT and KBC.
(165) “Note B” means that certain Amended and Restated Substitute Promissory
Note B in the amount of $31,278,947.05 of even date herewith, made by Borrower
in favor of Eurohypo, and all promissory notes delivered in substitution or
exchange therefor, in each case as the same may be consolidated, replaced,
severed, modified, amended or extended from time to time.
(166) “Notes” means, collectively, Note A and Note B.
(167) “OFAC” means the Office of Foreign Assets Control, United States
Department of the Treasury, or any other office, agency or department that
succeeds to the duties of OFAC.
(168) “Operating Expense Subaccount” has the meaning assigned in the Cash
Management Agreement.
(169) “Operating Expenses” means, with respect to any period, all reasonable and
necessary expenses of operating the Project in the ordinary course of business
which are paid in cash by Borrower and which are directly associated with and
fairly allocable to the Project for the such period, including ad valorem real
estate taxes and assessments (to the extent not paid from the Tax and Insurance
Reserve Fund), insurance premiums, maintenance costs (including common area
maintenance costs), accounting, legal and other professional fees, fees relating
to environmental audits, expenses incurred by the Administrative Agent and
reimbursed by Borrower under this Agreement and the other Loan Documents,
deposits to any capital replacement reserves required by the Administrative
Agent, wages, salaries and personnel expenses, fees and expenses incurred or
paid by Borrower under the Technical Services Agreement, fees and expenses
incurred or paid by Borrower under the Hotel Management Agreement and deposits
to any reserves required under the Hotel Management Agreement, but excluding
Debt Service, capital expenditures, any of the foregoing expenses which are paid
from deposits to cash reserves previously included as Operating Expenses, any
payment or expense for which Borrower was or is to be reimbursed from proceeds
of the Loans or insurance or by any third party, and any non-cash charges such
as depreciation and amortization. Any other expense payable to Borrower or to an
Affiliate of Borrower shall be included as an Operating Expense only with the
Administrative Agent’s prior approval. Operating Expenses shall not include
federal, state or local income taxes or legal and other professional fees
unrelated to the operation of the Project and shall exclude Building Conversion,
sales and marketing expenses and other costs attributable or incurred for the
purpose of the Building Conversion and the sale and marketing of Units for sale
to third parties.

 

19



--------------------------------------------------------------------------------



 



(170) “Operating Revenues” means, with respect to any period after the date
hereof, all cash receipts of Borrower from operation of the Project or otherwise
arising in respect of the Project which are properly allocable to the Project
for the such period, including receipts from leases, parking agreements and boat
slip agreements, concession fees and charges and other miscellaneous operating
revenues, proceeds from rental or business interruption insurance, proceeds of
any loans (other than the Loans and any refinancing of the Loans) obtained by
Borrower after the date hereof which are secured by any interest in the Project
(less only reasonable and customary expenses incurred in procuring and closing
such loan and actually paid in cash to individuals or entities other than
Borrower or any Affiliate of Borrower and without implying any consent of the
Administrative Agent or any Lender to the granting of any security for any such
loans), withdrawals or disbursements from any cash reserves (except to the
extent any operating expenses paid therewith are excluded from Operating
Expenses), but excluding security deposits and earnest money deposits, advance
rentals until they are earned, proceeds from a sale or other disposition of all
or any portion of the Project (including any proceeds from the sale of Units),
insurance proceeds (other than from business interruption insurance),
condemnation awards and Net Sales Proceeds.
(171) “Organizational Documents” means, with respect to any Person who is not a
natural person, the certificate or articles of incorporation, memorandum of
association, articles of association, trust agreement, by-laws, partnership
agreement, limited partnership agreement, certificate of partnership or limited
partnership, limited liability company articles of organization, limited
liability company operating agreement or any other organizational document, and
all shareholder agreements, voting trusts and similar arrangements with respect
to its stock, partnership interests, membership interests or other equity
interests.
(172) “Original Closing Date” means August 8, 2006.
(173) “Original Maturity Date” means August 1, 2009.
(174) “Out of Balance” has the meaning assigned in Section 14.1(3).
(175) “Parking Space” or “Parking Spaces” means any one or more of the parking
spaces located on the Project.
(176) “Partial Release Conditions” has the meaning assigned in Section 14.5.
(177) “Participant” has the meaning assigned in Section 12.24(3).
(178) “Parking Space Release Price” means with respect to Parking Spaces which
are sold separately from a Unit, the greater of (a) ninety-five percent (95%) of
the gross proceeds from the sale of such Parking Space, and (b) one hundred
percent (100%) of the Net Sales Proceeds from the sale of such Parking Space
(provided, however, that Net Sales Proceeds from the sale of such Parking Space
shall be determined without any deduction for items described in clauses (c) and
(d) of the definition of Net Sales Proceeds.

 

20



--------------------------------------------------------------------------------



 



(179) “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
(180) “Patriot Act Offense” means any violation of the criminal laws of the
United States of America or of any of the several states, or that would be a
criminal violation if committed within the jurisdiction of the United States of
America or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (a) the criminal laws against
terrorism; (b) the criminal laws against money laundering; (c) the Bank Secrecy
Act, as amended; (d) the Money Laundering Control Act of 1986, as amended; or
(e) Patriot Act. “Patriot Act Offense” also includes the crimes of conspiracy to
commit, or aiding and abetting another to comment, a Patriot Act Offense.
(181) “Payment Date” means the first Business Day of each calendar month.
(182) “Permitted Encumbrances” has the meaning set forth in the Mortgage.
(183) “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.
(184) “Plans and Specifications” means the plans and specifications for the
Building Conversion approved by the Administrative Agent as part of the overall
review and approval of the Project by the Administrative Agent on or about the
Original Closing Date.
(185) “Potential Default” means the occurrence of any event or condition which,
with the giving of notice, or the passage of time, or both, would constitute an
Event of Default.
(186) “Prime Rate” means the rate of interest from time to time announced by
Eurohypo at its principal office as its prime commercial lending rate, it being
understood that such prime commercial rate is a reference rate and does not
necessarily represent the lowest or best rate being charged by Eurohypo to any
customer.
(187) “Project” means “Mondrian South Beach,” a luxury hotel condominium
development containing 335 hotel condominium units and 177 parking spaces,
located in Miami Beach, Florida, including related amenities, a restaurant,
parking facilities, fixtures, and personal property owned by Borrower, the
Borrower’s interest in the Boat Slips, and any Improvements now or hereafter
located on the real property described in Exhibit “A”.

 

21



--------------------------------------------------------------------------------



 



(188) “Project Budget” means the budget for the Building Conversion and all
other costs and expenses of the Project, including, furniture, fixtures and
equipment, interest expense, and also including the sources and uses of funds,
attached hereto as Schedule 7.23.
(189) “Project Manager” means Sanctuary Management.
(190) “Project Manager’s Consent” means the Project Manager’s Consent and
Subordination Agreement delivered by the Project Manager and Borrower to the
Administrative Agent (on behalf of the Lenders) on the Original Closing Date, as
the same may be modified, amended and/or supplemented and in effect from time to
time.
(191) “Project Management Agreement” means that certain Project Management
Agreement dated as of August 7, 2006 between Borrower and Project Manager.
(192) “Projected Costs” has the meaning assigned in Section 14.1(3).
(193) “Proposed Lender” has the meaning assigned in Section 2.9(7).
(194) “Public Offering Statement” means that certain “Prospectus for 1100 West,
a Condominium,” as amended, having Florida Department of Business and
Professional Regulation, Division of Land Sales, Condominiums and Mobile Homes
Identification No. PR74541, as the same has been approved pursuant to the
Condominium Act.
(195) “Purchase Contract” means a purchase and sale contract, including any
addenda thereto, between a third party purchaser and Borrower with respect to
the sale of a Unit (which contract may also provide for the sale of one or more
Parking Spaces or Boat Slips).
(196) “Purchase Price” means the gross sales price received from a Purchase
Contract.
(197) “Qualified Hotel Manager” means, in the event that the Hotel Management
Agreement has been terminated, a replacement hotel manager acceptable to the
Administrative Agent and the Lenders.
(198) “Qualified Purchase Contract” means a Purchase Contract which (a) is in
the form of the Model Purchase Contract with all Major Modifications approved by
Administrative Agent; (b) is between Borrower and a purchaser that is not an
Affiliate of Borrower; (c) is a legally enforceable, unconditional contract
which contains no contingencies (other than a financing contingency) or other
unexpired rescission or termination provision or period; (d) is in compliance
with the Condominium Act and all applicable rules and regulations; (e) is not
subject to rescission or avoidance by the purchaser thereunder as a result of
Borrower’s failure to comply with the disclosure requirements of the Condominium
Act; (e) is not the subject of a default by Borrower or the purchaser;
(f) except for such amounts which may be refundable pursuant to a contingency or
failure of condition, is the subject of a paid non-refundable deposit of at
least three percent (3%) of the Purchase Price (provided, however, with respect
to all cash deals, such deposit must be at least 5% and for deals which will be
100% financed, such deposit must be at least $2,500) and such sum is held in the
Condominium Escrow; (g) without limiting the provisions of Section 9.15,
specifies a Purchase Price equal to or greater than the applicable Minimum Sales
Price set forth on Schedule 1(b); and (h) if it is to be financed by a third
party lending institution, then the purchaser thereunder has received
“pre-approval” for a mortgage by an FNMA-approved lender. Such “pre-approval”
means that such lender has reviewed and approved purchaser’s credit, income, and
funds to close and final approval is contingent only upon (i) lender obtaining
an appraisal, (ii) the purchaser providing documentation to evidence
representations made to lender, and (iii) other typical and customary closing
requirements of such FNMA approved lender.

 

22



--------------------------------------------------------------------------------



 



(199) “Qualified Substitute Lender” means one or more of the following:
(a) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (a) satisfies the Eligibility Requirements;
(b) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an “accredited investor” within the meaning of Regulation D under
the Securities Act of 1933, as amended, provided that any such Person referred
to in this clause (b) satisfies the Eligibility Requirements;
(c) an institution substantially similar to any of the foregoing entities
described in clauses (a) and (b) of this definition that satisfies the
Eligibility Requirements;
(d) any entity Controlling, Controlled by or under common Control with one or
more of any of the entities described in clauses (a), (b) and (c) of this
definition;
(f) an investment fund, limited liability company, limited partnership or
general partnership where an entity that is otherwise a Qualified Lender under
clauses (a), (b) or (c) of this definition investing through a fund with
committed capital of at least $250,000,000 acts as the general partner, managing
member or fund manager and at least 50% of the equity interests in such
investment vehicle are owned, directly or indirectly, by one or more entities
that are otherwise Qualified Lenders under clauses (a), (b) or (c) of this
definition; or
(g) any Person which is a Qualified Lender (pursuant to the foregoing clauses)
but is acting in any agency capacity in connection with a lending syndicate, so
long as at least fifty-one percent (51%) or more of the lenders in the lending
syndicate (by then current loan balance) are Qualified Lenders (pursuant to the
foregoing clauses).
(200) “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System of the United States of America (or any successor), as the same
may be modified and supplemented and in effect from time to time.
(201) “Regulatory Change” means, with respect to any Lender, any change after
the date hereof in Federal, state or foreign law or regulations (including,
without limitation, Regulation D) or the adoption or making after such date of
any interpretation, directive or request applying to a class of banks including
such Lender of or under any Federal, state or foreign law or regulations
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

 

23



--------------------------------------------------------------------------------



 



(202) “Rejecting Lender” has the meaning assigned in Section 9.1.
(203) “Related Entity” means, as to any Person, (a) any Affiliate of such
Person; (b) any other Person into which, or with which, such Person is merged,
consolidated or reorganized, or which is otherwise a successor to such Person by
operation of law, or which acquires all or substantially all of the assets of
such Person; (c) any other Person which is a successor to the business
operations of such Person and engages in substantially the same activities; or
(d) any Affiliate of the Persons described in clauses (b) and (c) of this
definition.
(204) “Requesting Lender” has the meaning assigned in Section 2.9(7).
(205) “Required Payment” has the meaning assigned in Section 2.8(6).
(206) “Reserve Account Collateral” has the meaning assigned to such term in
Section 4.4(1).
(207) “Reserve Funds” means, collectively, the Tax and Insurance Reserve Fund,
the Seasonality Reserve Fund and the Construction Completion Fund.
(208) “Reserve Requirement” means, for any Interest Period for any Eurodollar
Loan, the average maximum rate at which reserves (including, without limitation,
any marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the Federal
Reserve System in New York City with deposits exceeding $1,000,000,000 against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall include any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change with respect to (a) any category of liabilities that includes
deposits by reference to which the LIBOR Rate for any Interest Period for any
Eurodollar Loans is to be determined as provided in the definition of “LIBOR
Rate” or (b) any category of extensions of credit or other assets that includes
Eurodollar Loans. The calculation of the Reserve Requirement by Lenders shall be
substantially similar to the calculation of the Reserve Requirement performed by
Lenders with respect to similar classes of commercial loans or commitments made
by such Lenders.
(209) “Restaurant Lease” means that certain Lease dated as of August 12, 2008
between Borrower, as landlord, and MC South Beach LLC, as tenant.
(210) “Restoration Consultant” has the meaning assigned to such term in
Section 3.4(2).
(211) “Restoration Retainage” has the meaning assigned to such term in
Section 3.4(3).
(212) “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

 

24



--------------------------------------------------------------------------------



 



(213) “Sanctuary Avenue” means Sanctuary West Avenue, LLC, a Delaware limited
liability company.
(214) “Sanctuary Holdings” means Sanctuary West Holdings, LLC, a Delaware
limited liability company.
(215) “Sanctuary Management” mean Sanctuary West Management LLC, a Delaware
limited liability company.
(216) “Scheduled Release Price” means, with respect to the applicable Unit, the
release price with respect thereto as set forth on the Unit Release Schedule.
(217) “Seasonality Reserve Account” has the meaning assigned in the Cash
Management Agreement.
(218) “Seasonality Reserve Fund” has the meaning assigned in Section 4.2(1).
(219) “Second Extension Notice” has the meaning assigned to such term in Section
2.5(2)(a).
(220) “Second Extension Period” has the meaning assigned to such term in Section
2.5(2).
(221) “Second Take-Out Amount” means the aggregate outstanding principal balance
of Note A at the time the Second Take-Out Amount is required to be paid to the
Note A Holders by Eurohypo pursuant to the Take-Out Agreement.
(222) “Secured Indebtedness” has the meaning assigned in the Mortgage.
(223) “Security Accounts” means, collectively, the Tax and Insurance Reserve
Subaccount, the Operating Expense Subaccount, the Casualty/Taking Account, the
Seasonality Reserve Account, the Clearing Account, the Cash Management Account,
the Construction Completion Account, the Debt Service Subaccount and the Reserve
Funds.
(224) “Security Documents” means collectively, the Mortgage, the Assignment of
Rents and Leases, the Assignment of Contracts, the Assignment of Construction
Management Contract and Consent to Assignment, the Hedge Agreement Pledge, the
Clearing Account Agreement, the Cash Management Agreement and all Uniform
Commercial Code financing statements required by this Agreement, the Mortgage,
the Clearing Account Agreement or the Cash Management Agreement to be filed with
respect to the applicable security interests.
(225) “Seller Financing” means the use of a portion of Excess Cash Flow by
Borrower as permitted pursuant to Section 14.4 for purposes of providing
additional financing to purchasers of Units, which seller financing may be in
the form of (i) a note made by the purchaser of a Unit in favor of Borrower
evidencing a portion of the purchase price for such Unit; (ii) a participation
interest in favor of Borrower in a note made by the purchaser of a Unit in favor
of a third-party lender and evidencing all or a portion of the purchase price
for such Unit; (iii) a guarantee by an Affiliate of Borrower (other than Sole
Member) in favor of a third- party lender of the obligations of a the purchaser
of Unit under a loan made by such third-party lender to such purchaser, which
guaranty may be collateralized only by that portion of the Excess Cash Flow that
Borrower may utilize for such purpose pursuant to Section 14.4(1); and (iv) any
other form of seller financing approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed).

 

25



--------------------------------------------------------------------------------



 



(226) “Seller Financing Collateral” has the meaning assigned in Section 14.6(1).
(227) “Single Purpose Entity” means a corporation, limited partnership or
limited liability company which at all times on and after the date hereof while
the obligations hereunder and under the other Loan Documents remain outstanding,
unless otherwise approved in writing by the Administrative Agent:
(a) is organized solely for the purpose of one of the following (i) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating the Project, entering into this Agreement, refinancing
the Project in connection with a permitted repayment of the Loans, and
transacting any and all lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (ii) acting as the sole managing
member of Borrower;
(b) is not engaged and will not engage in any business unrelated to (i) the
acquisition, development, ownership, management or operation of the Project or
(ii) acting as the sole managing member of Borrower;
(c) does not have and will not have any assets other than those related to
(i) the Project, or (ii) its membership interest in Borrower;
(d) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of partnership or membership
interests (if such entity is a general partner in a limited partnership or a
member in a limited liability company), or any amendment of its articles of
incorporation, by-laws, limited partnership certificate, limited partnership
agreement, articles of organization, certificate of formation or operating
agreement (as applicable) with respect to the matters set forth in this
definition;
(e) shall not, without the consent of all of its managers and members:
(i) dissolve, merge, liquidate or consolidate; (ii) sell all or substantially
all of its assets or the assets of any other entity in which it has a direct or
indirect legal or beneficial ownership interest, (iii) engage in any other
business activity, other than as permitted pursuant to the Loan Documents, or
amend its organizational documents with respect to the matters set forth in this
definition without the consent of the Administrative Agent, or (iv) file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings
with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest or is the direct or indirect
general partner, manager or managing member;
(f) in the case of Borrower, has only one member which is a Single Purpose
Entity;

 

26



--------------------------------------------------------------------------------



 



(g) is and will remain solvent and pay its debts and liability (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due, and is maintaining and will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;
(h) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;
(i) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns, except to the extent
that it is required to file consolidated tax returns by law;
(j) has not commingled and will not commingle its funds or assets with those of
any other Person;
(k) has held and will hold its assets in its own name;
(l) has maintained and will maintain financial statements that properly and
accurately show its separate assets and liabilities and do not show the assets
or liabilities of any other Person, and has not permitted and will not permit
its assets to be listed as assets on the financial statement of any other
entity;
(m) has paid and will pay its own liabilities and expenses, including, but not
limited to, the salaries of its own employees (if any), out of its own funds and
assets, and has maintained and will maintain a sufficient number of employees in
light of its contemplated business operations;
(n) has observed and will observe all corporate, partnership or limited
liability company formalities, as applicable;
(o) has not incurred and will not incur any Debt other than: (i) with respect to
Borrower, (A) the Loans, (B) without limiting the provisions of Section 9.2,
indebtedness incurred in accordance with the Project Budget which is (1) not
more than sixty (60) days past the date of invoice, (2) not evidenced by a note,
and (3) paid when due, and (C) trade and operational debt which is (1) incurred
in the ordinary course of business, (2) not more than ninety (90) days past the
date of invoice, (3) with trade creditors, (4) in the aggregate amount of less
than $500,000.00, (5) not evidenced by a note, and (6) paid when due; and
(ii) with respect to Sole Member, subject to the terms of the Junior Loan
Intercreditor Agreement, the Junior Mezzanine Loan (it being agreed that no Debt
other than the Loans may be secured by any part of the Project);
(p) has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement;

 

27



--------------------------------------------------------------------------------



 



(q) has not and will not acquire obligations or securities of its members or
shareholders or any other affiliate (other than interests in the Borrower held
by Sole Member);
(r) has allocated and will allocate fairly and reasonably any overhead expenses
that are shared with an affiliate, including, but not limited to, paying for
shared office space and services performed by any officer or employee of an
affiliate;
(s) maintains and uses and will maintain and use separate invoices and checks
bearing its name. The stationary, invoices, and checks utilized by the Single
Purpose Entity or utilized to collect its funds or pay its expenses shall bear
its own name and shall not bear the name of any other entity unless such entity
is clearly designated as being the Single Purpose Entity’s agent;
(t) except in connection with the Loans, has not pledged and will not pledge its
assets for the benefit of any other Person;
(u) has conducted business, held itself out and identified itself and will
conduct business, hold itself out and identify itself as a separate and distinct
entity under its own name or in a name franchised or licensed to it by a Person
other than an affiliate of Borrower and not as a division or part of any other
Person;
(v) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;
(w) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person (other than cash and securities issued
by an entity that is not an affiliate or subject to common ownership with such
entity);
(x) has not identified and will not identify its partners, members or
shareholders, or any affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
(y) except as expressly permitted in the Loan Documents, has not entered into or
been a party to, and will not enter into or be a party to, any transaction with
its partners, members, shareholders or affiliates except in the ordinary course
of its business and on terms which are intrinsically fair, commercially
reasonable and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(z) has not and will not have any obligation to indemnify its partners,
officers, directors or members, as the case may be, unless such obligation is
fully subordinated to the Secured Indebtedness and will not constitute a claim
against it in the event that, prior to the payment of the Secured Indebtedness,
cash flow is insufficient to pay such obligation;
(aa) if such entity is a corporation, it is required to consider the interests
of its creditors in connection with all corporate actions; and

 

28



--------------------------------------------------------------------------------



 



(bb) except as expressly permitted in the Loan Documents, does not and will not
have any of its obligations guaranteed by any Affiliate.
(228) “Site Assessment” means an environmental engineering report for the
Project prepared by an engineer engaged by the Administrative Agent at
Borrower’s expense, and in a manner satisfactory to the Administrative Agent,
based upon an investigation relating to and making appropriate inquiries
concerning the existence of Hazardous Materials on or about the Project, and the
past or present discharge, disposal, release or escape of any such substances,
all consistent with good customary and commercial practice.
(229) “Sole Member” means 1100 West Holdings, LLC, a Delaware limited liability
company.
(230) “Special Advance Lender” has the meaning assigned in Section 15.12(1).
(231) “Special Credits” means special credits for loan origination and closing
costs extended to the purchaser of a Unit in an amount which does not, in the
aggregate, exceed the amount by which the Purchase Price exceeds the Minimum
Sales Price for such Unit.
(232) “Standard Unit Finish” means those standard improvements established by
Borrower (with the approval of Administrative Agent), which shall be completed
in any Unit prior to or after closing of the sale of such Unit.
(233) “State” means the State of Florida.
(234) “Survey” means that certain ALTA/ASCM Land Title Survey dated as of
June 19, 2006, revised July 28, 2006, prepared by J. Bonfill & Associates, Inc.,
under Project 04-0468, Job 06-0411.
(235) “Syndication” has the meaning assigned to in Section 12.27(1).
(236) “Take-Out Agreement” means that certain Take-Out Agreement executed, dated
and delivered by CIT, KBC Bank and Eurohypo, as Lenders, on the Amendment
Closing Date, as the same may be modified, amended and/or supplemented from time
to time.
(237) “Tax and Insurance Reserve Subaccount” has the meaning assigned in the
Cash Management Agreement.
(238) “Tax and Insurance Reserve Fund” has the meaning assigned in
Section 4.1(1).
(239) “Taxes” has the meaning assigned in Section 9.2.
(240) “Technical Services Agreement” means that certain Technical Services
Agreement between Borrower and Hotel Manager dated as of the date hereof with
respect to the delivery of certain consultation and other technical services
relating to the Project.

 

29



--------------------------------------------------------------------------------



 



(241) “Third Extension Notice” has the meaning assigned to such term in Section
2.5(3)(a).
(242) “Third Extension Period” has the meaning assigned to such term in Section
2.5(3).
(243) “Threshold Amount” means $1,000,000.00.
(244) “Type” has the meaning assigned in Section 1.2.
(245) “Unavoidable Delay” means any delay due to strikes, acts of God, fire,
earthquake, floods, explosion, actions of the elements, other accidents or
casualty, declared or undeclared war, riots, mob violence, acts of terrorism,
inability to procure or a general shortage of labor, equipment, facilities,
energy, materials or supplies in the open market, failure of transportation,
lockouts, tenant delays, actions of labor unions, condemnation, court orders,
laws, rules, regulations or orders of Governmental Authorities, or other cause
beyond the reasonable control of Borrower; provided that, in each of the
foregoing cases, (a) Borrower gives notice of such delay to the Administrative
Agent within two (2) days of occurrence of the event resulting in such delay
and, after the initial notification, promptly after request of the
Administrative Agent, notifies the Administrative Agent of the status of such
delay, (b) after giving effect to the consequences of each such delay, the Loans
shall not be Out of Balance at any time despite such delay, (c) Borrower uses
all commercially reasonable efforts to mitigate the delay caused by such event
of Unavoidable Delay; and (d) the Administrative Agent acknowledges that such
delay is due to one of the foregoing causes, which acknowledgment shall not be
unreasonably withheld or delayed. For the purposes hereof, Unavoidable Delays
shall not include delays caused by Borrower’s lack of or inability to procure
monies to fulfill Borrower’s commitments and obligations under this Agreement or
the other Loan Documents.
(246) “Unit or Units” means one or more of the 335 hotel condominium units
created at the Project in connection with the Building Conversion.
(247) “Unit Release Schedule” means the schedule attached hereto as Schedule
1(c), containing the Scheduled Release Price for each Unit.
(248) “Unpaid Amount” has the meaning assigned in Section 15.12(2).
(249) “Unsold Units” means the Units which have not been conveyed to third
parties by Borrower with corresponding release from the Lien of the Mortgage.
(250) “Voluntary Proceeding” has the meaning assigned in Section 10.10.
Section 1.2 Types of Loans. Loans hereunder are distinguished by “Type”. The
“Type” of a Loan refers to whether such Loan is a Base Rate Loan or a Eurodollar
Loan, each of which constitutes a Type.

 

30



--------------------------------------------------------------------------------



 



ARTICLE 2
LOAN TERMS
Section 2.1 The Commitments, Loans and Notes.
(1) Outstanding Loans. As of the date hereof, the outstanding principal balance
of the Loans is $84,080,399.11.
(2) Additional Loans. As of the date hereof, the Commitments have been fully
funded and no additional advances shall be made thereunder.
(3) Term Loan. Amounts borrowed hereunder and repaid may not be reborrowed.
(4) Lending Offices. The Loans of each Lender have been made and shall be
maintained at such Lender’s Applicable Lending Office for Loans of such Type.
(5) Intentionally Deleted.
(6) Notes.
(a) Loan Notes. The Loans made by the Lenders are and shall be evidenced by Note
A and Note B, as applicable, made payable to each Lender, as applicable, in a
principal amount equal to the aggregate amount of its advanced Commitment as
originally in effect and otherwise duly completed.
(b) Endorsements on Notes. The date, amount, Type, interest rate and duration of
Interest Period (if applicable) of each Loan made by each Lender to Borrower,
and each payment made on account of the principal thereof, shall be recorded by
such Lender on its books and, prior to any transfer of the Note held by it,
endorsed by such Lender on the schedule attached to such Note or any
continuation thereof; provided that the failure of such Lender to make any such
recordation or endorsement shall not affect the obligations of Borrower to make
a payment when due of any amount owing hereunder or under such Note in respect
of such Loans.
(c) Substitution, Exchange and Subdivision of Notes. No Lender shall be entitled
to have its Notes substituted or exchanged for any reason, or subdivided for
promissory notes of lesser denominations, except in connection with a permitted
assignment of all or any portion of such Lender’s Commitment, Loans and Note
pursuant to Sections 12.10 and 12.24 (and, if requested by any Lender, Borrower
agrees in accordance with and subject to Sections 12.10 and 12.24, to so
substitute or exchange any Notes and enter into note splitter agreements in
connection therewith).
(d) Loss, Theft, Destruction or Mutilation of Notes. In the event of the loss,
theft or destruction of any Note, upon Borrower’s receipt of a reasonably
satisfactory indemnification agreement executed in favor of Borrower by the
holder of such Note, or in the event of the mutilation of any Note, upon the
surrender of such mutilated Note by the holder thereof to Borrower, together
with such other reasonable assurances as Borrower may require, Borrower shall
execute and deliver to such holder a new replacement Note, in the form of the
original Note, in lieu of the lost, stolen, destroyed or mutilated Note.
(e) Funding of Loans. Borrower acknowledges and agrees that, as of the Amendment
Closing Date, the Loans have been fully funded by the Lenders.

 

31



--------------------------------------------------------------------------------



 



Section 2.2 Conversions or Continuations of Loans.
(1) Subject to Sections 2.8(4), 2.9(2) and 2.9(3), Borrower shall have the right
to Convert Loans of one Type into Loans of another Type or Continue Loans of one
Type as Loans of the same Type, at any time or from time to time; provided that:
(a) Borrower shall give the Administrative Agent notice of each such Conversion
or Continuation as provided in Section 2.8(5); (b) Eurodollar Loans may be
Converted only on the last day of an Interest Period for such Loans unless
Borrower complies with the terms of Section 2.9(5); and (c) subject to
Sections 2.9(1) and 2.9(3), any Conversion or Continuation of Loans shall be pro
rata among the Lenders. Notwithstanding the foregoing, and without limiting the
rights and remedies of the Administrative Agent and the Lenders under
Article 11, in the event that any Event of Default exists, the Administrative
Agent may (and at the request of the Majority Lenders shall) suspend the right
of Borrower to Convert any Loan into a Eurodollar Loan, or to Continue any Loan
as a Eurodollar Loan, for so long as such Event of Default exists, in which
event all Loans shall be Converted (on the last day(s) of the respective
Interest Periods therefor) or Continued, as the case may be, as Base Rate Loans.
In connection with any such Conversion, a Lender may (at its sole discretion)
transfer a Loan from one Applicable Lending Office to another.
(2) Notwithstanding anything to the contrary contained in this Agreement, at any
time that a Hedge Agreement is in effect, Borrower shall not modify the Interest
Period with respect to the principal amount equal to the notional amount under
such Hedge Agreement.
Section 2.3 Interest Rate; Late Charge.
(1) Borrower promises to pay to the Administrative Agent for account of each
Lender interest on the unpaid principal amount of each Loan (which may be the
Base Rate Loans and/or Eurodollar Loans) made by such Lender for the period from
and including the date of such Loan to but excluding the date such Loan shall be
paid in full, at the following rates per annum:
(a) during such periods as such Loan is a Base Rate Loan, the Base Rate plus the
Applicable Margin; and
(b) during such periods as such Loan is a Eurodollar Loan, for each Interest
Period relating thereto, the Adjusted LIBOR Rate for such Loan for such Interest
Period plus the Applicable Margin.
(2) Accrued interest on each Loan shall be payable (a) monthly in arrears on
each Payment Date and (b) in the case of any Loan, upon the payment or
prepayment thereof or the Conversion of such Loan to a Loan of another Type (but
only on the principal amount so paid, prepaid or Converted), except that
interest payable at the Default Rate shall be payable from time to time on
demand.

 

32



--------------------------------------------------------------------------------



 



(3) Notwithstanding anything to the contrary contained herein, after the
Maturity Date and during any period when an Event of Default exists, Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the applicable Default Rate on the outstanding principal amount of any Loan made
by such Lender, any interest payments thereon not paid when due and on any other
amount payable by Borrower hereunder, under the Notes and any other Loan
Documents.
(4) Promptly after the determination of any interest rate provided for herein or
any change therein, the Administrative Agent shall give notice thereof to the
Lenders to which such interest is payable and to Borrower, but the failure of
the Administrative Agent to provide such notice shall not affect Borrower’s
obligation for the payment of interest on the Loans.
(5) In addition to any sums due under this Section 2.3, Borrower shall pay to
the Administrative Agent for the account of the Lenders a late payment premium
in the amount of four percent (4%) of (a) any payments of principal under the
Loans made and payable after the due date thereof (other than the repayment of
the outstanding principal balance on the Maturity Date), and (b) any payments of
interest or other sums under the Loans made more than ten (10) days after the
due date thereof, which late payment premium shall be due with any such late
payment or upon demand by the Administrative Agent. Such late payment charge
represents the reasonable estimate of Borrower and the Lenders of a fair average
compensation for the loss that may be sustained by the Lenders due to the
failure of Borrower to make timely payments. Such late charge shall be paid
without prejudice to the right of the Administrative Agent and the Lenders to
collect any other amounts provided herein or in the other Loan Documents to be
paid or to exercise any other rights or remedies under the Loan Documents.
Section 2.4 Terms of Payment. Commencing on the Amendment Closing Date, the
Loans shall be payable as follows:
(1) Interest. Beginning on December 1, 2008, and on the Payment Date of each
month thereafter, Borrower shall pay interest in arrears in accordance with the
wire transfer instructions set forth on Schedule 2.4(1) attached hereto (or such
other instructions as the Administrative Agent may from time to time provide)
until all amounts due under the Loan Documents are paid in full.
(2) Principal Amortization. Borrower shall make each of the Mandatory Principal
Payments.
(3) Maturity. On the Maturity Date, Borrower shall pay to the Administrative
Agent (on behalf of the Lenders) all outstanding principal, accrued and unpaid
interest, and any other amounts due under the Loan Documents, and shall pay to
Administrative Agent (on behalf of Eurohypo) the Exit Fee.

 

33



--------------------------------------------------------------------------------



 



(4) Optional Prepayments. Subject to the provisions of Sections 2.4(6) and
2.9(5), Borrower shall have the right to prepay Loans in whole or in part,
without premium or penalty; provided that: (a) Borrower shall give the
Administrative Agent notice of each such prepayment as provided in
Section 2.8(5) (and, upon the date specified in any such notice of prepayment,
the amount to be prepaid shall become due and payable hereunder) and (b) partial
prepayments shall be in the minimum aggregate principal amounts specified in
Section 2.8(4). Loans that are prepaid cannot be reborrowed. After giving notice
of prepayment as provided in Section 2.8(5), but prior to the date specified in
any such notice of prepayment, such notice may be revoked by Borrower as long as
Borrower pays within one (1) Business Day after notification from the
Administrative Agent any amounts payable to a Lender pursuant to Section 2.9(5)
as a result of any action taken by such Lender in reliance of such notice of
prepayment. In addition, in the event the specified Loans subject to the
prepayment revocation are Eurodollar Loans, such Eurodollar Loans may, at the
Administrative Agent’s option, be converted to Base Rate Loans for the balance
of the then current Interest Period.
(5) Mandatory Prepayments.
(a) Promptly upon the sale of any Unit, Borrower shall cause the Scheduled
Release Price to be paid to the Administrative Agent for application to the
principal balance of the Loans and the Borrower’s other obligations under the
Loan Documents pursuant to and in accordance with Section 14.3.
(b) Promptly upon the sale of any Unit, Borrower shall also cause the portions
of the Excess Cash Flow required to be paid to the Administrative Agent pursuant
to and in accordance with Section 14.4 for application by the Administrative
Agent to the principal balance of the Loans and the Borrower’s other obligations
under the Loan Documents pursuant to and in accordance with Section 14.3.
(c) Promptly upon the sale of any Parking Space separate from a sale of a Unit,
Borrower shall cause the Parking Space Release Price to be paid to the
Administrative Agent for application to the principal balance of the Loans and
the Borrower’s other obligations under the Loan Documents pursuant to and in
accordance with Section 14.3.
(d) Pursuant to Section 14.6, Borrower shall promptly upon receipt cause all
principal, interest and other amounts received by Borrower with respect to any
Seller Financing Collateral to be deposited into the Cash Management Account for
application to Borrower’s obligations under the Loan Documents.
(e) If a casualty or condemnation shall occur with respect to the Project,
Borrower, upon Borrower’s or the Administrative Agent’s receipt of the
applicable insurance proceeds or condemnation award, shall prepay the Loans, if
required by the provisions of Article 3, on the dates and in the amounts
specified therein. Nothing in this Section 2.4(5) shall be deemed to limit any
obligation of Borrower under the Mortgage or any other Security Document,
including any obligation to remit to a collateral or similar account maintained
by the Administrative Agent pursuant to the Mortgage or any of the other
Security Documents, the proceeds of insurance, condemnation award or other
compensation received in respect of any casualty or condemnation.
(f) Payments made pursuant to this Section 2.4(5) shall be made without premium,
but in all cases subject to the provisions of Sections 2.4(6), 2.6 and 2.9(5);

 

34



--------------------------------------------------------------------------------



 



provided, however, that so long as no Event of Default exists, the
Administrative Agent shall hold and not disburse to the Lenders any payment
received pursuant to clauses 5(a), 5(b), 5(c) and 5(d) above until the end of
the Interest Period in which such payment is received, at which time the
Administrative Agent shall disburse such payment to the Lenders in accordance
with the provisions of this Agreement; and provided, further, any payments so
held by the Administrative Agent shall continue to bear interest in accordance
with the terms of this Agreement and the other Loan Documents, and if an Event
of Default exists, the Administrative Agent may apply such payments upon receipt
in any order or manner as the Administrative Agent shall determine (subject to
the terms of any co-lender agreement among the Lenders).
(6) Interest and Other Charges on Prepayment. If the Loans are prepaid, in whole
or in part, pursuant to Section 2.4(4) or 2.4(5), each such prepayment shall be
made on the prepayment date specified in the notice to the Administrative Agent
pursuant to Section 2.8(5), and (in every case) together with (a) the accrued
and unpaid interest on the principal amount prepaid, (b) the Exit Fee, (c) any
amounts payable to a Lender pursuant to Section 2.9(5) as a result of such
prepayment while an Adjusted LIBOR Rate is in effect and (d) any early
termination amounts due under any Hedge Agreement; provided, however, that any
such prepayment shall be applied first, to the prepayment of any portions of the
outstanding principal amount that are Base Rate Loans and, second, to the
prepayment of any portions of the outstanding principal amount that are
Eurodollar Loans applying such sums first to Eurodollar Loans of the shortest
maturity so as to minimize breakage costs; provided further, however, that if an
Event of Default exists, the Administrative Agent may distribute such payment to
the Lenders for application in such manner the Majority Lenders, subject to
Section 2.8(2), may determine to be appropriate.
(7) Application of Payments.
(a) Except as provided in Section 2.4(7)(b), all payments received by the
Administrative Agent under the Loan Documents shall be applied: first, to any
fees and expenses due to the Administrative Agent and the Lenders under the Loan
Documents; second, to any Default Rate interest or late charges; third, to
accrued and unpaid interest on the Loans; fourth, to the outstanding principal
balance of Note A in accordance with Section 2.4(6), until Note A is paid in
full; and fifth, to the outstanding principal balance of Note B in accordance
with Section 2.4(6), until Note B is paid in full; and sixth, to any other
amounts due under the Loan Documents.
(b) Notwithstanding the provisions of Section 2.4(7)(a), all payments received
by the Administrative Agent with respect to Scheduled Release Prices, Excess
Cash Flow and Parking Space Release Prices shall be applied: first, to any
actual, out-of-pocketf ees and expenses incurred by and due to the
Administrative Agent and the Lenders under the Loan Documents; second, to the
outstanding principal balance of Note A in accordance with Section 2.4(6), until
Note A is paid in full; third, to the outstanding principal balance of Note B in
accordance with Section 2.4(6), until Note B is paid in full; fourth, to accrued
and unpaid interest on the Loans; fifth, to any Default Rate interest or late
charges; and sixth, to any other amounts due under the Loan Documents.
(c) Notwithstanding the provisions of Sections 2.4(7)(a) and 2.4(7)(b), if an
Event of Default exists the Administrative Agent may apply any payments received
by the Administrative Agent under the Loan Documents in any order or manner as
the Administrative Agent shall determine (subject to the terms of any co-lender
agreement among the Lenders).

 

35



--------------------------------------------------------------------------------



 



Section 2.5 Extension of Maturity Date.
(1) First Extension of Maturity Date. Borrower may, at its option, extend the
term of the then outstanding principal amount for a period commencing on the
Original Maturity Date and ending on August 1, 2010; provided, however, if such
day is not a Business Day, such period shall be deemed to end the immediately
preceding Business Day (the applicable period being, the “First Extension
Period”), subject to the satisfaction of the following conditions:
(a) Borrower shall notify (the “First Extension Notice”) Administrative Agent of
Borrower’s exercise of such option between thirty (30) and ninety (90) days
prior to the Original Maturity Date;
(b) No Potential Default (of which Borrower has previously received notice) or
Event of Default exists as of the giving of the First Extension Notice and/or as
of the Original Maturity Date;
(c) Without limiting the provisions of Section 14.1(1), Construction Completion
shall have occurred;
(d) Eurohypo shall have paid the Initial Take-Out Amount to the Note A Holders
pursuant to and in accordance with the Take-Out Agreement;
(e) Borrower shall have either (i) paid to Eurohypo one-half of the Initial
Take-Out Amount paid by Eurohypo to the Note A Holders pursuant to the Take-Out
Agreement, which sum shall be applied to the amounts owing under Note A in
accordance with Section 2.4(7)(a), or (ii) caused a Qualified Substitute Lender
to acquire from Eurohypo, in accordance with Section 12.24(2), one-half of the
Initial Take-Out Interest acquired by Eurohypo from the Note A Holders for an
amount equal to one-half of the Initial Take-Out Amount paid by Eurohypo to the
Note A Holders pursuant to the Take-Out Agreement;
(f) If the Hedge Agreement in effect at the time of Borrower’s giving of the
First Extension Notice is scheduled to mature or expire prior to the end of the
First Extension Period, Borrower shall have obtained and delivered to
Administrative Agent not later than ten (10) Business Days prior to the first
day of the First Extension Period one or more replacement Hedge Agreements which
meet the requirements of Section 9.15 which shall be effective on or before the
date the then effective Hedge Agreement is scheduled to mature or expire and
shall have a maturity date not earlier than the end of the First Extension
Period;
(g) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including reasonable legal fees; all such costs and expenses shall be due and
payable within ten (10) days of demand, and any failure to pay such amounts
shall constitute a default under this Agreement and the Loan Documents; and

 

36



--------------------------------------------------------------------------------



 



(h) Not later than the Original Maturity Date, (i) the extension shall have been
documented to the Lenders’ reasonable satisfaction and consented to by Borrower,
Administrative Agent and all the Lenders, including the execution and delivery
by the Guarantor of reaffirmations of its obligations under the Guaranty and
(ii) if requested by the Administrative Agent, the Administrative Agent shall
have been provided with an updated title report and judgment and lien searches,
together with any title endorsements reasonably required by Administrative
Agent.
Any such extension shall be otherwise subject to all of the other terms and
provisions of this Agreement and the other Loan Documents.
(2) Second Extension of Maturity Date. In the event Borrower has previously
extended the Maturity Date in accordance with Section 2.5(1), Borrower may, at
its option, extend the term of the then outstanding principal amount of the
Loans for a period commencing on the last day of the First Extension Period and
ending on July 31, 2011; provided, however, if such day is not a Business Day,
such period shall be deemed to end the immediately preceding Business Day (the
applicable period being, the “Second Extension Period”), subject to the
satisfaction of the following conditions:
(a) Borrower shall notify (the “Second Extension Notice”) Administrative Agent
of Borrower’s exercise of such option between thirty (30) and ninety (90) days
prior to end of the First Extension Period;
(b) No Potential Default (of which Borrower has previously received notice) or
Event of Default exists as of the giving of the Second Extension Notice and/or
as of last day of the First Extension Period;
(c) Not later than the last day of the First Extension Period, Eurohypo shall
have paid the Second Take-Out Amount to the Note A Holders pursuant to and in
accordance with the Take-Out Agreement;
(d) Not later than the last day of the First Extension Period, Borrower shall
have either (i) paid to Eurohypo one-half of the Second Take-Out Amount, which
shall be applied to the amounts owing under Note A in accordance with
Section 2.4(7)(a), or (ii) caused a Qualified Substitute Lender to acquire from
Eurohypo, in accordance with Section 12.24(2), one-half of the Loans evidenced
by Note A which are acquired by Eurohypo pursuant to the Take-Out Agreement, for
an amount equal to one-half of the Second Take-Out Amount paid by Eurohypo to
the Note A Holders pursuant to the Take-Out Agreement;
(e) If the Hedge Agreement in effect at the time of Borrower’s giving of the
Second Extension Notice is scheduled to mature or expire prior to the end of the
Second Extension Period, Borrower shall have obtained and delivered to
Administrative Agent not later than ten (10) Business Days prior to the first
day of the Second Extension Period one or more replacement Hedge Agreements
which meet the requirements of Section 9.15 which shall be effective on or
before the date the then effective Hedge Agreement is scheduled to mature or
expire and shall have a maturity date not earlier than the end of the Second
Extension Period;

 

37



--------------------------------------------------------------------------------



 



(f) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including reasonable legal fees; all such costs and expenses shall be due and
payable within ten (10) days of demand, and any failure to pay such amounts
shall constitute a default under this Agreement and the Loan Documents; and
(g) Not later than the last day of the First Extension Period, (i) the extension
shall have been documented to the Lenders’ reasonable satisfaction and consented
to by Borrower, Administrative Agent and all the Lenders, including the
execution and delivery by the Guarantor of reaffirmations of its obligations
under the Guaranty and (ii) if requested by the Administrative Agent, the
Administrative Agent shall have been provided with an updated title report and
judgment and lien searches, together with any title endorsements reasonably
required by Administrative Agent.
Any such extension shall be otherwise subject to all of the other terms and
provisions of this Agreement and the other Loan Documents.
(3) Third Extension of Maturity Date. Borrower may, at its option, extend the
term of the then outstanding principal amount for a period commencing on the
last day of the Second Extension Period and ending on July 30, 2012; provided,
however, if such day is not a Business Day, such period shall be deemed to end
the immediately preceding Business Day (the applicable period being, the “Third
Extension Period”), subject to the satisfaction of the following conditions:
(a) Borrower shall notify (the “Third Extension Notice”) Administrative Agent of
Borrower’s exercise of such option between thirty (30) and ninety (90) days
prior to the end of the Second Extension Period;
(b) No Potential Default (of which Borrower has previously received notice) or
Event of Default exists as of the giving of the Third Extension Notice and/or as
of the last day of the Second Extension Period;
(c) Administrative Agent shall have obtained a new Appraisal dated not more than
sixty (60) days prior to the last day of the Second Extension Period (which the
Administrative Agent hereby agrees to timely obtain), such Appraisal to be at
Borrower’s expense;
(d) The Debt Service Coverage Ratio based on the outstanding balance of the
Loans for the most recently ended calendar quarter prior to the end of the
Second Extension Period, shall be equal to or greater than 1.10:1.00; provided,
however, in the event that the required Debt Service Coverage Ratio is not met,
then Borrower may, in order to satisfy the condition in this clause, pay down
the outstanding principal balance of the Loans in an amount such that the
required Debt Service Coverage Ratio is achieved (in accordance with
Section 2.4(4));

 

38



--------------------------------------------------------------------------------



 



(e) If the Hedge Agreement in effect at the time of Borrower’s giving of the
Third Extension Notice is scheduled to mature or expire prior to the end of the
Second Extension Period, Borrower shall have obtained and delivered to
Administrative Agent not later than ten (10) Business Days prior to the first
day of the Third Extension Period one or more replacement Hedge Agreements which
meet the requirements of Section 9.15 which shall be effective on or before the
date the then effective Hedge Agreement is scheduled to mature or expire and
shall have a maturity date not earlier than the end of the Third Extension
Period;
(f) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including reasonable legal fees; all such costs and expenses shall be due and
payable within ten (10) days of demand, and any failure to pay such amounts
shall constitute a default under this Agreement and the Loan Documents;
(g) Not later than the last day of the Second Extension Period, (i) the
extension shall have been documented to the Lenders’ reasonable satisfaction and
consented to by Borrower, Administrative Agent and all the Lenders, including
the execution and delivery by the Guarantor of reaffirmations of its obligations
under the Guaranty and (ii) if requested by the Administrative Agent, the
Administrative Agent shall have been provided with an updated title report and
judgment and lien searches, together with any title endorsements reasonably
required by Administrative Agent; and
(h) Borrower shall pay to Administrative Agent (for the benefit of the Lenders
in accordance with their proportionate shares) on the last day of the Second
Extension Period, a non-refundable extension fee equal to 0.25% of the
outstanding principal balance of the Loans.
Any such extension shall be otherwise subject to all of the other terms and
provisions of this Agreement and the other Loan Documents.
(4) Fourth Extension of Maturity Date. Borrower may, at its option, extend the
term of the then outstanding principal amount for a period commencing on the
last day of the Third Extension Period and ending on July 29, 2013; provided,
however, if such day is not a Business Day, such period shall be deemed to end
the immediately preceding Business Day (the applicable period being, the “Fourth
Extension Period”), subject to the satisfaction of the following conditions:
(a) Borrower shall notify (the “Fourth Extension Notice”) Administrative Agent
of Borrower’s exercise of such option between thirty (30) and ninety (90) days
prior to the end of the Third Extension Period;
(b) No Potential Default (of which Borrower has previously received notice) or
Event of Default exists as of the giving of the Fourth Extension Notice and/or
as of the last day of the Third Extension Period;
(c) The Debt Service Coverage Ratio based on the outstanding balance of the
Loans for the most recently ended calendar quarter prior to en d of the Third
Extension Period, shall be equal to or greater than 1.35:1.00; provided,
however, in the event that the required Debt Service Coverage Ratio is not met,
then Borrower may, in order to satisfy the condition in this clause, pay down
the outstanding principal balance of the Loans in an amount such that the
required Debt Service Coverage Ratio is achieved (in accordance with Section
2.4(4));

 

39



--------------------------------------------------------------------------------



 



(d) The ratio of (i) the total outstanding principal balance of the Loans to
(ii) the value of the Project does not exceed eighty percent (80%) based on the
“as is” value established by a new Appraisal obtained by Administrative Agent
not more than sixty (60) days prior to end of the Third Extension Period, such
Appraisal to be at Borrower’s expense and satisfactory to Administrative Agent
in all respects; provided, however, in the event that the required loan-to-value
ratio is not met, then Borrower may, in order to satisfy the condition in this
clause, pay down the outstanding principal balance of the Loans in an amount
such that the required loan-to-value ratio is achieved (in accordance with
Section 2.4(4));
(e) If the Hedge Agreement in effect at the time of Borrower’s giving of the
Fourth Extension Notice is scheduled to mature or expire prior to the end of the
Third Extension Period, Borrower shall have obtained and delivered to
Administrative Agent not later than ten (10) Business Days prior to the first
day of the Fourth Extension Period one or more replacement Hedge Agreements
which meet the requirements of Section 9.15 which shall be effective on or
before the date the then effective Hedge Agreement is scheduled to mature or
expire and shall have a maturity date not earlier than the end of the Fourth
Extension Period;
(f) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including reasonable legal fees; all such costs and expenses shall be due and
payable within ten (10) days of demand, and any failure to pay such amounts
shall constitute a default under this Agreement and the Loan Documents;
(g) Not later than the last day of the Third Extension Period, (i) the extension
shall have been documented to the Lenders’ reasonable satisfaction and consented
to by Borrower, Administrative Agent and all the Lenders, including the
execution and delivery by the Guarantor of reaffirmations of its obligations
under the Guaranty and (ii) if requested by the Administrative Agent, the
Administrative Agent shall have been provided with an updated title report and
judgment and lien searches, together with any title endorsements reasonably
required by Administrative Agent; and
(h) Borrower shall pay to Administrative Agent (for the benefit of the Lenders
in accordance with their proportionate shares) on the last day of the Third
Extension Period, a non-refundable extension fee equal to 0.25% of the
outstanding principal balance of the Loans.
Any such extension shall be otherwise subject to all of the other terms and
provisions of this Agreement and the other Loan Documents.

 

40



--------------------------------------------------------------------------------



 



(5) Fifth Extension of Maturity Date. Borrower may, at its option, extend the
term of the then outstanding principal amount for a period commencing on the
last day of the Fourth Extension Period and ending on October 31, 2013;
provided, however, if such day is not a Business Day, such period shall be
deemed to end the immediately preceding Business Day (the applicable period
being, the “Fifth Extension Period”), subject to the satisfaction of the
following conditions:
(a) Borrower shall notify (the “Fifth Extension Notice”) Administrative Agent of
Borrower’s exercise of such option between thirty (30) and ninety (90) days
prior to the end of the Fourth Extension Period;
(b) No Potential Default (of which Borrower has previously received notice) or
Event of Default exists as of the giving of the Fifth Extension Notice and/or as
of last day of the Fourth Extension Period;
(c) If the Hedge Agreement in effect at the time of Borrower’s giving of the
Fifth Extension Notice is scheduled to mature or expire prior to the end of the
Fourth Extension Period, Borrower shall have obtained and delivered to
Administrative Agent not later than ten (10) Business Days prior to the first
day of the Fifth Extension Period one or more replacement Hedge Agreements which
meet the requirements of Section 9.15 which shall be effective on or before the
date the then effective Hedge Agreement is scheduled to mature or expire and
shall have a maturity date not earlier than the end of the Fifth Extension
Period;
(d) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including reasonable legal fees; all such costs and expenses shall be due and
payable within ten (10) days of demand, and any failure to pay such amounts
shall constitute a default under this Agreement and the Loan Documents; and
(e) Not later than the last day of the Fourth Extension Period, (i) the
extension shall have been documented to the Lenders’ reasonable satisfaction and
consented to by Borrower, Administrative Agent and all the Lenders, including
the execution and delivery by the Guarantor of reaffirmations of its obligations
under the Guaranty and (ii) if requested by the Administrative Agent, the
Administrative Agent shall have been provided with an updated title report and
judgment and lien searches, together with any title endorsements reasonably
required by Administrative Agent.
Any such extension shall be otherwise subject to all of the other terms and
provisions of this Agreement and the other Loan Documents.
Section 2.6 Exit Fee. Upon the earlier to occur of (a) the date when full
prepayment of the Loan occurs, (b) the Maturity Date or (c) the date on which
the Loan has been accelerated following an Event of Default, Borrower shall pay
to the Administrative Agent for the benefit of Eurohypo the Exit Fee.

 

41



--------------------------------------------------------------------------------



 



Section 2.7 Cash Management.
(1) Borrower shall and shall cause Hotel Manager to deposit all Operating
Revenue into the Clearing Account in accordance with the Clearing Account
Agreement and the Cash Management Agreement. Disbursements from the Clearing
Account, the Cash Management Account and the other “Accounts” created pursuant
to the Cash Management Agreement will be made in accordance with the terms and
conditions of this Agreement and the Cash Management Agreement. The
Administrative Agent shall have sole dominion and control over the Clearing
Account, the Cash Management Account and the other “Accounts” referred to in the
Cash Management Agreement, and, without limiting the provisions of the Cash
Management Agreement whereby the Administrative Agent agrees to make
disbursements therefrom, Borrower shall have no rights to make withdrawals
therefrom.
(2) The insufficiency of funds on deposit in the Clearing Account or the Cash
Management Account shall not absolve Borrower of the obligation to make any
payments as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.
Section 2.8 Payments; Pro Rata Treatment; Etc.
(1) Payments Generally.
(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by Borrower under
this Agreement and the Notes, and, except to the extent otherwise provided
therein, all payments to be made by Borrower under any other Loan Document,
shall be made in Dollars, in immediately available funds, without deduction,
setoff or counterclaim, to the Administrative Agent at an account designated by
the Administrative Agent by notice to Borrower, not later than 12:00 noon, New
York City time, on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).
(b) Application of Payments. Subject to the provisions of Sections 2.4(7) and
2.8(2), Borrower shall, at the time of making each payment under this Agreement
or any Note for the account of any Lender, specify to the Administrative Agent
(which shall so notify the intended recipient(s) thereof) the Types of Loans or
other amounts payable by Borrower hereunder to which such payment is to be
applied (and in the event that Borrower fails to so specify, or if an Event of
Default exists, the Administrative Agent may distribute such payment to the
Lenders for application in such manner as it may determine to be appropriate,
subject to Section 2.8(2) and any other agreement among the Administrative Agent
and the Lenders with respect to such application).
(c) Forwarding of Payments by Administrative Agent. Except as otherwise agreed
by the Administrative Agent and the Lenders, each payment received by the
Administrative Agent under this Agreement or any Note for account of any Lender
shall be paid by the Administrative Agent promptly to such Lender, in
immediately available funds, for account of such Lender’s Applicable Lending
Office for the Loan or other obligation in respect of which such payment is
made.
(d) Extensions to Next Business Day. If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension.

 

42



--------------------------------------------------------------------------------



 



(2) Pro Rata Treatment. Except to the extent otherwise provided herein: (a) each
advance of a Loan from the Lenders under Section 2.1(1) shall be made from the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) except as otherwise provided in Section 2.9(4), Loans shall be allocated pro
rata among the Lenders according to the amounts of their respective Commitments
(in the case of the making of Loans) or their respective Loans (in the case of
Conversions or Continuations of Loans); (c) each payment or prepayment of
principal of Loans by Borrower shall be made for account of the Lenders pro rata
in accordance with the respective unpaid principal amounts of the Loans held by
them; and (d) each payment of interest on Loans by Borrower shall be made for
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders.
(3) Computations. Interest on all Loans shall be computed on the basis of a year
of 360 days and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which payable.
(4) Minimum Amounts. Except for (a) mandatory and other prepayments made
pursuant to Sections 2.4(2), 2.4(5), and 14.5; (b) Conversions or prepayments
made pursuant to Section 2.9(4), each Conversion and Continuation (collectively,
“Loan Transactions”) of Loans shall be in an aggregate amount at least equal to
$1,000,000 (Loan Transactions of or into Loans of different Types or Interest
Periods at the same time hereunder shall be deemed separate Loan Transactions
for purposes of the foregoing, one for each Type or Interest Period); provided
that if any Loans or borrowings would otherwise be in a lesser principal amount
for any period, such Loans shall be Base Rate Loans during such period.
Notwithstanding the foregoing, the minimum amount of $1,000,000 shall not apply
to Conversions of lesser amounts into a Type of Loan that has (or will have upon
such Conversion) an aggregate principal amount exceeding such minimum amount and
a duration of at least one Interest Period. The initial borrowing hereunder
shall be an aggregate amount at least equal to $500,000.
(5) Certain Notices. Notices by Borrower to the Administrative Agent regarding
Loan Transactions and the selection of Types of Loans and/or of the duration of
Interest Periods shall be irrevocable and shall be effective only if received by
the Administrative Agent not later than 12:00 noon, New York City time, on the
number of Business Days prior to the date of the proposed Loan Transaction or
the first day of such Interest Period specified below:

              Number of Business   Notice   Days Prior  
Optional Prepayment
    3  
Conversions into, Continuations as, or borrowings in Base Rate Loans
    3  
Conversions into, Continuations as, borrowings in or changes in duration of
Interest Period for, Eurodollar Loans (subject to Section 2.4(6))
    3  

 

43



--------------------------------------------------------------------------------



 



Each such notice of a Loan Transaction shall specify the amount (subject to
Section 2.8(4)), Type, and Interest Period of such proposed Loan Transaction,
and the date (which shall be a Business Day) of such proposed Loan Transaction.
Notices for Conversions and Continuations shall be in the form of Exhibit E.
Each such notice specifying the duration of an Interest Period shall specify the
portion of the Loans to which such Interest Period is to relate. The
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice. If Borrower fails to select (i) the Type of Loan or (ii) the
duration of any Interest Period for any Eurodollar Loan within the time period
(i.e., three (3) Business Days prior to the first day of the next applicable
Interest Period) and otherwise as provided in this Section 2.8(5), such Loan (if
outstanding as an Eurodollar Loan) will be automatically Continued as an
Eurodollar Loan with an Interest Period of one (1) month on the last day of the
current Interest Period for such Loan (based on a Libor Rate determined two
(2) Business Days prior to the first day of the next Interest Period) or, if
outstanding as a Base Rate Loan, will remain as a Base Rate Loan.
(6) Non Receipt of Funds by the Administrative Agent. Unless the Administrative
Agent shall have been notified by Borrower prior to the date on which Borrower
is to make a payment to the Administrative Agent for account of any Lender
hereunder (such payment being herein called the “Required Payment”), which
notice shall be effective upon receipt, that Borrower does not intend to make
the Required Payment to the Administrative Agent, the Administrative Agent may
assume that the Required Payment has been made and may, in reliance upon such
assumption (but shall not be required to), make the amount thereof available to
the intended recipient(s) on such date; and, if Borrower has not in fact made
the Required Payment to the Administrative Agent, the recipient(s) of such
payment shall, on demand, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date (the “Advance Date”) such amount was so made
available by the Administrative Agent until the date the Administrative Agent
recovers such amount at a rate per annum equal to the applicable interest rate
due hereunder with respect to payments returned by Borrower to the
Administrative Agent and, if such recipient(s) shall fail promptly to make such
payment, the Administrative Agent shall be entitled to recover such amount, on
demand, from Borrower, together with interest as aforesaid; provided that if
neither the recipient(s) nor Borrower shall return the Required Payment to the
Administrative Agent within three (3) Business Days of the Advance Date, then,
retroactively to the Advance Date, Borrower and the recipient(s) shall each be
obligated to pay interest on the Required Payment as follows: Borrower and the
recipient(s) shall each be obligated retroactively to the Advance Date to pay
interest in respect of the Required Payment at the Default Rate (without
duplication of the obligation of Borrower under Section 2.3 to pay interest on
the Required Payment at the Default Rate), it being understood that the return
by the recipient(s) of the Required Payment to the Administrative Agent shall
not limit such obligation of Borrower under Section 2.3 to pay interest at the
Default Rate in respect of the Required Payment.

 

44



--------------------------------------------------------------------------------



 



(7) Sharing of Payments, Etc.
(a) Right of Set off. Borrower agrees that, in addition to (and without
limitation of) any right of set off, banker’s lien or counterclaim a Lender may
otherwise have, (subject, as among the Lenders, to Section 12.26), each Lender
shall be entitled, at its option (to the fullest extent permitted by law), to
set off and apply any deposit (general or special, time or demand, provisional
or final), or other indebtedness, held by it for the credit or account of
Borrower at any of its offices, in Dollars or in any other currency, against any
principal of or interest on any of such Lender’s Loans or any other amount
payable to such Lender hereunder, that is not paid when due (regardless of
whether such deposit or other indebtedness is then due to such Borrower), in
which case it shall promptly notify Borrower and the Administrative Agent
thereof, provided that such Lender’s failure to give such notice shall not
affect the validity thereof.
(b) Sharing. If any Lender shall obtain from Borrower payment of any principal
of or interest on any Loan owing to it or payment of any other amount under this
Agreement or any other Loan Document through the exercise (subject, as among the
Lenders, to Section 12.26) of any right of set off, banker’s lien or
counterclaim or similar right or otherwise (other than from the Administrative
Agent as provided herein), and, as a result of such payment, such Lender shall
have received a greater percentage of the principal of or interest on the Loans
or such other amounts then due hereunder or thereunder by Borrower to such
Lender than the percentage received by any other Lender, it shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans or such other amounts,
respectively, owing to such other Lenders (or in interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders shall share the benefit
of such excess payment (net of any expenses that may be incurred by such Lender
in obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.
(c) Consent by Borrower. Borrower agrees that any Lender so purchasing such a
participation (or direct interest) may exercise (subject, as among the Lenders,
to Section 12.26) all rights of set off, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans or other amounts (as the case may be) owing to such
Lender in the amount of such participation.
(d) Rights of Lenders; Bankruptcy. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrower. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set off to which this Section 2.8(7) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.8(7) to share in the benefits of any recovery on such secured claim.

 

45



--------------------------------------------------------------------------------



 



Section 2.9 Yield Protection; Etc.
(1) Additional Costs.
(a) Costs of Making or Maintaining Eurodollar Loans. Borrower shall pay directly
to each Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs that such
Lender determines are attributable to its making or maintaining of any
Eurodollar Loans or its obligation to make any Eurodollar Loans hereunder, or
any reduction in any amount receivable by such Lender hereunder in respect of
any of such Eurodollar Loans or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:
(i) shall subject any Lender (or its Applicable Lending Office for any of such
Loans) to any tax, duty or other charge in respect of such Loans or its Note or
changes the basis of taxation of any amounts payable to such Lender under this
Agreement or its Note in respect of any of such Loans (excluding changes in the
rate of tax on the overall net income of such Lender or of such Applicable
Lending Office by the jurisdiction in which such Lender has its principal office
or such Applicable Lending Office); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement used in the determination of the Adjusted
Libor Rate for any Interest Period for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender (including, without limitation, any of such Loans or any deposits
referred to in the definition of “Libor Rate”), or any commitment of such Lender
(including, without limitation, the Commitment of such Lender hereunder); or
(iii) imposes any other condition affecting this Agreement or its Note (or any
of such extensions of credit or liabilities) or its Commitment.
If any Lender requests compensation from Borrower under this paragraph (a),
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender thereafter to make or Continue
Eurodollar Loans, or to Convert Loans into Eurodollar Loans, until the
Regulatory Change giving rise to such request ceases to be in effect (in which
case the provisions of Section 2.9(4) shall be applicable), provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

46



--------------------------------------------------------------------------------



 



(b) Costs Attributable to Regulatory Change or Risk-Based Capital Guidelines.
Without limiting the effect of the foregoing provisions of this Section 2.9(1)
(but without duplication), Borrower shall pay directly to each Lender from time
to time on request such amounts as such Lender may reasonably determine to be
necessary to compensate such Lender (or, without duplication, the bank holding
company of which such Lender is a subsidiary) for any costs that it reasonably
determines are attributable to the maintenance by such Lender (or any Applicable
Lending Office or such bank holding company), pursuant to any law or regulation
or any interpretation, directive or request (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) of any
court or governmental or monetary authority (i) following any Regulatory Change
or (ii) implementing any risk based capital guideline or other requirement
(whether or not having the force of law and whether or not the failure to comply
therewith would be unlawful) hereafter issued by any government or governmental
or supervisory authority (excluding Basel II and any other law or regulation
which implements Basel II, in each case in the form existing on the date of this
Agreement), of capital in respect of its Commitment or Loans (such compensation
to include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender (or any Applicable Lending Office or
such bank holding company) to a level below that which such Lender (or any
Applicable Lending Office or such bank holding company) could have achieved but
for such law, regulation, interpretation, directive or request.
(c) Notification and Certification. Each Lender shall notify Borrower of any
event occurring after the date hereof entitling such Lender to compensation
under paragraph (a) or (b) of this Section 2.9(1) as promptly as practicable,
but in any event within forty-five (45) days, after such Lender obtains actual
knowledge thereof; provided that (i) if any Lender fails to give such notice
within forty-five (45) days after it obtains actual knowledge of such an event,
such Lender shall, with respect to compensation payable pursuant to this
Section 2.9(1) in respect of any costs resulting from such event, only be
entitled to payment under this Section 2.9(1) for costs incurred from and after
the date thirty (30) days prior to the date that such Lender does give such
notice and (ii) each Lender will designate a different Applicable Lending Office
for the Loans of such Lender affected by such event if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be disadvantageous to such Lender, except that
such Lender shall have no obligation to designate an Applicable Lending Office
located in the United States of America. Each Lender will furnish to Borrower a
certificate setting forth the basis and amount of each request by such Lender
for compensation under paragraph (a) or (b) of this Section 2.9(1).
Determinations and allocations by any Lender for purposes of this Section 2.9(1)
of the effect of any Regulatory Change pursuant to paragraph (a) of this
Section 2.9(1), or of the effect of capital maintained pursuant to paragraph
(b) of this Section 2.9(1), on its costs or rate of return of maintaining Loans
or its obligation to make Loans, or on amounts receivable by it in respect of
Loans, and of the amounts required to compensate such Lender under this
Section 2.9(1), shall be conclusive, provided that such determinations and
allocations are made on a reasonable basis.
Borrower shall be obligated to pay compensation to a Lender pursuant to
subsections (a) and (b) of this Section 2.9(1) only if such Lender is imposing
similar compensation requirements on borrowers under commercial loans of the
same type and quality as the Loan and which are similarly affected by the
Regulatory Change or other guidelines or requirements for which such Lender is
seeking compensation from Borrower pursuant to this Section 2.9(1).

 

47



--------------------------------------------------------------------------------



 



(2) Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBOR Rate for any
Interest Period for any Eurodollar Loan:
(a) the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR Rate are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for Eurodollar Loans as provided herein; or
(b) any Lender determines, which determination shall be conclusive, and notify
the Administrative Agent that the relevant rates of interest referred to in the
definition of LIBOR Rate upon the basis of which the rate of interest for
Eurodollar Loans for such Interest Period is to be determined are not likely
adequately to cover the cost to such Lenders of making or maintaining Eurodollar
Loans for such Interest Period;
then the Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional Eurodollar Loans, to Continue Eurodollar
Loans or to Convert Loans of any other Type into Eurodollar Loans, and Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Eurodollar Loans, either prepay such Loans or such Loans shall be
automatically Converted into Base Rate Loans.
(3) Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain Eurodollar Loans hereunder (and, in
the sole opinion of such Lender, the designation of a different Applicable
Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify Borrower
thereof (with a copy to the Administrative Agent) and such Lender’s obligation
to make or Continue, or to Convert Loans of any other Type into, Eurodollar
Loans shall be suspended until such time as such Lender may again make and
maintain Eurodollar Loans (in which case the provisions of Section 2.9(4) shall
be applicable).
(4) Treatment of Affected Loans. If the obligation of any Lender to make
Eurodollar Loans or to Continue, or to Convert Base Rate Loans into, Eurodollar
Loans shall be suspended pursuant to Section 2.9(1) or 2.9(3), such Lender’s
Loans shall be automatically Converted into Base Rate Loans on the last day(s)
of the then current Interest Period(s) for Loans (or, in the case of a
Conversion resulting from a circumstance described in Section 2.9(3), on such
earlier date as such Lender may specify to Borrower with a copy to the
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 2.9(1) or 2.9(3) that gave
rise to such Conversion no longer exist:
(a) to the extent that such Lender’s Loans have been so Converted, all payments
and prepayments of principal that would otherwise be applied to such Lender’s
Loans shall be applied instead to its Base Rate Loans; and
(b) all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Loans shall be made or Continued instead as Base Rate Loans, and all
Loans of such Lender that would otherwise be Converted into Eurodollar Loans
shall remain as Base Rate Loans.

 

48



--------------------------------------------------------------------------------



 



If such Lender gives notice to Borrower with a copy to the Administrative Agent
that the circumstances specified in Section 2.9(1) or 2.9(3) that gave rise to
the Conversion of such Lender’s Loans pursuant to this Section 2.9(4) no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Loans made by other Lenders are outstanding,
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding Eurodollar
Loans, to the extent necessary so that, after giving effect thereto, all Base
Rate Loans and Eurodollar Loans are allocated among the Lenders ratably (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
(5) Compensation. Borrower shall pay to the Administrative Agent for account of
each Lender, upon the request of such Lender through the Administrative Agent,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:
(a) any payment, prepayment or Conversion of a Eurodollar Loan made by such
Lender for any reason (including, without limitation, the acceleration of the
Loans pursuant to the Administrative Agent’s or the Lenders’ rights referred to
in Article 11) on a date other than the last day of the Interest Period for such
Loan; or
(b) any failure by Borrower for any reason to borrow a Eurodollar Loan from such
Lender on the date for such borrowing specified in the relevant notice of
borrowing given to the Administrative Agent in accordance with the terms of this
Agreement.
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Lender would have bid in the London interbank market for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to such period (as reasonably determined by such
Lender), or if such Lender shall cease to make such bids, the equivalent rate,
as reasonably determined by such Lender, derived from Page 3750 of the Dow Jones
Markets (Telerate) Service or other publicly available source as described in
the definition of LIBOR Rate.

 

49



--------------------------------------------------------------------------------



 



(6) U.S. Taxes.
(a) Gross-up for Deduction or Withholding of U.S. Taxes. Borrower agrees to pay
to each Lender that is not a U.S. Person such additional amounts as are
necessary in order that the net payment of any amount due to such non U.S.
Person hereunder after deduction for or withholding in respect of any U.S. Taxes
imposed with respect to such payment (or in lieu thereof, payment of such U.S.
Taxes by such non U.S. Person), will not be less than the amount stated herein
to be then due and payable, provided that the foregoing obligation to pay such
additional amounts shall not apply:
(i) to any payment to any Lender hereunder unless such Lender is, on the date
hereof (or on the date it becomes a Lender hereunder as provided in
Section 12.24(2)) and on the date of any change in the Applicable Lending Office
of such Lender, either entitled to submit a Form W-8BEN (relating to such Lender
and entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Loans) or Form W-8ECI (relating to
all interest to be received by such Lender hereunder in respect of the Loans),
or
(ii) to any U.S. Taxes imposed solely by reason of the failure by such non U.S.
Person to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such non U.S. Person if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes.
For the purposes hereof, (A) “U.S. Person” means a citizen, national or resident
of the United States of America, a corporation, limited liability company,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal income taxation regardless of the source of its income, (B)
“U.S. Taxes” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof or therein, (C) “Form W-8BEN” means Form W-8BEN of the Department of the
Treasury of the United States of America and (D) “Form W-8ECI” means Form W-8ECI
of the Department of the Treasury of the United States of America. Each of the
Forms referred to in the foregoing clauses (C) and (D) shall include such
successor and related forms as may from time to time be adopted by the relevant
taxing authorities of the United States of America to document a claim to which
such Form relates.
(b) Evidence of Deduction, Etc. Within thirty (30) days after paying any amount
to the Administrative Agent or any Lender from which it is required by law to
make any deduction or withholding, and within thirty (30) days after it is
required by law to remit such deduction or withholding to any relevant taxing or
other authority, Borrower shall deliver to the Administrative Agent for delivery
to such non U.S. Person evidence satisfactory to such Person of such deduction,
withholding or payment (as the case may be).

 

50



--------------------------------------------------------------------------------



 



(7) Replacement of Lenders. If any Lender requests compensation pursuant to
Section 2.9(1) or 2.9(6), or any Lender’s obligation to Continue Loans of any
Type, or to Convert Loans of any Type into the other Type of Loan, shall be
suspended pursuant to Section 2.9(2) or 2.9(3) (any such Lender requesting such
compensation, or whose obligations are so suspended, being herein called a
“Requesting Lender”), Borrower, upon three (3) Business Days notice, may require
that such Requesting Lender transfer all of its right, title and interest under
this Agreement and such Requesting Lender’s Note to any bank or other financial
institution (a “Proposed Lender”) identified by Borrower that is satisfactory to
the Administrative Agent (i) if such Proposed Lender agrees to assume all of the
obligations of such Requesting Lender hereunder, and to purchase all of such
Requesting Lender’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Requesting Lender’s Loans, together with
interest thereon to the date of such purchase (to the extent not paid by
Borrower), and satisfactory arrangements are made for payment to such Requesting
Lender of all other amounts accrued and payable hereunder to such Requesting
Lender as of the date of such transfer (including any fees accrued hereunder and
any amounts that would be payable under Section 2.9(5) as if all of such
Requesting Lender’s Loans were being prepaid in full on such date) and (ii) if
such Requesting Lender has requested compensation pursuant to Section 2.9(1) or
2.9(6), such Proposed Lender’s aggregate requested compensation, if any,
pursuant to Section 2.9(1) or 2.9(6) with respect to such Requesting Lender’s
Loans is lower than that of the Requesting Lender. Subject to the provisions of
Section 12.24(2), such Proposed Lender shall be a “Lender” for all purposes
hereunder. Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements of Borrower contained in Sections 2.9(1), 2.9(6) and
12.5 (without duplication of any payments made to such Requesting Lender by
Borrower or the Proposed Lender) shall survive for the benefit of such
Requesting Lender under this Section 2.9(7) with respect to the time prior to
such replacement.
Section 2.10 Administration Fee. Until payment in full of all obligations under
this Agreement and the other Loan Documents, Borrower shall pay to
Administrative Agent on each Payment Date (commencing on December 1, 2008), for
its sole account, an monthly administration fee (the “Administration Fee”) equal
to $4,000.

 

51



--------------------------------------------------------------------------------



 



Section 2.11 Take-Out Obligations.
(1) Take-Out Obligations. Borrower acknowledges and agrees that: (a) Eurohypo is
obligated, pursuant to and in accordance with the Take-Out Agreement, to acquire
CIT’s and KBC’s interest in Note A pursuant to and in accordance with the terms,
provisions, covenants and conditions of the Take-Out Agreement; and (b) Eurohypo
for purposes of such acquisition is and shall be deemed to be an Eligible
Assignee, and no further consent of Borrower shall be required with respect to
such acquisition. The outstanding principal balance from time to time of any of
the interests in Note A purchased by Eurohypo pursuant to the Take-Out Agreement
shall be added to and become a part of Note B (and shall bear interest at the
rates set forth therein); provided, however, that upon payment by Eurohypo of
the Second Take-Out Amount pursuant to the Take-Out Agreement, Eurohypo may
elect, in its sole and absolute discretion, and notwithstanding the provisions
of any co-lender agreement among the Lenders to the contrary, to cause the all
or a portion of outstanding principal balance of Note A purchased by Eurohypo
pursuant to the Take-Out Agreement, together with all or a portion of the
outstanding principal balance of Note B held by Eurohypo, to (x) be of the same
priority as any portion of Note A previously acquired by Eurohypo from CIT and
KBC (whether or not the same is thereafter sold by Eurohypo to a Qualified
Substitute Lender, and (y) bear interest at the rates set forth in Note B.
Without limiting the provisions of Sections 2.1(6)(c) or 9.9, Borrower shall
take such actions, including delivery of one or more replacement notes, as are
reasonably requested by Eurohypo to effect the provisions of this
Section 2.11(1). Further, as a condition to the acquisition by any Qualified
Substitute Lender of any portion of Note A pursuant to Sections 2.5(1)(e) or
2.5(2)(d), such Qualified Substitute Lender shall enter into a written agreement
with Eurohypo, in form and substance satisfactory to Eurohypo, whereby such
Qualified Substitute Lender acknowledges and agrees to Eurohypo’s rights under
this Section 2.11(1) and agrees to enter into such modifications of any
co-lender agreement among the Lenders as are necessary to effect such rights
(subject, however, to the approval of the Lenders to any such modifications of
any co-lender agreement).
(2) Amendments to Take-Out Agreement. Eurohypo, CIT and KBC shall not amend or
modify the Take-Out Agreement in a manner which would change the definitions of
Take-Out Event, Initial Take-Out Amount or Second Take-Out Amount, without the
consent of Borrower.
(3) No Limit on Borrower’s Obligations. Nothing in this Section 2.11 shall be
construed as limiting Borrower’s obligations to repay the Loans, together with
interest thereon and all other amounts due hereunder or under the other Loan
Documents, in accordance with the other provisions of this Agreement and the
other Loan Documents.

 

52



--------------------------------------------------------------------------------



 



ARTICLE 3
INSURANCE, CONDEMNATION, AND IMPOUNDS
Section 3.1 Insurance. Borrower shall maintain insurance as follows:
(1) Insurance against loss customarily included under standard “All Risk”
policies including flood, vandalism, and malicious mischief, boiler and
machinery, and such other insurable hazards as, under good insurance practices,
from time to time are insured against for other property and buildings similar
to the Project in nature, use, location, height, and type of construction. Such
policy shall also insure costs of demolition and increased cost of construction.
The amount of such insurance shall be not less than one hundred (100%) percent
of the replacement cost value of the Improvements. Each such policy shall
contain an agreed amount replacement cost endorsement and shall cover, without
limitation, all tenant improvements and betterments that Borrower is required to
insure on a replacement cost basis. The insurance policy shall be endorsed to
also provide guaranteed building replacement cost to the building and such
tenant improvements in an amount to be subject to the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. The
Administrative Agent shall be named mortgagee on a non-contributing Standard
Mortgagee Endorsement providing that any loss payable thereunder shall be paid
to the Administrative Agent.
(2) (A) General Public Liability insurance, including, without limitation,
Commercial General Liability insurance; Owned, Hired and Non Owned Auto
Liability; and coverage for Personal Injury, Bodily Injury, Death, Accident and
Property Damage, providing in combination no less than $1,000,000 per occurrence
and $5,000,000 in the annual aggregate, per location. The policies described in
this paragraph shall cover, without limitation: elevators, escalators,
independent contractors, contractual liability covering, to the maximum extent
permitted by law, Borrower’s obligation to indemnify the Administrative Agent
and the Lenders as required under this Agreement, Products and Completed
Operations Liability coverage. All such policies shall include the
Administrative Agent (for the benefit of the Lenders) as an “Additional
Insured.”
(B) Umbrella liability or excess liability providing no less than $50,000,000
per occurrence and in the annual aggregate.
(3) Rental and/or business income coverage in an amount not less than the amount
of rent payable annually and/or annual business income, endorsed to provide a
365-day extended period of indemnity. The Administrative Agent shall be named as
loss payee with respect to this coverage.
(4) Insurance which affirmatively insures against any act of terrorism or
sabotage, including, but not limited to, any series of named perils which are
identical to the acts of terrorism (to the extent that such act of terrorism or
sabotage may be excluded as such from coverage under the insurance required to
be maintained by Borrower pursuant to subsections (1), (2), and (3) above) in an
amount equal to the full replacement value of the Project.
(5) Comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Borrower is required to insure pursuant to any lease on a replacement cost basis
and in the minimum amount of $50,000 and naming the Administrative Agent as
Mortgagee on a non-contributing Standard Mortgagee Endorsement providing that
any loss payable thereunder shall be paid to the Administrative Agent.

 

53



--------------------------------------------------------------------------------



 



(6) At all times during which construction work is being performed at the
Project, Builder’s Risk “All Risk” insurance in such amount as the
Administrative Agent shall require but in no event less than one hundred (100%)
percent of the replacement cost value of the completed Improvements and one
hundred (100%) percent of the replacement cost value of all tenant improvements.
Such policy shall be written on a Builder’s Risk Completed Value Form (100%
non-reporting) or its equivalent and shall include coverage for loss by
collapse, theft, flood, and earthquake. Such insurance policy shall also include
coverage for:
(a) loss suffered with respect to materials, equipment, machinery, and supplies
whether on-site, in transit, or stored off-site and with respect to temporary
structures, hoists, sidewalks, retaining walls, and underground property;
(b) soft costs, plans, specifications, blueprints and models in connection with
any restoration following a casualty;
(c) demolition and increased cost of construction, including, without
limitation, increased costs arising out of changes in applicable laws and codes;
(d) law and ordinance coverage; and
(e) rental and/or business income on an actual loss sustained basis.
Such policy shall name the Administrative Agent under a non-contributing New
York type of standard mortgagee clause or an equivalent endorsement satisfactory
to the Administrative Agent and as “loss payee” with respect to rental/business
income insurance. If the insurance required under this subsection 6 is obtained
by blanket insurance policies, the insurance policy shall be endorsed to also
provide guaranteed building replacement cost to the building and such tenant
improvements in an amount to be subject to the consent of the Administrative
Agent, which consent shall not be unreasonably withheld.
(7) Workers Compensation and Disability insurance as required by Applicable Law.
(8) Windstorm insurance satisfactory to the Administrative Agent, including,
from and after the date that the hotel condominium portion of the Project has
opened for business, business interruption coverage sufficient to pay debt
service on the Loans, taxes and insurance after a windstorm casualty in such
amount as the Administrative Agent shall require, but in no event less than
twenty percent (20%) of the replacement cost value of the completed Improvements
issued by a carrier that satisfies the requirements in subsection (10) below and
in all other respects satisfying the requirements set forth in subsection
(10) below.
(9) Such other types and amounts of insurance with respect to Borrower, the
Project, the Improvements and the operation thereof that are commonly maintained
by prudent owners of other property and buildings similar to the Project in
nature, use, location, height, and type of construction, as may from time to
time be reasonably required by the Administrative Agent. Administrative Agent
acknowledges that the insurance obtained by Borrower with respect to the Project
as of the date hereof, evidence of which has been provided to Administrative
Agent, satisfies, as of the date hereof, the requirements set forth in this
Section 3.1.

 

54



--------------------------------------------------------------------------------



 



(10) All insurance policies shall be endorsed in form and substance acceptable
to the Administrative Agent to name the Administrative Agent (on behalf of the
Lenders) as an additional insured, loss payee or mortgagee thereunder, as its
interest may appear, with loss payable to the Administrative Agent, without
contribution, under a standard New York (or local equivalent) mortgagee clause.
All such insurance policies and endorsements shall be fully paid for and contain
such provisions and expiration dates and be in such form and issued by such
insurance companies licensed to do business in the State, with a rating of
“A-IX” or better as established by Best’s Rating Guide (or an equivalent rating
approved in writing by the Administrative Agent). Each policy shall provide that
such policy may not be cancelled or materially changed except upon thirty
(30) days’ prior written notice of intention of non-renewal, cancellation or
material change to the Administrative Agent and that no act or thing done by
Borrower shall invalidate any policy as against the Administrative Agent or any
Lender. If Borrower fails to maintain insurance in compliance with this
Section 3.1, the Administrative Agent may obtain such insurance and pay the
premium therefor and Borrower shall, on demand, reimburse the Administrative
Agent for all expenses incurred in connection therewith. Borrower shall assign
the policies or proofs of insurance to the Administrative Agent (on behalf of
the Lenders), in such manner and form that the Administrative Agent and its
successors and assigns shall at all times require and hold the same as security
for the payment of the Loans. Borrower shall deliver copies of evidence of such
coverage on original policies certified to the Administrative Agent by the
insurance company or authorized agent as being true copies, together with the
endorsements required hereunder. The proceeds of insurance policies coming into
the possession of the Administrative Agent shall not be deemed trust funds, and
the Administrative Agent shall be entitled to apply such proceeds as herein
provided.
(11) Borrower shall give immediate written notice of any loss to the insurance
carrier and to the Administrative Agent. Except as otherwise provided in
Section 9.17(2), Borrower hereby irrevocably authorizes and empowers the
Administrative Agent, as attorney in fact for Borrower coupled with an interest,
to make proof of loss, to adjust and compromise any claim under insurance
policies, to appear in and prosecute any action arising from such insurance
policies, to collect and receive insurance proceeds, and to deduct therefrom the
Administrative Agent’s expenses incurred in the collection of such proceeds.
Notwithstanding the foregoing, so long as no Potential Default or Event of
Default exits, Borrower shall have the right to adjust and compromise claims
which, in the aggregate during any twelve-month period, do not exceed the
Threshold Amount, provided that Borrower provide the Administrative Agent with
not less than five (5) Business Days written notice of such adjustment and
compromise. Nothing contained in this Section 3.1(11) shall require the
Administrative Agent or any Lender to incur any expense or take any action
hereunder.

 

55



--------------------------------------------------------------------------------



 



Section 3.2 Condemnation Awards. Borrower shall immediately notify the
Administrative Agent of the institution of any proceeding for the condemnation
or other taking of the Project or any portion thereof. The Administrative Agent
may participate in any such proceeding and Borrower will deliver to the
Administrative Agent all instruments necessary or required by the Administrative
Agent to permit such participation. Without the Administrative Agent’s prior
consent (subject to the approval of the Majority Lenders), Borrower (1) shall
not agree to any compensation or award; and (2) shall not take any action or
fail to take any action which would cause the compensation to be determined.
Except as otherwise provided in Section 9.17(2), all awards and compensation for
the taking or purchase in lieu of condemnation of the Project or any part
thereof are hereby assigned to and shall be paid to the Administrative Agent.
Borrower authorizes the Administrative Agent to collect and receive such awards
and compensation, to give proper receipts and acquittances therefor, and in the
Administrative Agent’s sole discretion (which the Administrative Agent shall
exercise at the direction of the Majority Lenders) to apply the same toward the
payment of the Loans, notwithstanding that the Loans may not then be due and
payable, or to the restoration of the Project; provided, however, if the award
is less than or equal to the Threshold Amount and Borrower requests that such
proceeds be used for non structural site improvements (such as landscape,
driveway, walkway and parking area repairs) required to be made as a result of
such condemnation, the Administrative Agent will apply the award to such
restoration in accordance with disbursement procedures applicable to insurance
proceeds set forth in Section 3.3 provided there exists no Potential Default or
Event of Default. Borrower, upon request by the Administrative Agent, shall
execute all instruments requested to confirm the assignment of the awards and
compensation to the Administrative Agent, free and clear of all liens, charges
or encumbrances.
Section 3.3 Use and Application of Insurance Proceeds. Except as otherwise
provided in Section 9.17(2), the Administrative Agent shall apply insurance
proceeds to costs of restoring the Project or the Loans as follows:
(1) If the loss is less than or equal to the Threshold Amount, the
Administrative Agent shall apply the insurance proceeds to restoration provided
(a) no Event of Default or Potential Default exists; (b) Borrower promptly
commences and is diligently pursuing restoration of the Project; and (c) the
Hotel Management Agreement in effect as of the date of the occurrence of such
casualty or condemnation, whichever the case may be, shall (i) remain in full
force and effect during such restoration and shall not otherwise terminate as a
result of the casualty or condemnation or the restoration; or (ii) if
terminated, shall have been replaced with a replacement Hotel Management
Agreement with a Qualified Hotel Manager, prior to the opening or reopening of
the Project or any portion thereof for business with the public.
(2) If the loss exceeds the Threshold Amount but is not more than ten percent
(10%) of the replacement value of the improvements, the Administrative Agent
shall apply the insurance proceeds to restoration provided that at all times
during such restoration (a) no Event of Default or Potential Default exists;
(b) the Administrative Agent determines that there are sufficient funds
available to restore and repair the Project to a condition approved by the
Administrative Agent; (c) the Administrative Agent determines that the Net
Operating Income of the Project during restoration will be sufficient to pay
Debt Service; (d) the Administrative Agent determines that restoration and
repair of the Project to a condition approved by the Administrative Agent will
be completed within six (6) months after the date of loss or casualty and in any
event ninety (90) days prior to the Maturity Date; (e) Borrower promptly
commences and is diligently pursuing restoration of the Project; and (f) the
Hotel Management Agreement in effect as of the date of the occurrence of such
casualty or condemnation, whichever the case may be, shall (i) remain in full
force and effect during such restoration and shall not otherwise terminate as a
result of the casualty or condemnation or the restoration or (ii) if terminated,
shall have been replaced with a replacement Hotel Management Agreement with a
Qualified Hotel Manager, prior to the opening or reopening of the Project or any
portion thereof for business with the public.

 

56



--------------------------------------------------------------------------------



 



(3) If the conditions set forth above are not satisfied or the loss exceeds the
maximum amount specified in Section 3.3(2) above, in the Administrative Agent’s
sole discretion, the Administrative Agent may (subject to the approval of the
Majority Lenders) apply any insurance proceeds it may receive to the payment of
the Loans, without any prepayment penalty or payment, or allow all or a portion
of such proceeds to be used for the restoration of the Project.
Section 3.4 Disbursement of Proceeds.
(1) All insurance proceeds required to be held by the Administrative Agent in
the Casualty/Taking Account in accordance with the Cash Management Agreement
and, until disbursed in accordance with the provisions of this Section 3.4,
shall constitute additional security for the Loans. Upon receipt of evidence
reasonably satisfactory to the Administrative Agent that all the conditions
precedent to such advance, including, if applicable, those set forth in
Section 3.3(2) above, have been satisfied, the insurance proceeds shall be
disbursed by the Administrative Agent to, or as directed by, Borrower from time
to time during the course of the restoration in substantially the same manner
and subject to similar conditions as if such advances were being made in
connection with a construction loan, such manner of disbursement and conditions
to be reasonably determined by the Administrative Agent, including the
Administrative Agent’s receipt of (a) advice from a Restoration Consultant (who
shall be employed by the Administrative Agent at Borrower’s sole expense) that
the work completed or materials installed conform to said budget and plans, as
approved by the Administrative Agent, (b) evidence that all materials installed
and work and labor performed to the date of the applicable advance (except to
the extent that they are to be paid for out of the requested disbursement) in
connection with the restoration have been paid for in full, including the
receipt of waivers of lien, contractor’s certificates, surveys, receipted bills,
releases, title policy endorsements and such other evidences of cost, payment
and performance satisfactory to the Administrative Agent, and (c) evidence that
there exist no notices of pendency, stop orders, mechanic’s or materialman’s
liens or notices of intention to file same, or any other Liens of any nature
whatsoever on the Project which are not being contested or have not either been
fully bonded to the reasonable satisfaction of the Administrative Agent and
discharged of record or in the alternative fully insured to the reasonable
satisfaction of the Administrative Agent under the title policy obtained in
connection with the Loans made herein. Notwithstanding the foregoing, but
subject to the other provisions of this Section 3.4, in the event of a loss
which is less than or equal to the Threshold Amount, Administrative Agent shall
disburse the insurance proceeds to Borrower from time to time during the course
of the renovation upon written request therefor from Borrower to pay the costs
of such renovation, provided that at all times (i) Borrower is diligently
pursuing the completion of such renovation in a good and workmanlike manner,
(ii) such advances are being used to reimburse Borrower for, or to pay directly
to the third parties entitled thereto, the costs of such renovation, and
(iii) upon Administrative Agent’s request from time to time, Administrative
Agent shall have received evidence of the type referred to in clause (C) above.

 

57



--------------------------------------------------------------------------------



 



(2) All plans and specifications required in connection with the restoration
shall be subject to prior review and approval (such approval not to be
unreasonably withheld) in all respects by the Administrative Agent and by an
independent consulting engineer selected by the Administrative Agent (the
“Restoration Consultant”). The Administrative Agent shall have the use of the
plans and specifications and all permits, licenses and approvals required or
obtained in connection with the restoration. The identity of the contractors,
subcontractors and materialmen engaged in the restoration, as well as all
contracts having a cost in excess of $50,000, shall be subject to prior review
and approval by the Administrative Agent and the Restoration Consultant. All
costs and expenses incurred by the Administrative Agent in connection with
making the insurance proceeds available for the restoration including reasonable
counsel fees and disbursements and the Restoration Consultant’s fees, shall be
paid by Borrower. Borrower shall also obtain, at its sole cost and expense, all
necessary government approvals as and when required in connection with such
restoration and provide copies thereof to the Administrative Agent and
Restoration Consultant.
(3) In no event shall the Administrative Agent be obligated to make
disbursements of the insurance proceeds in excess of an amount equal to the
costs actually incurred from time to time for work in place as part of the
restoration, as certified by the Restoration Consultant, minus the Restoration
Retainage. The term “Restoration Retainage” means the greater of (i) an amount
equal to ten percent (10%) of the costs actually incurred for work in place as
part of the restoration, as certified by the Restoration Consultant and (ii) the
amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the restoration. The Restoration Retainage shall not be
released until the Restoration Consultant certifies to the Administrative Agent
that the restoration has been substantially completed in accordance with the
provisions of this Section 3.4, subject to punch-list items and other
non-material items of work and that all approvals necessary for the re-occupancy
and use of the Project have been obtained from all appropriate governmental
authorities, and the Administrative Agent receives evidence reasonably
satisfactory to the Administrative Agent that the costs of the restoration have
been paid in full or will be paid in full out of the Restoration Retainage;
provided, however, that the Administrative Agent will release the portion of the
Restoration Retainage being held with respect to any contractor, subcontractor
or materialman engaged in the restoration as of the date upon which the
Restoration Consultant certifies to the Administrative Agent that such
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with its contract, and the
Administrative Agent receives lien waivers and evidence of payment in full of
all sums due to such contractor, subcontractor or materialman as may be
reasonably requested by the Administrative Agent or by the title company issuing
the title policy, and the Administrative Agent receives an endorsement to the
title policy insuring the continued priority of the lien of the Mortgage and
evidence of payment of any premium payable for such endorsement. If required by
the Administrative Agent, the release of any such portion of the Restoration
Retainage shall be approved by the surety company, if any, which has issued a
payment or performance bond with respect to such contractor, subcontractor or
materialman.
(4) The Administrative Agent shall not be obligated to make disbursements of the
insurance proceeds more frequently than once per month.

 

58



--------------------------------------------------------------------------------



 



(5) If at any time the insurance proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of the Administrative Agent in consultation
with the Restoration Consultant, be sufficient to pay in full the balance of the
costs which are estimated by the Restoration Consultant to be incurred in
connection with the completion of the restoration, Borrower shall deposit the
deficiency (the “Insurance Proceeds Deficiency”) with the Administrative Agent
within fifteen (15) Business Days of the Administrative Agent’s request and
before any further disbursement of the insurance proceeds shall be made. The
Insurance Proceeds Deficiency shall be held in the Casualty/Taking Account in
accordance with the Cash Management Agreement and shall be disbursed for costs
actually incurred in connection with the restoration on the same conditions
applicable to the disbursement of the insurance proceeds, and, until so
disbursed, shall constitute additional security for the Loans.
(6) After the Restoration Consultant certifies to the Administrative Agent that
a restoration has been substantially completed in accordance with the provisions
of this Section 3.4, and the receipt by the Administrative Agent of evidence
satisfactory to the Administrative Agent that all costs incurred in connection
with the restoration have been paid in full, the excess, if any, of the
insurance proceeds and the remaining balance, if any, of the Insurance Proceeds
Deficiency deposited with the Administrative Agent shall be remitted to
Borrower, provided that no Potential Default or Event of Default shall exist.
(7) All insurance proceeds not required (a) to be made available for the
restoration or (b) to be returned to Borrower as excess insurance proceeds
pursuant to subsection (6) above may (i) be retained and applied by the
Administrative Agent toward the payment of the Loans, whether or not then due
and payable, in the order set forth in Section 2.4(7)(a) so long as no Event of
Default exists, and, if an Event of Default exists, in such order, priority and
proportions as the Administrative Agent in its sole discretion shall deem
proper, or, (B) at the sole discretion of the Administrative Agent, the same may
be paid, either in whole or in part, to Borrower for such purposes and upon such
conditions as the Administrative Agent shall designate.
(8) Notwithstanding any casualty, Borrower shall continue to make payments with
respect to the outstanding principal amount in the manner provided in the Notes,
this Agreement and the other Loan Documents and the outstanding principal amount
shall not be reduced unless and until (a) any insurance proceeds or condemnation
award shall have been actually received by the Administrative Agent; (b) the
Administrative Agent shall have deducted its reasonable expenses of collecting
such proceeds; and (c) the Administrative Agent shall have applied any portion
of the balance thereof to the repayment of the outstanding principal amount in
accordance with Section 3.4(7). The Lenders shall not be limited to the interest
paid on any condemnation award but shall continue to be entitled to receive
interest as provided in Article 2.

 

59



--------------------------------------------------------------------------------



 



ARTICLE 4
RESERVES
Section 4.1 Real Estate Tax and Insurance Reserve Fund.
(1) Deposits. As of the Amendment Closing Date, the balance of the Tax and
Insurance Reserve Subaccount is $1,221,932.14. On each Payment Date occurring
after the Amendment Closing Date, Borrower shall deposit with the Administrative
Agent (or, at the direction of the Administrative Agent, the Depository Bank),
for deposit in the Tax and Insurance Reserve Subaccount, one-twelfth of the real
estate taxes on the Project and insurance premium with respect to insurance
required to be maintained by Borrower under Section 3.1 hereof that the
Administrative Agent estimates will be payable during the next ensuing twelve
(12) months, in order to accumulate in the Tax and Insurance Reserve Subaccount
thirty (30) days prior to their respective due dates sufficient funds to pay all
such real estate taxes and insurance premiums (said amounts, together with the
amount set forth in the first sentence of this Section 4.1(1), being,
collectively, the “Tax and Insurance Reserve Fund”). If at any time the
Administrative Agent reasonably determines that the Tax and Insurance Reserve
Fund is not or will not be sufficient to pay real estate taxes or insurance
premiums thirty (30) days prior to their respective due dates, the
Administrative Agent shall notify Borrower of such determination and Borrower
shall increase its monthly deposits into the Tax and Insurance Reserve Fund by
the amount that the Administrative Agent reasonably estimates is sufficient to
make up the deficiency thirty (30) days prior to delinquency of any such real
estate taxes and/or thirty (30) days prior to expiration of the insurance
policies, as the case may be. Without limiting the foregoing or Administrative
Agent’s other rights and remedies hereunder, in the event that Administrative
Agent determines at any time that the Tax and Insurance Reserve Fund is not or
will not be sufficient to pay real estate taxes and insurance premiums thirty
(30) days prior to their respective due dates, Administrative Agent may utilize
funds from time to time on deposit in the Construction Completion Account to pay
such real estate taxes and insurance premiums when due. Commencing with the
satisfaction of the Partial Release Conditions (as set forth in Section 14.3),
the amounts required to be deposited in the Tax and Insurance Reserve Fund may
be adjusted on a quarterly basis by the Administrative Agent in its sole and
absolute judgment.
(2) Disbursements. Borrower shall furnish the Administrative Agent with
(a) bills for the charges for which such deposits are required and (b) a
disbursement request (in a form reasonably satisfactory to the Administrative
Agent), executed by an authorized officer of Borrower, at least fifteen
(15) days prior to the date on which the charges first become payable. Provided
that no Event of Default exists, the Administrative Agent will direct the
Depository Bank apply the Tax and Insurance Reserve Fund to payments of
insurance premiums and real estate taxes required to be made by the Borrower
pursuant to Sections 3.1 and 9.2, respectively, and under the Mortgage but, in
any event, not earlier than ten (10) days prior to the due dates thereof. In
making any payment relating to the Tax and Insurance Reserve Fund, the
Depository Bank may do so according to any bill, statement or estimate procured
from the appropriate public office (with respect to real estate taxes) or
insurer or agent (with respect to insurance premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof unless said
bill, statement or estimate is obviously incorrect. If the amount of the Tax and
Insurance Reserve Fund shall exceed the amounts due for insurance premiums and
real estate taxes pursuant to Sections 3.1 and 9.2, the Administrative Agent
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Tax and Insurance Reserve Fund.
Provided that on the date that said real estate taxes are due and payable, no
Event of Default exists and sufficient funds are on deposit in the Tax and
Insurance Reserve Fund to pay real estate taxes, Borrower shall not be liable to
pay and shall not be charged with any late charges, interest and/or penalties
imposed by or payable to any governmental authority as a result of the
Depository Bank’s failure to pay real estate taxes prior to the date that same
become delinquent.

 

60



--------------------------------------------------------------------------------



 



Section 4.2 Seasonality Reserve Fund.
(1) Deposits. Commencing on the first Payment Date occurring after the Amendment
Closing Date and thereafter on each Payment Date occurring prior to the first
anniversary of the Amendment Closing Date, Borrower shall deposit with the
Administrative Agent (or, at the direction of the Administrative Agent, the
Depository Bank), for deposit in the Seasonality Reserve Account, all Net
Operating Cash Flow. Thereafter, on each Payment Date occurring on or after the
first anniversary of the Amendment Closing Date, Borrower shall deposit with the
Administrative Agent (or, at the direction of the Administrative Agent, the
Depository Bank), for deposit in the Seasonality Reserve Account, all or such
portion of the Net Operating Cash Flow as is necessary to cause the balance of
the Seasonality Reserve Account to at all times equal the Minimum Seasonality
Reserve Balance (the “Seasonality Reserve Fund”).
(2) Disbursements. Provided that no Potential Default and/or Event of Default
exists (other than a Potential Default or an Event of Default which may be cured
by the transfer of amounts credited to the Seasonality Reserve Fund to
Borrower’s account pursuant to this Section 4.2(2)), and provided that there are
insufficient Operating Revenues to pay Operating Expenses and Debt Service, the
Administrative Agent will direct the Depository Bank to transfer (to the extent
funds are available therein) amounts credited to the Seasonality Reserve Fund to
Borrower’s account to pay or reimburse Borrower for the payment of any interest
payments then due and payable with respect to the Loans and the Existing
Mezzanine Loan and any Operating Expenses then due and payable in accordance
with the current Annual Operating Budget approved by the Administrative Agent
(or as may otherwise be approved by the Administrative Agent). Provided that no
Potential Default and/or Event of Default exists, the Administrative Agent shall
direct the Depository Bank to make such disbursements as requested by Borrower
on a monthly basis within five (5) Business Days following receipt by the
Administrative Agent of a written request for disbursement (in a form reasonably
approved by the Administrative Agent) executed by an authorized officer of
Borrower, which certificate shall certify, among other things, that there are
insufficient Operating Revenues to pay Operating Expenses (for which such
disbursement is being requested) and insufficient funds remaining to be
disbursed from the Interest Holdback to pay Debt Service on the Loans and the
Existing Mezzanine Loan, as well as such evidence as the Administrative Agent
may reasonably require to demonstrate that any such Operating Expenses were
incurred pursuant to the current Annual Operating Budget (to the extent the same
are not otherwise approved by the Administrative Agent). Additionally, provided
that no Potential Default and/or Event of Default exists, the Administrative
Agent shall from time to time upon request of Borrower, apply all or a portion
of the balance of the Seasonality Reserve Fund to the payment of the outstanding
principal balance of the Loans.

 

61



--------------------------------------------------------------------------------



 



Section 4.3 Construction Completion Fund.
(1) Funding. On the Amendment Closing Date, Borrower shall cause the remaining
unfunded proceeds of the Junior Mezzanine Loan in the amount of $6,000,000 (the
“Construction Completion Fund”) to be deposited in the Construction Completion
Account, such that, as of the Amendment Closing Date, the balance of funds on
deposit in the Construction Completion Account shall be $6,000,000.
(2) Disbursements. So long as no Potential Default and/or Event of Default
exists, the Administrative Agent shall direct the Depository Bank to disburse
the Construction Completion Fund to Borrower upon the satisfaction of the
applicable Advance Conditions set forth in Schedule 2.1 for purposes of funding
the costs of the Building Conversion pursuant to the Project Budget; provided,
that no portion of the Construction Completion Fund shall be used to pay any
development or other fees of Borrower or its Affiliates, nor shall the proceeds
of the Construction Completion Fund be disbursed to pay any Franchise Fee. All
disbursements otherwise made shall be subject to the Advance Conditions and
shall be in the amounts and for purposes established in the Project Budget. Any
funds remaining in the Construction Completion Fund following Construction
Completion shall be applied by the Administrative Agent to the outstanding
principal balance of the Loans on the Payment Date following Construction
Completion.
Section 4.4 Reserve Funds and Security Accounts Generally.
(1) Grant of Security Interest. Borrower hereby grants a perfected first
priority security interest in favor of the Administrative Agent for the ratable
benefit of the Lenders in each Reserve Fund and Security Account established by
or for it hereunder and all financial assets and other property and sums at any
time held, deposited or invested therein, and all security entitlements and
investment property relating thereto, together with any interest or other
earnings thereon, and all proceeds thereof, whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities (collectively, “Reserve Account Collateral”), together with all
rights of a secured party with respect thereto (even if no further documentation
is requested by the Administrative Agent or the Lenders or executed by
Borrower). Borrower covenants and agrees:
(a) to do all acts that may be reasonably necessary to maintain, preserve and
protect Reserve Account Collateral;
(b) to pay promptly when due all material taxes, assessments, charges,
encumbrances and liens now or hereafter imposed upon or affecting any Reserve
Account Collateral;
(c) to appear in and defend any action or proceeding which may materially and
adversely affect Borrower’s title to or the Administrative Agent’s interest in
the Reserve Account Collateral;
(d) following the creation of each Reserve Fund and Security Account established
by or for Borrower and the initial funding thereof, other than to the
Administrative Agent pursuant to this Agreement or the Cash Management
Agreement, not to transfer, assign, sell, surrender, encumber, mortgage,
hypothecate, or otherwise dispose of any of the Reserve Account Collateral or
rights or interests therein, and to keep the Reserve Account Collateral free of
all levies and security interests or other liens or charges except the security
interest in favor of the Administrative Agent granted hereunder;

 

62



--------------------------------------------------------------------------------



 



(e) to account fully for and promptly deliver to the Administrative Agent, in
the form received, all documents, chattel paper, instruments and agreements
constituting the Reserve Account Collateral hereunder, endorsed to the
Administrative Agent or in blank, as requested by the Administrative Agent, and
accompanied by such powers as appropriate and until so delivered all such
documents, instruments, agreements and proceeds shall be held by Borrower in
trust for the Administrative Agent, separate from all other property of
Borrower; and
(f) from time to time upon request by the Administrative Agent, to furnish such
further assurances of Borrower’s title with respect to the Reserve Account
Collateral, execute such written agreements, or do such other acts, all as may
be reasonably necessary to effectuate the purposes of this agreement or as may
be required by law, or in order to perfect or continue the first-priority lien
and security interest of the Administrative Agent in the Reserve Account
Collateral.
(2) Rights on Event of Default. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent, at its option, may withdraw
the Reserve Funds and the other funds in the Security Accounts and apply such
funds to the items for which the Reserve Funds were established or to payment of
the Loans in such order, proportion and priority as the Administrative Agent may
determine in its sole discretion. The Administrative Agent’s right to withdraw
and apply such funds shall be in addition to all other rights and remedies
provided to the Administrative Agent on behalf of the Lenders under the Loan
Documents.
(3) Prohibition Against Further Encumbrance. Borrower shall not, without the
prior consent of the Administrative Agent, further pledge, assign or grant any
security interest in the Reserve Funds or the Security Accounts or permit any
Lien to attach.
(4) Release of Reserve Funds. Any amount remaining in the Reserve Funds and the
Security Accounts after the Loans have been paid in full shall be promptly
returned to Borrower.
(5) Interest. In the event that any Security Account is an interest-bearing
account, the balance of any interest in such Security Account shall be deemed a
part of such Security Account. Nothing herein shall be construed as requiring
the Administrative Agent or the Lenders to pay interest on any Security Account.

 

63



--------------------------------------------------------------------------------



 



ARTICLE 5
ENVIRONMENTAL MATTERS
Section 5.1 Certain Definitions. As used herein, the following terms have the
meanings indicated:
(1) “Environmental Claim” means, with respect to any Person, any written notice,
notification, claim, administrative, regulatory or judicial action, suit,
judgment, demand or other written communication by any Person or governmental
authority alleging or asserting liability with respect to Borrower or the
Project, whether for damages, contribution, indemnification, cost recovery,
compensation, injunctive relief, response, remediation, damages to natural
resources, personal injuries, fines or penalties arising out of, based on or
resulting from (a) the presence, use or release into the environment of any
Hazardous Materials originating at or from, or otherwise affecting, the Project;
(b) any fact, circumstance, condition or occurrence forming the basis of any
violation, or alleged violation, of any Environmental Law by Borrower or
otherwise affecting the health, safety or environmental condition of the Project
or (iii) any alleged injury or threat of injury to the environment by Borrower
or otherwise affecting the Project.
(2) “Environmental Laws” means any federal, state or local law (whether imposed
by statute, or administrative or judicial order, or common law), now or
hereafter enacted, governing health, safety, industrial hygiene, the environment
or natural resources, or Hazardous Materials, including, such laws governing or
regulating the use, generation, storage, removal, recovery, treatment, handling,
transport, disposal, control, discharge of, or exposure to, Hazardous Materials.
(3) “Environmental Liens” has the meaning assigned to such term in
Section 5.3(4).
(4) “Environmental Losses” means any losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including but not limited to
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees and expenses, engineers’ fees,
environmental consultants’ fees, and investigation costs (including but not
limited to costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards relating to Hazardous Materials, Environmental Claims, Environmental
Liens and violation of Environmental Laws.
(5) “Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by product thereof;
(b) asbestos or asbestos containing materials; (c) polychlorinated biphenyls
(PCBs); (d) radon gas; (e) underground storage tanks; (f) any explosive or
radioactive substances; (g) lead or lead-based paint; (h) Mold; or (i) any other
substance, material, waste or mixture which is or shall be listed, defined, or
otherwise determined by any governmental authority to be hazardous, toxic,
dangerous or otherwise regulated, controlled or giving rise to liability under
any Environmental Laws.
(6) “Mold” means any microbial or fungus contamination or infestation in any
Project of a type which could reasonably be anticipated (after due inquiry and
investigation) to pose a risk to human health or the environment or could
reasonably be anticipated (after due inquiry and investigation) to negatively
and materially impact the value of such Project.

 

64



--------------------------------------------------------------------------------



 



Section 5.2 Representations and Warranties on Environmental Matters. Borrower
represents and warrants to the Administrative Agent and the Lenders that, to
Borrower’s knowledge, except as set forth in the Site Assessment or otherwise in
conformance with all applicable laws, including Environmental Laws, (1) no
Hazardous Material is now or was formerly used, stored, generated, manufactured,
installed, treated, discharged, disposed of or otherwise present at or about the
Project or any property adjacent to the Project (except for cleaning and other
products currently used in connection with the routine maintenance or repair of
the Project in full compliance with Environmental Laws), (2) all permits,
licenses, approvals and filings required by Environmental Laws have been
obtained, and the use, operation and condition of the Project do not, and did
not previously, violate any Environmental Laws, (3) no civil, criminal or
administrative action, suit, claim, hearing, investigation or proceeding has
been brought or been threatened in writing, nor have any settlements been
reached by or with any parties or any Liens imposed in connection with the
Project concerning Hazardous Materials or Environmental Laws and (4) no
underground storage tanks exist at the Project.
Section 5.3 Covenants on Environmental Matters.
(1) Borrower shall (a) comply strictly and in all respects with applicable
Environmental Laws; (b) notify the Administrative Agent immediately upon
Borrower’s discovery of any spill, discharge, release or presence of any
Hazardous Material (unless otherwise disclosed in the Site Assessment) at, upon,
under, within, contiguous to or otherwise affecting the Project; (c) promptly
remove such Hazardous Materials and remediate the Project in full compliance
with Environmental Laws and in accordance with the recommendations and
specifications of an independent environmental consultant selected by Borrower
and approved by the Administrative Agent; and (d) promptly forward to the
Administrative Agent copies of all orders, notices, permits, applications or
other communications and reports in connection with any spill, discharge,
release or the presence of any Hazardous Material or any other matters relating
to the Environmental Laws or any similar laws or regulations, as they may affect
the Project or Borrower.
(2) Borrower shall not cause, and shall prohibit any other Person within the
control of Borrower from causing, and shall use prudent, commercially reasonable
efforts to prohibit other Persons (including tenants) from (a) causing any
spill, discharge or release, or the use, storage, generation, manufacture,
installation, or disposal, of any Hazardous Materials at, upon, under, within or
about the Project or the transportation of any Hazardous Materials to or from
the Project (except for cleaning and other products used in connection with the
routine maintenance or repair of the Project in full compliance with
Environmental Laws and except as done in connection with the remediation of the
Project in full compliance with Environmental Laws), (e) installing any
underground storage tanks at the Project, or (f) conducting any activity that
requires a permit or other authorization under Environmental Laws to be
conducted at the Project, except in connection with any remediation contemplated
hereunder.
(3) Borrower shall provide to the Administrative Agent, at such Borrower’s
expense promptly upon the written request of the Administrative Agent from time
to time (but no more than once every two years), a Site Assessment or, if
required by the Administrative Agent, an update to any existing Site Assessment,
to assess the presence or absence of any Hazardous Materials and the potential
costs in connection with abatement, cleanup or removal of any Hazardous
Materials found on, under, at or within the Project. Borrower shall pay the cost
of no more than one such Site Assessment or update in any twelve (12) month
period, unless the Administrative Agent’s request for a Site Assessment is based
on information provided under Section 5.3(1), a reasonable suspicion of
Hazardous Materials at or near the Project, a breach of representations under
Section 5.2, or an Event of Default, in which case any such Site Assessment or
update shall be at Borrower’s expense.

 

65



--------------------------------------------------------------------------------



 



(4) Environmental Notices. Borrower shall promptly provide notice to the
Administrative Agent of:
(a) all Environmental Claims asserted or threatened against Borrower or any
other party occupying the Project or any portion thereof or against the Project
which become known to Borrower;
(b) the discovery by Borrower of any occurrence or condition on the Project or
on any real property adjoining or in the vicinity of the Project which could
reasonably be expected to lead to an Environmental Claim against Borrower, the
Administrative Agent or any of the Lenders;
(c) the commencement or completion of any remediation at the Project; and
(d) any Lien or other encumbrance imposed pursuant to any Environmental Law
(“Environmental Liens”).
In connection therewith, Borrower shall transmit to the Administrative Agent
copies of any citations, orders, notices or other written communications
received from any Person and any notices, reports or other written
communications submitted to any governmental authority with respect to the
matters described above.
Section 5.4 Allocation of Risks and Indemnity.
(1) Allocation and Indemnity. As between Borrower, the Administrative Agent and
the Lenders, all risk of loss associated with non-compliance with Environmental
Laws, or with the presence of any Hazardous Material at, upon, within,
contiguous to or otherwise affecting the Project, shall lie solely with
Borrower. Accordingly, Borrower shall bear all risks and costs associated with
any Environmental Loss, damage or liability therefrom, including all costs of
removal of Hazardous Materials or other remediation required by the
Administrative Agent or by law. Borrower shall indemnify, defend and hold the
Administrative Agent and the Lenders harmless from and against all loss,
liabilities, damages, claims, costs and expenses (including reasonable costs of
defense) arising out of or associated, in any way, with the non-compliance with
Environmental Laws, or the existence of Hazardous Materials in, on, or about the
Project, or a breach of any representation, warranty or covenant contained in
this Article 5, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law, including those
arising from the joint, concurrent, or comparative negligence of the
Administrative Agent and the Lenders; provided, however, Borrower shall not be
liable under such indemnification to the extent such loss, liability, damage,
claim, cost or expense results solely from the Administrative Agent’s or any
Lender’s gross negligence or willful misconduct. Borrower’s obligations under
this Section 5.4 shall arise upon the discovery of the presence of any Hazardous
Material, whether or not any governmental authority has taken or threatened any
action in connection with the presence of any Hazardous Material, and whether or
not the existence of any such Hazardous Material or potential liability on
account thereof is disclosed in the Site Assessment and shall continue
notwithstanding the repayment of the Loans or any transfer or sale of any right,
title and interest in the Project (by foreclosure, deed in lieu of foreclosure
or otherwise).

 

66



--------------------------------------------------------------------------------



 



(2) Possession Transfer. Notwithstanding anything to the contrary in this
Agreement, Borrower’s obligations to indemnify and hold harmless the
Administrative Agent and the Lenders or to remove, abate or remediate Hazardous
Materials and/or cure violations of Environmental Laws shall not extend to any
of the foregoing arising directly from: (a) gross negligence or willful
misconduct of the Administrative Agent or the Lenders; (b) the violation of any
Environmental Law by any party other than Borrower, any Affiliate of Borrower or
any of their respective employees, contractors or agents, after the
Administrative Agent or any purchaser from the Administrative Agent at a
foreclosure sale or after a deed in lieu thereof takes title to and possession
of the Project or otherwise takes actual possession and control (to the
exclusion of Borrower and its Affiliates) (a “Possession Transfer”); or (c) the
failure of Administrative Agent or any such purchaser in a Possession Transfer
to comply with any lead based paint and asbestos operating and maintenance
programs for the Project as approved by the Administrative Agent. The burden of
proving items (a), (b) or (c) above shall be the obligation of Borrower.
Section 5.5 No Waiver. Notwithstanding any provision in this Article 5 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, the Administrative Agent and the Lenders do not waive and expressly
reserves all rights and benefits now or hereafter accruing to the Administrative
Agent and/or any Lenders under the “security interest” or “secured creditor”
exception under applicable Environmental Laws, as the same may be amended. No
action taken by the Administrative Agent and/or any Lender pursuant to the Loan
Documents shall be deemed or construed to be a waiver or relinquishment of any
such rights or benefits under the “security interest exception.”

 

67



--------------------------------------------------------------------------------



 



ARTICLE 6
LEASING MATTERS
Section 6.1 Representations and Warranties on Leases. Borrower represents and
warrants to the Administrative Agent and the Lenders that: (1) the only lease or
other occupancy agreement presently affecting the Project is the Restaurant
Lease; (2) the Restaurant Lease is in full force and effect, and has not been
modified, supplemented or terminated in any way, and there are no oral
agreements with respect thereto; (3) Borrower has delivered to the
Administrative Agent a true, correct and complete copy of the Restaurant Lease;
(4) neither the landlord nor the tenant is in default under the Restaurant
Lease; (5) Borrower has not assigned or pledged the Restaurant Lease, the rents
therefrom or any interests therein except to the Administrative Agent (on behalf
of the Lenders); and (6) the tenant under the Restaurant Lease has not prepaid
more than one (1) month’s rent in advance (except for bona fide security
deposits not in excess of an amount equal to two (2) months rent).
Section 6.2 Restaurant Lease and Future Lease. Borrower shall not modify,
supplement or terminate in any way the Restaurant Lease without the
Administrative Agent’s prior written consent, and Borrower shall not enter into
any other lease of all or any portion of the Project without the prior written
consent of the Administrative Agent.
Section 6.3 Covenants. Borrower (1) shall perform the obligations which Borrower
is required to perform under the Restaurant Lease and any other lease entered
into by Borrower with respect to the Project; (2) shall enforce the obligations
to be performed by the tenants such leases; (3) shall promptly furnish to the
Administrative Agent any notice of monetary default or termination received by
Borrower from any such tenant, and any notice of monetary default or termination
given by Borrower to any such tenant; (4) shall not collect any rents under any
such leases for more than thirty (30) days in advance of the time when the same
shall become due, except for bona fide security deposits not in excess of an
amount equal to two (2) months rent; (5) shall not enter into any ground lease
or master lease of any part of the Project; (6) shall not further assign or
encumber any lease of the Project; (7) shall not, except with the Administrative
Agent’s prior written consent, cancel or accept surrender or termination of any
lease of the project, except in the normal course of business; (8) shall not
amend any easements affecting the Project without the Administrative Agent’s
prior approval; and (9) shall not, except with the Administrative Agent’s prior
written consent, modify or amend any lease of the Project, and any action in
violation of Sections 6.3(5), (6), (7), and (8) shall be void at the election of
the Administrative Agent.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Section 7.1 Organization and Power. Borrower and each Borrower Party is duly
organized, validly existing and in good standing under the laws of the state of
its formation or existence, and is in compliance with legal requirements
applicable to doing business in the State. Borrower is not a “foreign person”
within the meaning of § 1445(f)(3) of the Internal Revenue Code.
Section 7.2 Validity of Loan Documents. The execution, delivery and performance
by Borrower and each Borrower Party of the Loan Documents to which they are a
party: (1) are duly authorized; and (2) will not violate any law. The Loan
Documents constitute the legal, valid and binding obligations of Borrower and
each Borrower Party, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditors’ rights.

 

68



--------------------------------------------------------------------------------



 



Section 7.3 Liabilities; Litigation.
(1) The financial statements delivered by Borrower and each Borrower Party are
true and correct in all material respects with no significant change since the
date of preparation. Except as disclosed in such financial statements, there are
no liabilities (fixed or contingent) affecting the Project, Borrower or any
Borrower Party that would reasonably be expected to have an adverse effect on
Borrower’s ability to fulfill its obligations hereunder. Except as disclosed in
such financial statements or otherwise to Administrative Agent, there is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Borrower, threatened, against the Project,
Borrower or any Borrower Party which if adversely determined could have a
material adverse effect on such party, the Project or the Loans.
(2) Neither Borrower nor any Borrower Party is contemplating either the filing
of a petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and neither
Borrower nor any Borrower Party has knowledge of any Person contemplating the
filing of any such petition against it.
Section 7.4 Taxes and Assessments. The Project is comprised of three (3) parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot. There are no pending or, to Borrower’s best knowledge, proposed,
special or other assessments for public improvements or otherwise affecting the
Project, nor are there any contemplated improvements to the Project that may
result in such special or other assessments.
Section 7.5 Other Agreements; Defaults. Neither Borrower nor any Borrower Party
is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might adversely affect the Project or
the business, operations, or condition (financial or otherwise) of Borrower or
any Borrower Party. Neither Borrower nor any Borrower Party is in violation of
any agreement which violation would have an adverse effect on the Project,
Borrower, or any Borrower Party or Borrower’s or any Borrower Party’s business,
properties, or assets, operations or condition, financial or otherwise.
Section 7.6 Compliance with Law.
(1) Borrower and each Borrower Party have (or shall timely obtain) all requisite
licenses, permits, franchises, qualifications, certificates of occupancy or
other governmental authorizations to own, lease and operate the Project and
carry on its business, and will take all actions necessary to obtain such
approvals to establish and sell condominium units at the Project. The Project is
in compliance in all material respects with all applicable legal requirements,
and to the best knowledge and belief of Borrower and subject to information
disclosed to Administrative Agent in structural reports provided to
Administrative Agent prior to closing, is free of material defects, and all
building systems contained therein are generally in good working order, subject
to ordinary wear and tear. The Project constitutes a legally non-conforming use
under applicable legal requirements;
(2) No condemnation has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Project or for the
relocation of roadways providing access to the Project; and

 

69



--------------------------------------------------------------------------------



 



(3) The Project has adequate rights of access to public ways and, except as
would not reasonably be expected to have any Material Adverse Effect, is served
by adequate water, sewer, sanitary sewer and storm drain facilities. All public
utilities necessary or convenient to the full use and enjoyment of the Project
are located in the public right-of-way abutting the Project, and all such
utilities are connected so as to serve the Project without passing over other
property, except to the extent such other property is subject to an easement for
such utility benefiting the Project. All roads necessary for the full
utilization of the Project for its current purpose have been completed and,
dedicated to public use and accepted by all governmental authorities.
Section 7.7 Location of Borrower. Borrower’s principal place of business and
chief executive offices are located at the address stated in Section 12.1.
Section 7.8 ERISA. Borrower has not established any pension plan for employees
which would cause Borrower to be subject to the ERISA.
Section 7.9 Margin Stock. No part of proceeds of the Loans will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations G,
T, U or X of the Board of Governors of the Federal Reserve System.
Section 7.10 Tax Filings. Borrower and each Borrower Party have filed (or have
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and each Borrower Party, respectively.
Section 7.11 Solvency. Giving effect to the Loans, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loans, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loans, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loans will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower).
Section 7.12 Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents or in any certificate, statement or questionnaire prepared
and delivered by Borrower or any Borrower Party in connection with the Loans
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no fact presently known to Borrower or any Borrower Party which has not
been disclosed to the Administrative Agent which adversely affects, nor as far
as Borrower can foresee, might adversely affect, the Project or the business,
operations or condition (financial or otherwise) of Borrower or any Borrower
Party.
Section 7.13 Single Purpose Entity. Borrower is and has at all times since its
formation been a Single Purpose Entity.

 

70



--------------------------------------------------------------------------------



 



Section 7.14 Management of the Project. The Building Conversion is being managed
solely by Project Manager. From and after the Hotel Opening, the Hotel
Improvements shall be operated solely by the Hotel Manager pursuant to the Hotel
Management Agreement.
Section 7.15 No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower and each Borrower Party will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any of the property or assets
any such party pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, operating agreement or other agreement or instrument to which
Borrower or any Borrower Party is a party or by which any of property or assets
of Borrower or any Borrower Party is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over Borrower or
any Borrower Party or any properties or assets of Borrower or any Borrower
Party, and any consent, approval, authorization, order, registration or
qualification of or with any court or any such regulatory authority or other
governmental agency or body required for the execution, delivery and performance
by Borrower or any Borrower Party of this Agreement or any other Loan Documents
has been obtained and is in full force and effect.
Section 7.16 Title. Borrower has good, marketable and insurable title to the
Project, free and clear of all Liens whatsoever, except for the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. The Mortgage creates (and upon the recordation thereof and of any
related financing statements there will be perfected) (1) a valid Lien on the
Project, subject only to Permitted Encumbrances; and (2) security interests in
and to, and collateral assignments of, all personality (including the leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents. There are no claims for payment for work, labor or
materials affecting the Project which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents. None of the
Permitted Encumbrances, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the Mortgage and
this Agreement, materially and adversely affect the value of the Project, impair
the use or operations of the Project or impair Borrower’s ability to pay its
obligations in a timely manner.
Section 7.17 Flood Zone. Project is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Act of 1994, as amended, or any successor law.
Section 7.18 Insurance. Borrower has obtained and has delivered to the
Administrative Agent certificates of insurance or certified copies of all of the
insurance policies for the Project reflecting the insurance coverages, amounts
and other insurance requirements set forth in this Agreement. No claims have
been made under any such policy, and no Person, including Borrower, has done, by
act or omission, anything which would impair the coverage of any such policy.

 

71



--------------------------------------------------------------------------------



 



Section 7.19 Certificate of Occupancy; Licenses. All Licenses required under
Applicable Law to have been obtained on or before the date hereof have been
obtained and are in full force and effect. Borrower shall also timely obtain in
accordance with Applicable Law all Licenses required to be obtained subsequent
to the date hereof, and shall keep and maintain all Licenses in full force and
effect as required by Applicable Law.
Section 7.20 Physical Condition. As of the date hereof (except with respect to
the work necessary in order to achieve Construction Completion), and thereafter
upon Construction Completion, the Project, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, shall be in good condition,
order and repair in all material respects. To Borrower’s knowledge, there exists
no structural or other material defects or damages in the Project, whether
latent or otherwise, and Borrower has not received written notice from any
insurance company or bonding company of any defects or inadequacies in the
Project, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
Section 7.21 Boundaries. Except as disclosed on the Survey, all of the
Improvements lie wholly within the boundaries and building restriction lines of
the Project, and no improvements on adjoining properties encroach upon the
Project, and no Improvements encroach upon or violate any easements or other
encumbrances upon the Project, so as to materially adversely affect the value or
marketability of the Project, except those which are insured against by title
insurance.
Section 7.22 Material Agreements.
(1) Borrower has delivered to the Administrative Agent a true, correct and
complete copy of the Project Management Agreement, and such agreement has not
been modified, supplemented or terminated in any way and remains in full force
and effect. The Project Management Agreement is the only project management
agreement in existence with respect to the subject matter thereof. Neither party
to such agreement is in default under such agreement and the Project Manager has
no defense, offset right or other right to withhold performance under or
terminate such agreement.
(2) Borrower has delivered to the Administrative Agent a true, correct and
complete copy of the Hotel Management Agreement, and such agreement has not been
modified, supplemented or terminated in any way and remains in full force and
effect. The Hotel Management Agreement is the only hotel management agreement in
existence with respect to the operation or management of the hotel to be opened
at the Project. Neither party to such agreement is in default under such
agreement and the Hotel Manager has no defense, offset right or other right to
withhold performance under or terminate such agreement.
(3) Borrower has delivered to the Administrative Agent a true, correct and
complete copy of the Technical Services Agreement, and such agreement has not
been modified, supplemented or terminated in any way and remains in full force
and effect. The Technical Services Agreement is the only technical services
agreement in existence with respect to the Project. Neither party to such
agreement is in default under such agreement and Hotel Manager has no defense,
offset right or other right to withhold performance under or terminate such
agreement.

 

72



--------------------------------------------------------------------------------



 



(4) Borrower has delivered to the Administrative Agent a true, correct and
complete copy of the Construction Management Contract, and such agreement has
not been modified, supplemented or terminated in any way and remains in full
force and effect. The Construction Management Contract is the only construction
management or general contractor contract in existence with respect to the
Building Conversion. Neither party to such agreement is in default under such
agreement and the Construction Manager has no defense, offset right or other
right to withhold performance under or terminate such agreement
(5) Borrower has delivered to the Administrative Agent a true, correct and
complete copy of the Forward Purchase Contract, and such agreement has not been
modified, supplemented or terminated in any way and remains in full force and
effect. None of the parties to such agreement are in default under such
agreement and none of the parties to such agreement has any defense, offset
right or other right to withhold performance under or terminate such agreement.
Section 7.23 Project Budget. Schedule 7.23 hereto sets forth a true, correct and
complete copy of the Project Budget. The amounts and allocations set forth in
the Project Budget, as it may be amended in accordance with the terms of this
Agreement, present a full, complete and good faith representation of all costs,
expenses and fees required to achieve Construction Completion, to pay
pre-opening costs associated with the Hotel Opening, to pay interest on the
Loans and Operating Expenses through the Hotel Opening, and to pay costs in
connection with the marketing and sale of the Units.1 Borrower is unaware of any
other such costs, expenses or fees which are material and are not included
within the Project Budget.
Section 7.24 Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable legal requirements currently in effect in
connection with the transfer of the Project to Borrower or any transfer of a
controlling interest in Borrower have been paid. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable legal requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid and, under current legal requirements, the Mortgage is
enforceable in accordance with its terms by the Administrative Agent or any
subsequent holder thereof (on behalf of the Lenders), subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.
Section 7.25 Investment Company Act. Borrower is not (1) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (3) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.
 

      1   Eurohypo to confirm.

 

73



--------------------------------------------------------------------------------



 



Section 7.26 Patriot Act; Foreign Assets Control Regulations. Neither the
execution and delivery of this Agreement, the Notes and the other Loan Documents
by Borrower or any Borrower Party nor the use of the proceeds of the Loans, will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism Order or any enabling
legislation or executive order relating to any of the same. Without limiting the
generality of the foregoing, neither Borrower, any direct or indirect owner of
any interest in Borrower; (a) is listed on any Government Lists; (b) is a person
who has been determined by competent authority to be subject to the prohibitions
contained in Anti-Terrorism Order or any other similar prohibitions contained in
the rules and regulations of OFAC or in any enabling legislation or other
Executive Order of the President of the United States in respect thereof;
(c) has been previously indicted for or convicted of any felony involving a
crime or crimes of moral turpitude or for any Patriot Act Offenses; (d) is
currently under investigation by any governmental authority for alleged criminal
activity; or (e) has a reputation in the community for criminal or unethical
behavior.
Section 7.27 Organizational Structure.
(1) Borrower has heretofore delivered to the Administrative Agent a true and
complete copy of the Organizational Documents of Borrower and each Borrower
Party. The only member of Borrower is the Sole Member, and there is no manager
of Borrower other than the Sole Member. There are no outstanding equity rights
with respect to Borrower.
(2) The only members of Sole Member on the date hereof are Mondrian Miami
Investment LLC, a Delaware limited liability company, and Sanctuary West Avenue,
LLC, a Delaware limited liability company. The Sole Member is managed by both of
its members. There are no outstanding equity rights with respect to Sole Member.
(3) Schedule 7.27 contains a true and accurate chart reflecting the ownership of
all of the direct and indirect equity interests in Borrower, the Sole Member and
the Junior Mezzanine Borrower, including the percentage of ownership interest of
the Persons shown thereon.
Section 7.28 Property Specific Representations.
(1) Neither the Project nor any part thereof is now damaged or injured as a
result of any fire, explosion, accident, flood or other casualty.
(2) The Project is zoned RM-3, which permits the current operation of the
Project as a 335-unit apartment facility with 177 parking spaces as a legal
non-conforming use; and does not restrict conversion of the Project to a
335-unit hotel condominium project with adequate space at the Project for 177
parking spaces and 29 or more boat slips.

 

74



--------------------------------------------------------------------------------



 



(3) There are currently 177 parking spaces located on the Project. Without
limiting the representations of Borrower set forth in Sections 7.6 and 7.19, the
Project complies with all applicable zoning and land use laws, rules,
regulations as a legal nonconforming use and complies with all material
Licenses.
(4) The repair and replacement of the exterior windows and sliding doors at the
Project as required to be accomplished by Borrower under the Existing Loan
Agreement has been satisfactorily completed by Borrower.
(5) The repairs to the Project as set forth on Schedule 9.24(a) of the Existing
Loan Agreement as required to be completed by Borrower under the Existing Loan
Agreement have been satisfactorily completed by Borrower.
(6) The Building Conversion has been effectuated through the Amendment Closing
Date, in compliance with Applicable Law, including the Condominium Act.
(7) To Borrower’s knowledge, the City of Miami Beach maintains and will continue
to maintain all the roadways providing access to and from the Project,
including, but not limited to, access from West Avenue.
ARTICLE 8
FINANCIAL REPORTING
Section 8.1 Financial Statements.
(1) Monthly Reports. Within twenty (20) days after the end of each calendar
month, Borrower shall furnish to the Lenders a current (as of the calendar month
just ended) balance sheet, a detailed operating statement (showing monthly
activity and year to date) stating Operating Revenues, Operating Expenses,
operating income, and Net Operating Cash Flow for the calendar month just ended,
a general ledger, an updated rent roll and, as requested by the Administrative
Agent, copies of bank statements and bank reconciliations and other
documentation supporting the information disclosed in the most recent financial
statements.
(2) Quarterly Reports. Within forty-five (45) days after the end of each
calendar quarter, Borrower shall furnish to the Lenders, a detailed operating
statement (showing quarterly activity and year to date) stating Operating
Revenues, Operating Expenses, Net Operating Cash Flow, operating income, and
capital improvements for the calendar quarter just ended, and a balance sheet
for such quarter for Borrower. Borrower’s quarterly statements, which shall be
prepared on an accrual basis, shall be accompanied by (a) a current rent roll
for the Project and a list of all sales of Units; (b) a statement of the balance
in each of the Reserve Funds and Security Accounts; and (c) a certificate
executed by an Authorized Officer of Borrower or the Sole Member stating that
each such quarterly statement presents fairly the financial condition and the
results of operations of Borrower and the Project.

 

75



--------------------------------------------------------------------------------



 



(3) Annual Reports. Within one hundred and twenty (120) days after the end of
each fiscal year of Borrower’s operation of the Project, Borrower will furnish
to the Lenders a complete copy of Borrower’s and Guarantors’ annual financial
statements which shall be substantially in the form provided the Administrative
Agent in connection with the closing of the Loan and, in the case of Borrower’s
financial statements, shall have been prepared in accordance with general
accepted accounting principles (consistently applied) and certified by an
independent certified public accountant reasonably acceptable to the
Administrative Agent. Such financial statements shall contain a balance sheet,
and in the case of Borrower, a detailed operating statement stating Operating
Revenues, Operating Expenses, operating income and Net Operating Cash Flow for
each of Borrower and the Project. Borrower’s and Guarantors’ annual financial
statements shall be accompanied by a certificate executed by an Authorized
Officer Borrower or the Sole Member, in the case of Borrower, by an Authorized
Officer of Morgans LLC, in the case of Morgans LLC, and by Galbut, in the case
of Galbut, stating that each such annual financial statement presents fairly the
financial condition and the results of operations of Borrower and the Project,
in the case Borrower, and the Guarantors, in the case of Guarantors. The annual
financial statements of Borrower required to be delivered pursuant to this
Section 8.1(3) may be consolidated with those of other entities owned by Morgans
LLC or Sanctuary Management, provided that such financial statements contain
notes clearly identifying each item on such financial statements which is
attributable to the Borrower and the Project.
(4) Certification; Supporting Documentation. Each such financial statement shall
be in scope and detail satisfactory to the Lenders and certified by an
Authorized Officer of Borrower.
(5) Unit Sales Reporting Requirements. Borrower shall also furnish to the
Lenders:
(a) by the twentieth (20th) day of each month, monthly reports certifying the
Units sold to date, the number of Qualified Purchase Contracts outstanding as of
the last day of the preceding month, the names and addresses of the purchasers
thereunder, the Contract Prices for each Unit, the Units under contract, the
aggregate amount deposited into the Condominium Escrow pursuant to each such
Qualified Purchase Contract, whether there are any defaults by either Borrower
or any purchaser under any such Qualified Purchase Contract and whether any
event has occurred or is likely to occur which would cause a default to occur or
give the purchaser a right to terminate or rescind its obligations thereunder;
the number of sales closed in the number and designation of the Units conveyed;
the price paid for each such Unit; and the reports and matters set forth at
(c) below;
(b) within twenty (20) days of the last day of each calendar quarter (and at
such other times as the Lenders may reasonably request), report of the escrow
agent setting forth all deposits in, withdrawals from, and the current balance
of, the Condominium Escrow; and

 

76



--------------------------------------------------------------------------------



 



(c) a copy of each material report, statement, certification, claim, data,
notice or other communication received, made or delivered by Borrower or a
purchaser under a Qualified Purchase Contract which relates to events that may
materially negatively affect Borrower’s or such purchaser’s obligations and/or
performance under the terms of a Qualified Purchase Contract, or Borrower’s or
any Borrower Party’s obligations and/or performance under the Loan Documents,
including, without limitation, the imposition of any penalties or damages, the
exercise of any termination or cancellation rights, the filing of any dispute or
litigation or the failure of Borrower or such purchaser to comply with any of
the requirements of a Qualified Purchase Contract. Any of the foregoing which
affects the Qualified Purchase Contracts or a material portion thereof shall be
supplied by Borrower to the Lenders within five (5) days of occurrence or
receipt.
(d) a copy of all budgets and accounting reports recorded and to be filed with
the Division of Florida Land Sales, Condominiums and Mobile Homes.
Section 8.2 Accounting Principles. All financial statements shall be prepared
substantially in the form of the financial statements provided to the Lenders
and shall otherwise be reasonably acceptable to the Lenders.
Section 8.3 Other Information. Borrower shall deliver to the Administrative
Agent such additional information as Administrative Agent may reasonably request
regarding Borrower, its subsidiaries, its business, any Borrower Party, the Sole
Member, and the Project within thirty (30) days after the Administrative Agent’s
request therefor.
Section 8.4 Annual Operating Budget.
(1) At least thirty (30) days prior to the commencement of each calendar year,
Borrower will provide to the Administrative Agent their proposed annual
operating and capital improvements budget for such fiscal year for review and
approval by the Administrative Agent, which approval shall not be unreasonably
withheld (as so approved for any fiscal year, the “Annual Operating Budget”).
(2) Borrower shall promptly advise the Administrative Agent and the Lenders of
any proposed changes to the Project Budget to be made from and after the date
hereof. Except to the extent expressly provided in Section 14.1(2), any changes
to the Project Budget shall be subject to the review and approval of the
Administrative Agent and the Lenders.
Section 8.5 Audits. The Administrative Agent shall have the right to choose and
appoint a certified public accountant to perform financial audits as it deems
necessary. The costs of such audits shall be paid by Borrower; provided,
however, that so long no Event of Default exists, Borrower shall not be required
to pay the cost of more than one such audit in any Loan Year. Borrower shall
permit the Administrative Agent to examine such records, books and papers of
Borrower which reflect upon its financial condition and the income and expense
relative to the Project.

 

77



--------------------------------------------------------------------------------



 



Section 8.6 Access. The Administrative Agent, any of the Lenders and any of
their respective officers, employees and/or agents shall have the right,
exercisable as frequently as the Administrative Agent reasonably determines to
be appropriate, during normal business hours (or at such other times as may
reasonably be requested by the Administrative Agent and/or any of the Lenders),
to inspect the Project and (on twenty-four (24) hours prior notice, which may be
oral) to inspect, audit and make extracts from all of Borrower’s records, files
and books of account. Borrower shall deliver any document or instrument
reasonably necessary for the Administrative Agent and/or any of the Lenders, as
the Administrative Agent or any of the Lender’s may request, to obtain records
from any service bureau maintaining records for Borrower, and shall maintain
duplicate records or support documentation on media, including, without
limitation, computer tapes and discs owned by Borrower relating to the use or
operation of the Project. At the Administrative Agent’s request, Borrower shall
instruct its banking and other financial institutions to make available to the
Administrative Agent and/or any of the Lenders such information and records
concerning the Project as the Administrative Agent and/or any of the Lenders may
reasonably request. Without limiting the generality of the foregoing,
Administrative Agent (on behalf of the Lenders) reserves the right to employ a
construction consultant (the “Construction Consultant”) and any other
consultants necessary, in Administrative Agent’s reasonable judgment, to, review
requests for disbursements from the Construction Completion Fund and inspect all
construction and the periodic progress of the same, the reasonable cost therefor
to be borne by Borrower as a loan expense. Borrower shall make available to
Administrative Agent (and/or any of the Lenders) and the Construction Consultant
on reasonable notice during business hours, all documents and other information
(including, without limitation, receipts, invoices, lien waivers and other
supporting documentation to substantiate the costs to be paid with the proceeds
of any request for loan advance) which any contractor or other Person entitled
to payment for construction work is required to deliver to Borrower and shall
use its best efforts to obtain any further documents or information reasonably
requested by Administrative Agent (and/or any of the Lenders) or the
Construction Consultant in connection with any Loan or the administration of
this Agreement. Borrower acknowledges and agrees that the Construction
Consultant shall have no responsibilities or duties to Borrower, and shall be
employed solely for the benefit of Administrative Agent and the Lenders. No
default of Borrower will be waived by an inspection by Administrative Agent
(and/or any of the Lenders) or the Construction Consultant. In no event will any
inspection by Administrative Agent (and/or any of the Lenders) or the
Construction Consultant be a representation that there has been or will be
compliance with the Plans and Specifications or that the construction work is
free from defective materials or workmanship. Any and all provisions of this
Agreement in respect of the Construction Consultant shall be enforceable solely
by, and at the option of, Administrative Agent, and Borrower shall not be a
third-party beneficiary thereof. Any and all reports, advice or other
information provided by the Construction Consultant to Administrative Agent
and/or any of the Lenders or otherwise produced by or in the possession of the
Construction Consultant shall be confidential and Borrower shall have no right
to obtain or review same.
ARTICLE 9
COVENANTS
Borrower covenants and agrees with the Administrative Agent and the Lenders as
follows:
Section 9.1 Due on Sale and Encumbrance; Transfers of Interests. Without the
prior written consent of the Administrative Agent and the Lenders (to the extent
required under Section 12.2):
(1) Borrower nor any other Person having an ownership or beneficial interest in
Borrower shall not (a) directly or indirectly lease (except as expressly
provided herein), sell, transfer, convey, mortgage, pledge, assign, encumber or
permit any Lien on the Project, whether voluntarily, involuntarily, by operation
of law or otherwise; or (b) enter into any easement or other agreement granting
rights in or restricting the use or development of the Project;

 

78



--------------------------------------------------------------------------------



 



(2) No new member shall be admitted to or created in Borrower or Sole Member
(nor shall any existing member withdraw from Borrower or Sole Member), and no
change in Borrower’s or the Sole Member’s Organizational Documents shall be
effected; and
(3) Borrower shall not allow any Change of Control to occur, or permit any
transfer to occur (whether of equity interests or through any pledge or
encumbrance of equity interests, or of the economic or other benefits therefrom,
whether voluntary, involuntary, by operation of law or otherwise), if any such
transfer would result in a Change of Control.
As used in this Section 9.1, “transfer” shall include the sale, transfer,
conveyance, mortgage, pledge, assignment of any legal or beneficial ownership.
Without limiting the foregoing provisions of this Section 9.1, any transfer of a
direct or indirect ownership interest in Borrower or Sole Member shall be
further subject to (w) Borrower providing not less than ten (10) Business Days’
written notice to Administrative Agent of any such transfer; (x) no Potential
Default or Event of Default then existing; (y) the proposed transferee being a
limited liability company, corporation, partnership, joint venture, joint-stock
company, trust or individual approved in writing by each Lender subject to a
Limiting Regulation in its discretion; and (z) payment to the Administrative
Agent on behalf of the Lenders of all costs and expenses incurred by the
Administrative Agent or any Lenders in connection with such transfer. Each
Lender at the time subject to a Limiting Regulation shall, within ten
(10) Business Days after receiving such Borrower’s notice of a proposed transfer
subject to this Section 9.1, furnish to Borrower a certificate (which shall be
conclusive absent manifest error) stating that it is subject to a Limiting
Regulation, whereupon such Lender shall have the approval right contained in
clause (y) above. Each Lender which fails to furnish such a certificate to
Borrower during such ten (10) Business Day period shall be automatically and
conclusively deemed not to be subject to a Limiting Regulation with respect to
such transfer. If any Lender subject to a Limiting Regulation fails to approve a
proposed transferee under clause (y) above (any such Lender being herein called
a “Rejecting Lender”), Borrower, upon three (3) Business Days notice (which may
be delivered at any time within ninety (90) days following delivery to Borrower
of a such a certificate from a Rejecting Lender), may (A) notwithstanding the
terms of Section 2.4(4), prepay such Rejecting Lender’s outstanding Loans, or
(B) require that such Rejecting Lender transfer all of its right, title and
interest under this Agreement and such Rejecting Lender’s Note to any Eligible
Assignee or Proposed Lender selected by Borrower that is reasonably satisfactory
to the Administrative Agent if such Eligible Lender or Proposed Lender
(x) agrees to assume all of the obligations of such Rejecting Lender hereunder,
and to purchase all of such Rejecting Lender’s Loans hereunder for consideration
equal to the aggregate outstanding principal amount of such Rejecting Lender’s
Loans, together with interest thereon to the date of such purchase (to the
extent not paid by Borrower), and satisfactory arrangements are made for payment
to such Rejecting Lender of all other amounts accrued and payable hereunder to
such Rejecting Lender as of the date of such transfer (including any fees
accrued hereunder and any amounts that would be payable under Section 2.4(4) as
if all such Rejecting Lender’s Loans were prepaid in full on such date); and
(y) approves the proposed transferee. Subject to the provisions of
Section 12.24, such Eligible Assignee or Proposed Lender shall be a “Lender” for
all purposes hereunder. Without prejudice to the survival of any other agreement
of Borrower hereunder, the agreements of Borrower contained in Section 2.9(5)
shall survive for the benefit of such Rejecting Lender with respect to the time
period prior to such replacement.

 

79



--------------------------------------------------------------------------------



 



Section 9.2 Taxes; Charges. Borrower shall pay before any fine, penalty,
interest or cost may be added thereto, and shall not enter into any agreement to
defer, any real estate taxes and assessments, franchise taxes and charges, and
other governmental charges that may become a Lien upon the Project or become
payable during the term of the Loans (collectively, the “Taxes”), and will
promptly furnish the Administrative Agent with evidence of such payment;
provided, however, such Borrower’s compliance with Section 4.1 of this Agreement
relating to impounds for taxes and assessments shall, with respect to payment of
such taxes and assessments, be deemed compliance with this Section 9.2. Borrower
shall not suffer or permit the joint assessment of the Project with any other
real property constituting a separate tax lot or with any other real or personal
property. Borrower shall pay when due all claims and demands of mechanics,
materialmen, laborers and others which, if unpaid, might result in a Lien on the
Project; however, Borrower may contest the validity of such claims and demands
so long as (1) Borrower notifies the Administrative Agent that it intends to
contest such claim or demand, (2) Borrower provides the Administrative Agent
with an indemnity, bond or other security satisfactory to the Administrative
Agent (including an endorsement to the Administrative Agent’s title insurance
policy insuring against such claim or demand) assuring the discharge of
Borrower’s obligations for such claims and demands, including interest and
penalties, and (3) Borrower is diligently contesting the same by appropriate
legal proceedings in good faith and at its own expense and concludes such
contest prior to the tenth (10th) day preceding the earlier to occur of the
Maturity Date or the date on which the Project is scheduled to be sold for non
payment.
Section 9.3 Control; Management. Except as provided in Section 9.14 and without
limiting the provisions of Section 9.1, there shall be no change in the
day-to-day management and control of Borrower or any Borrower Party without the
prior written consent of the Administrative Agent. Borrower shall manage the
sale of Units at the Project and, from and after Construction Completion, the
Hotel Improvements shall be managed solely by Hotel Manager pursuant to and
subject to the terms of the Hotel Management Agreement. Borrower shall not enter
into any other property management or hotel management agreement with respect to
the Project, or engage any property management or hotel manager with respect to
the Project, in each case without the Administrative Agent’s prior written
consent, which consent may be withheld in the Administrative Agent’s sole and
absolute discretion. If at any time the Administrative Agent consents to the
appointment or replacement of a property or hotel manager, such Person and
Borrower shall, as a condition of the Administrative Agent’s consent, execute a
Manager’s Consent and Subordination of Management Agreement in the form then
used by the Administrative Agent.
Section 9.4 Operation; Maintenance; Inspection. Borrower shall observe and
comply with all Applicable Laws relating to the ownership, use and operation of
the Project. Borrower shall maintain the Project in good condition and promptly
repair any damage or casualty. Borrower shall permit the Administrative Agent
and the Lenders and their respective agents, representatives and employees, upon
reasonable prior notice to Borrower, to inspect the Project and conduct such
environmental and engineering studies as the Administrative Agent may reasonably
require, provided such inspections and studies do not materially interfere with
the use and operation of the Project.

 

80



--------------------------------------------------------------------------------



 



Section 9.5 Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Notes or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on the Administrative Agent or any
Lender. If there shall be enacted any law (1) deducting the Loans from the value
of the Project for the purpose of taxation, (2) affecting any Lien on the
Project, or (3) changing existing laws of taxation of mortgages, deeds of trust,
security deeds, or debts secured by real property, or changing the manner of
collecting any such taxes, Borrower shall promptly pay to the Administrative
Agent, on demand, all taxes, costs and charges for which the Administrative
Agent or any Lender is or may be liable as a result thereof; however, if such
payment would be prohibited by law or would render the Loans usurious, then
instead of collecting such payment, the Administrative Agent may (and on the
request of the Majority Lenders shall) declare all amounts owing under the Loan
Documents to be immediately due and payable.
Section 9.6 Legal Existence; Name, Etc. Borrower shall preserve and keep in full
force and effect its existence as a Single Purpose Entity, and each of Borrower
and Sole Member shall preserve and keep in full force and effect its entity
status, franchises, rights and privileges under the laws of the state of its
formation, and all qualifications, licenses and permits applicable to the
ownership, use and operation of the Project. In the event there is a conflict
between the Single Purpose Entity requirements contained in this Agreement and
the terms of the Organizational Documents of Borrower and the Sole Member, the
Single Purpose Entity requirements contained in this Agreement shall control.
Neither Borrower nor Sole Member shall wind up, liquidate, dissolve, reorganize,
merge, or consolidate with or into, or convey, sell, assign, transfer, lease, or
otherwise dispose of all or substantially all of its assets, or acquire all or
substantially all of the assets of the business of any Person, or permit any
subsidiary of Borrower to do so. Each of Borrower and Sole Member shall conduct
business only in its own name and shall not change its name, identity, or
organizational structure, or the location of its chief executive office or
principal place of business unless Borrower (a) shall have obtained the prior
written consent of the Administrative Agent to such change, and (b) shall have
taken all actions necessary or requested by the Administrative Agent to file or
amend any financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Section 9.7 Affiliate Transactions.
(1) In General. Except as provided in this Section 9.7, Borrowers shall not
engage in any other transaction affecting the Project with an Affiliate of
Borrower without the Administrative Agent’s prior written consent except on
arm’s length, market terms. Without limiting the foregoing, all transactions
with Affiliates shall be at arms length and shall be for a price and terms that
are no greater than market terms for similar services.
(2) Sales Commission and Franchise Fee. With respect to the sale of a Unit,
Borrower may pay up to a seven percent (7%) sale commission to Borrower or an
Affiliate of Borrower upon the sale of such Unit. Borrower may pay the Franchise
Fee to Morgans Hotel Group Management LLC.

 

81



--------------------------------------------------------------------------------



 



(3) Approved Mezzanine Loans. Sole Member is permitted to obtain the Existing
Mezzanine Loan and, subject to the terms of the Junior Loan Intercreditor
Agreement, the Junior Mezzanine Borrower is permitted to obtain the Junior
Mezzanine Loan.
(4) Other Arrangements. The Administrative Agent acknowledges that Borrower has
entered into the following arrangements with Affiliates of Borrower and that are
hereby approved by the Administrative Agent under the following conditions:
(a) Borrower may use a title insurance agency that is an Affiliate of Sanctuary
and an agent for a national title insurance company; and
(b) An Affiliate of Borrower or Sanctuary Management may serve as a mortgage
broker or mortgage originator for the placement of loans to purchasers of Units,
provided that all fees and other amounts payable in connection with such
services shall be paid by the purchasers of such Units or credited by Borrower
to the purchasers of such Units as Special Credits and paid by Borrower.
Section 9.8 Limitation on Other Debt. Borrower shall not, without the prior
written consent of the Administrative Agent (which consent may be withheld in
the Administrative Agent’s sole and absolute discretion), incur any Debt other
than the Loans and the trade and operational debt described in subsection (o) of
the definition of Single Purpose Entity (in the case of Borrower). Sole Member
Borrower shall not, without the prior written consent of the Administrative
Agent (which consent may be withheld in the Administrative Agent’s sole and
absolute discretion), incur any Debt other than the Approved Mezzanine Loans.
Section 9.9 Further Assurances. Borrower shall promptly (1) cure any defects in
the execution and delivery of the Loan Documents, and (2) execute and deliver,
or cause to be executed and delivered, all such other documents, agreements and
instruments as the Administrative Agent may reasonably request to further
evidence and more fully describe the collateral for the Loans, to correct any
omissions in the Loan Documents, to perfect, protect or preserve any Liens
created under any of the Loan Documents, or to make any recordings, file any
notices, or obtain any consents, as may be necessary or appropriate in
connection therewith.
Section 9.10 Estoppel Certificates. Borrower, within ten (10) Business Days
after request, shall furnish to the Administrative Agent a written statement,
duly acknowledged, setting forth or confirming, as applicable, the amount due on
the Loans, the terms of payment of the Loans, the date to which interest has
been paid, whether any offsets or defenses exist against the Loans and, if any
are alleged to exist, the nature thereof in detail, and such other matters as
the Administrative Agent reasonably may request.
Section 9.11 Notice of Certain Events. Borrower shall promptly notify the
Administrative Agent of (1) any Potential Default or Event of Default, together
with a detailed statement of the steps being taken to cure such Potential
Default or Event of Default; (2) any notice of default received by Borrower or
any Borrower Party under other obligations relating to the Project or otherwise
material to Borrower’s business; and (3) any threatened or pending legal,
judicial or regulatory proceedings, including any dispute between Borrower and
any governmental authority, affecting Borrower or the Project.

 

82



--------------------------------------------------------------------------------



 



Section 9.12 Indemnification. Borrower hereby agrees to indemnify, defend,
protect and hold harmless the Administrative Agent, each Lender and their
respective shareholders, officers, employees, attorneys, agents, representatives
and affiliates (each, an “Indemnified Party”) from and against any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including the reasonable fees and actual expenses of each Indemnified Party’s
counsel, which may be imposed upon, asserted against or incurred by any of them
relating to or arising out of third-party claims relating to (1) the Project;
or; (2) any of the Loan Documents or the transactions contemplated thereby,
including, without limitation, (a) any accident, injury to or death of persons
or loss of or damage to property occurring in, on or about any of the Project or
any part thereof or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (b) any inspection, review or testing
of or with respect to the Project; (c) any investigative, administrative,
mediation, arbitration, or judicial proceeding, whether or not the
Administrative Agent or any Lender is designated a party thereto, commenced or
threatened at any time (including after the repayment of the Loans) in any way
related to the execution, delivery or performance of any Loan Document or to the
Project; (d) any proceeding instituted by any Person claiming a Lien; and
(e) any brokerage commissions or finder’s fees claimed by any broker or other
party in connection with the Loans, the Project, or any of the transactions
contemplated in the Loan Documents, including those arising from the joint,
concurrent, or comparative negligence of the Administrative Agent or any Lender,
except to the extent any of the foregoing is caused by the Administrative
Agent’s or any Lender’s gross negligence or willful misconduct, in which case
the party to whom the gross negligence or willful misconduct is attributable
(but not any other party) shall not be entitled to the indemnification provided
for hereunder to the extent of such gross negligence or willful misconduct.
Section 9.13 Size of Units. Borrower agrees that the net sellable area as set
forth in the Unit Release Schedule shall constitute and be deemed to be the
square footage for each Unit and shall be used for all purposes under this
Agreement.
Section 9.14 Minimum Sales Prices. Borrower shall not permit the sale of any
Unit at a Purchase Price less than the applicable Minimum Sales Price for such
Unit.
Section 9.15 Hedge Agreements.
(1) The Borrower shall at all times maintain in full force and effect a Hedge
Agreement satisfactory to the Administrative Agent in its sole and absolute
discretion with an Acceptable Counterparty, which shall be effective on or
before the Amendment Closing Date, and shall be coterminous with the Loan.
(2) Borrower shall collaterally assign to Administrative Agent pursuant to the
Hedge Agreement Pledge all of its right, title and interest to receive any and
all payments under the Hedge Agreement or any replacement Hedge Agreement, as
additional security for the Loan Agreement, and shall deliver to Administrative
Agent counterparts of such Hedge Agreement Pledge executed by the Borrower and
by the Acceptable Counterparty and notify the Acceptable Counterparty of such
collateral assignment (either in such Hedge Agreement or by separate
instrument).

 

83



--------------------------------------------------------------------------------



 



(3) Acceptable Counterparty must enter into a written agreement with the
Administrative Agent (i) whereby such Acceptable Counterparty acknowledges the
collateral assignment of such Hedge Agreement to Administrative Agent as
additional security for the Loan pursuant to the Hedge Agreement Pledge,
(ii) whereby such Acceptable Counterparty agrees that Administrative Agent shall
have the ability to cure any defaults by the Acceptable Counterparty under the
Hedge Agreement and to maintain the Hedge Agreement in full force and effect
after the occurrence of any default by the Borrower thereunder, (iii) which
provides that in no event shall the Administrative Agent be obligated to perform
any of the Borrower’s obligations under the Hedge Agreement, and (iv) which is
otherwise in form and substance acceptable to the Administrative Agent in its
sole and absolute discretion.
(4) If the provider of the Hedge Agreement or any replacement Hedge Agreement
ceases to be an Acceptable Counterparty, for any reason (including in the event
of any downgrade, withdrawal or qualification of the rating of the Acceptable
Counterparty below “A” by S&P), Borrower shall obtain a replacement Hedge
Agreement at Borrower’s sole cost and expense within twenty (20) days of receipt
of notice from Administrative Agent or Borrower’s obtaining knowledge that the
provider is no longer an Acceptable Counterparty.
(5) In the event that Borrower fails to purchase and deliver to Administrative
Agent the Hedge Agreement or any replacement Hedge Agreement as and when
required hereunder, or fails to maintain such agreement in accordance with the
terms and provisions of this Agreement, Administrative Agent may purchase the
Hedge Agreement or any replacement Hedge Agreement, as applicable, and the cost
incurred by Administrative Agent in purchasing the Hedge Agreement or any
replacement Hedge Agreement, as applicable, shall be paid by Borrower to
Administrative Agent with interest thereon at the Default Rate from the date
such cost was incurred by Administrative Agent until such cost is reimbursed by
Borrower to Administrative Agent.
(6) Borrower shall comply with all of its obligations under the terms and
provisions of the Hedge Agreement and any replacement Hedge Agreement. All
amounts paid by the Acceptable Counterparty under any Hedge Agreement to
Borrower or Administrative Agent shall be deposited immediately into the Cash
Management Account. Borrower shall take all actions reasonably requested by
Administrative Agent to enforce Administrative Agent’s rights under the Hedge
Agreement and any replacement Hedge Agreement in the event of a default by the
Acceptable Counterparty and shall not waive, amend or otherwise modify any of
its rights thereunder.
(7) At such time as the Loan is repaid in full, all of Administrative Agent’s
right, title and interest in the Hedge Agreement and any replacement Hedge
Agreement shall terminate and Administrative Agent shall execute and deliver at
Borrower’s sole cost and expense, such documents as may be required to evidence
Administrative Agent’s release of the Hedge Agreement and any replacement Hedge
Agreement and to notify the Acceptable Counterparty of such release.

 

84



--------------------------------------------------------------------------------



 



(8) In connection with any Hedge Agreement, Borrower shall obtain and deliver to
the Administrative Agent an opinion from counsel (which counsel may be in-house
counsel for the Acceptable Counterparty) for the Acceptable Counterparty (in
form reasonably satisfactory to the Administrative Agent and upon which the
Administrative Agent, the Lenders and their respective successors and assigns
may rely) which shall provide, in relevant part, that:
(a) the Acceptable Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation or organization and
has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Hedge Agreement;
(b) the execution and delivery of the Hedge Agreement by the Acceptable
Counterparty, and any other agreement which the Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;
(c) all consents, authorizations and approvals required for the execution and
delivery by the Acceptable Counterparty of the Hedge Agreement, and any other
agreement which the Acceptable Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
(d) the Hedge Agreement, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Acceptable Counterparty and constitutes the legal, valid
and binding obligation of the Acceptable Counterparty, enforceable against the
Acceptable Counterparty in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).
Section 9.16 No Distributions. Except as expressly provided in Section 14.4,
Borrower shall not make any Distributions to any members of Borrower without the
Administrative Agent’s prior consent.
Section 9.17 Condominium Covenants. In addition to the covenants and agreements
made in this Agreement, Borrower and the Administrative Agent further covenant
and agree as follows:
(1) Condominium Obligations. Borrower shall perform or cause to be performed all
of Borrower’s obligations and the obligations of the Association under the
Constituent Documents and the Condominium Act. Borrower shall promptly pay when
due, all dues and assessments imposed pursuant to the Constituent Documents.

 

85



--------------------------------------------------------------------------------



 



(2) Hazard Insurance. So long as the Association maintains casualty insurance
through a “master” or “blanket” policy on the Project which satisfies the
requirements of Section 3.1 of this Agreement and is otherwise satisfactory to
the Administrative Agent, Borrower’s obligation under Article 3 to maintain such
casualty insurance coverage on the Project shall be satisfied to the extent that
the required coverage is provided by the Association. In the event of an insured
casualty to all or a portion of the Project, insurance proceeds shall be
distributed and utilized in the manner required by the Constituent Documents. In
the event of a distribution of hazard insurance proceeds in lieu of restoration
or repair following a loss to the Project, whether to the unit(s) or to common
elements, any proceeds payable to Borrower is hereby assigned and shall be paid
to the Administrative Agent for application to the Loans in accordance with
Article 3 hereof.
(3) Public Liability Insurance. Borrower shall take such actions as may be
reasonable to insure that the Association maintains a public liability insurance
policy acceptable in form, amount and extent of coverage to the Administrative
Agent.
(4) Condemnation. The proceeds of any award or claim for damages, direct or
consequential, payable to Borrower in connection with any condemnation or other
taking of all or any part of the Project, whether of the unit(s) or of common
elements, or for any conveyance in lieu of condemnation, are hereby assigned and
shall be paid to the Administrative Agent. Such proceeds shall be applied by the
Administrative Agent in accordance with Article 3 of this Agreement.
(5) Declaration. Borrower hereby represents, warrants, and covenants as follows
as to the Declaration:
(a) Borrower is the Declarant under the Declaration and the owner without
encumbrance (other than under the Loan Documents) of all voting rights under the
Declaration, other than the voting rights associated with Units which have been
conveyed prior to the date hereof;
(b) Borrower is the owner of all of the rights granted to the Unsold Units
pursuant to the Constituent Documents, and Borrower has not encumbered any such
rights by pledge, hypothecation, mortgage, deed to secure debt or other security
interest, lien or judgment whatsoever except pursuant to the Security Documents;
(c) Borrower shall at all times collaterally assign its rights as “Declarant”
under the Declaration to the Administrative Agent and upon an Event of Default
shall provide proxy rights to the Administrative Agent; and
(d) None of the Units will be omitted from coverage by the Declaration without
the prior written consent of the Administrative Agent.
Section 9.18 Patriot Act Compliance; Foreign Assets Control Regulations.
(1) Borrower shall comply with the Patriot Act and all applicable legal
requirements of governmental authorities having jurisdiction of Borrower,
including those relating to money laundering and terrorism. The Administrative
Agent shall have the right to audit Borrower’s compliance with the Patriot Act
and all applicable legal requirements of governmental authorities having
jurisdiction of Borrower, including those relating to money laundering and
terrorism. In the event that Borrower fails to comply with the Patriot Act or
any such legal requirements of governmental authorities, then the Administrative
Agent may, at its option, declare an Event of Default.

 

86



--------------------------------------------------------------------------------



 



(2) Without limiting the provisions of Section 9.18(1), neither Borrower nor any
Borrower Party shall use the proceeds of the Loans in any manner that will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism Order or any enabling
legislation or executive order relating to any of the same. Without limiting the
foregoing, neither Borrower nor any Borrower Party will permit itself nor any of
its subsidiaries to (a) become a blocked person described in Section 1 of the
Anti-Terrorism Order or (b) knowingly engage in any dealings or transactions or
be otherwise associated with any person who is known by Borrower or such
Borrower Party or who (after such inquiry as may be required by Applicable Law)
should be known by Borrower or such Borrower Party to be a blocked person.
(3) Borrower shall execute and deliver to the Administrative Agent from time to
time upon request a certificate stating that neither Borrower, any Borrower
Party, any direct or indirect owner of any interest in Borrower nor any Borrower
Party (a) is listed on any Government Lists, (b) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
the Anti-Terrorism Order or any other similar prohibitions contained in the
rules and regulations of OFAC or in any enabling legislation or other
Presidential Executive Orders in respect thereof, (c) has been previously
indicted for or convicted of any felony involving a crime or crimes of moral
turpitude or for any Patriot Act Offenses, (d) is currently under investigation
by any governmental authority for alleged criminal activity, or (e) has a
reputation in the community for criminal or unethical behavior.
Section 9.19 Payment for Labor and Materials. Borrower will promptly pay when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Project and never permit to exist
beyond the due date thereof in respect of the Project or any part thereof any
Lien, even though inferior to the Liens of the Loan Documents, and in any event
never permit to be created or exist in respect of the Project or any part
thereof any other or additional Lien other than the Liens or security of the
Loan Documents, except for the Permitted Encumbrances. Notwithstanding the
foregoing provisions of this Section 9.19, Borrower may contest in the validity
of any bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Project. Any such contest shall be in
good faith, be at Borrower’s own expense and be made by appropriate legal
proceedings which shall operate to prevent the collection thereof or other
realization thereon and the sale or forfeiture of the Project or any part
thereof to satisfy the same. As a condition to pursuing any such contest,
Borrower shall, at the Administrative Agent’s option, provide security
reasonably satisfactory to the Administrative Agent, assuring the discharge of
Borrower’s obligations thereunder and of any additional charge, penalty or
expense arising from or incurred as a result of such contest.

 

87



--------------------------------------------------------------------------------



 



Section 9.20 Hotel Management Agreement.
(1) Borrower shall (a) perform and observe in all material respects all of its
covenants and agreements contained in the Hotel Management Agreement to which it
is a party; (b) take all reasonable and necessary action to prevent the
termination of the Hotel Management Agreement in accordance with the terms
thereof or otherwise; (c) enforce each material covenant or obligation of the
Hotel Management Agreement in accordance with its terms; (d) promptly give the
Administrative Agent copies of any default or other material notices given by or
on behalf of Borrower or received by or on behalf of Borrower from the Hotel
Manager; and (e) take all such action to achieve the purposes described in
clauses (a), (b) and (c) of this Section 9.20 as may from time to time be
reasonably requested by the Administrative Agent.
(2) Borrower shall not, without the Administrative Agent’s prior written consent
(which may be withheld in the Administrative Agent’s sole and absolute
discretion) (a) take any action to (i) cancel or terminate the Hotel Management
Agreement, (ii) replace the Hotel Manager or (iii) appoint a new hotel manager;
(b) sell, assign, pledge, transfer, mortgage, hypothecate or otherwise dispose
of (by operation of law or otherwise) or encumber any part of its interest in
the Hotel Management Agreement; (c) waive any material default under or breach
of any material provisions of the Hotel Management Agreement or waive, fail to
enforce, forgive or release any material right, interest or entitlement,
howsoever arising, under or in respect of any material provisions of the Hotel
Management Agreement or vary or agree to the variation in any material way of
any material provisions of the Hotel Management Agreement or of the performance
of the Hotel Manager under the Hotel Management Agreement; (d) petition, request
or take any other legal or administrative action that seeks, or may reasonably
be expected, to rescind, terminate or suspend the Hotel Management Agreement.
(3) Any change in day-to-day management and control of the Hotel Manager shall
be cause for Administrative Agent to re-approve the Hotel Manager and the Hotel
Management Agreement (which approval may be withheld in the Administrative
Agent’s sole and absolute discretion). If at any time the Administrative Agent
consents to the appointment of a new hotel manager, such new manager and
Borrower shall, as a condition of Administrative Agent’s consent, execute a
Hotel Manager’s Consent and Subordination of Management Agreement in the form
then used by Administrative Agent. Borrower shall cause the Hotel Manager shall
hold and maintain all necessary licenses, certifications and permits required by
law to carry on its duties under the Hotel Management Agreement. Borrower shall
fully perform all of its covenants, agreements and obligations under the Hotel
Management Agreement.
(4) For purposes of this Section 9.20, all references to the Hotel Management
Agreement shall be deemed to include the Technical Services Agreement.
Section 9.21 Americans with Disabilities.
(1) Borrower (a) agrees that it shall use commercially reasonable efforts to
ensure that the Project shall at all times comply with the requirements of the
Americans with Disabilities Act of 1990, the Fair Housing Amendments Act of
1988, all state and local laws and ordinances related to handicapped access and
all rules, regulations, and orders issued pursuant thereto including, without
limitation, the Americans with Disabilities Act Accessibility Guidelines for
Buildings and Facilities (collectively, “Access Laws”); and (b) has no actual
knowledge as to the Project’s non-compliance with any Access Laws where, in the
case of (a) or (b) above, the failure to so comply could have a material adverse
effect on the Project or on Borrower’s ability to repay the Loans in accordance
with the terms hereof.

 

88



--------------------------------------------------------------------------------



 



(2) Notwithstanding any provisions set forth herein or in any other document
regarding the Administrative Agent’s approval of alterations of the Project,
Borrower shall not alter the Project in any manner which would materially
increase Borrower’s responsibilities for compliance with the applicable Access
Laws without the prior written approval of the Administrative Agent. The
foregoing shall apply to tenant improvements constructed by Borrower or by any
of its tenants. The Administrative Agent may condition any such approval upon
receipt of a certificate of Access Law compliance from an architect, engineer,
or other person reasonably acceptable to the Administrative Agent.
(3) Borrower agrees to give prompt notice to the Administrative Agent of the
receipt by Borrower of any written complaints related to violation of any Access
Laws with respect to the Project and of the commencement of any proceedings or
investigations which relate to compliance with applicable Access Laws.
Section 9.22 Zoning. Borrower shall not, without the Administrative Agent’s
prior consent, seek, make, suffer or acquiesce in any change or variance in any
zoning or land use laws or other conditions of use of the Project or any portion
thereof. Borrower shall not use or permit the use of any portion of the Project
in any manner that could result in such use becoming an illegal non-conforming
use under any zoning or land use law or any other Applicable Law or modify any
agreements relating to zoning or land use matters or with the joinder or merger
of lots for zoning, land use or other purposes, without the prior written
consent of the Administrative Agent. Without limiting the foregoing, in no event
shall Borrower take any action that would reduce or impair below applicable
requirements (a) the number of parking spaces at the Improvements or (b) access
to the Project from adjacent public roads.
Section 9.23 ERISA. Borrower shall not take any action, or omit to take any
action, which would (a) cause Borrower’s assets to constitute “plan assets” for
purposes of ERISA or the Code or (b) cause the Transactions to be a nonexempt
prohibited transaction (as such term is defined in Section 4975 of the Code or
Section 406 of ERISA) that could subject the Administrative Agent and/or the
Lenders, on account of any Loan or execution of the Loan Documents hereunder, to
any tax or penalty on prohibited transactions imposed under Section 4975 of the
Code or Section 502(i) of ERISA.
Section 9.24 Property Specific Covenants.
(1) Borrower shall pay to the title company any fees or charges imposed by the
title company in connection with amending the mortgagee title policy issued in
favor of Administrative Agent as a result of the Building Conversion, including,
but not limited to the costs of obtaining updated title searches, date-down
endorsement, a “condominium” endorsement and an endorsement modifying the
insured legal description.

 

89



--------------------------------------------------------------------------------



 



(2) Without the prior written consent of Administrative Agent, Borrower shall
not amend, modify or terminate its Organizational Documents or the Project
Management Agreement or the Technical Services Agreement, replace the Project
Manager or Hotel Manager or appoint a new project manager or technical services
advisor.
(3) The renovations at the Project shall not constitute a “Level 3” alteration
as defined in the Florida Building Code nor violate what is commonly known as
the “50% Rule.”
Section 9.25 Construction Management Contract. Borrower shall not, without
Administrative Agent’s prior consent: (a) take any action to cancel or terminate
any material right under the Construction Management Contract; (b) waive any
material default under or breach of any material provisions of the Construction
Management Contract, or waive, forgive, release or fail to enforce any material
right thereunder; (c) amend or modify any material provision of, or give any
consent under, the Construction Management Contract; or (d) enter into any other
construction management or general contractor contract with respect to the
Building Conversion or the Project.
ARTICLE 10
EVENTS OF DEFAULT
Each of the following shall constitute an “Event of Default” under the Loans:
Section 10.1 Payments. Borrower’s failure to (1) pay any regularly scheduled
installment of principal or interest or other amount within five (5) days of
(and including) the date when due as required under the Loan Documents or
(2) make a deposit of cash or pay any other amount due hereunder within five
(5) days of (and including) the date when due as required under the Loan
Documents; or (3) pay the Loans at the Maturity Date, whether by acceleration or
otherwise.
Section 10.2 Insurance. Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.
Section 10.3 Single Purpose Entity. If Borrower (i) violates any of the
provisions set forth in clauses (a), (b), (c), (d), (e), (g), (j), (o), (p),
(q), (t), (w), (z) or (bb) of the definition of “Single Purpose Entity”; or
(2) violates any of the provisions clauses (f), (h), (i), (k), (l), (m), (n),
(r), (s), (u), (v), (x), (y) or (aa) of the definition of “Single Purpose
Entity” and, in the case of this clause (ii) such violation is not cured with
thirty (30) days of the date that any officer of Borrower or any Borrower Party
obtains knowledge of such violation.
Section 10.4 Taxes. If any of the Taxes are not paid when the same are due and
payable.
Section 10.5 Sale, Encumbrance, Etc.; Change of Control. The sale, transfer,
conveyance, pledge, mortgage or assignment of any part or all of the Project, or
any interest therein, or of any interest in Borrower, in violation of
Section 9.1 of this Agreement, or the occurrence of any Change of Control in
violation of Section 9.1.
Section 10.6 Representations and Warranties. Any representation or warranty made
in any Loan Document proves to be untrue in any material respect when made or
deemed made.

 

90



--------------------------------------------------------------------------------



 



Section 10.7 Other Encumbrances. Any default (beyond applicable cure periods)
under any document or instrument, other than the Loan Documents, evidencing or
creating a Lien on the Project or any part thereof.
Section 10.8 Various Covenants. Any default of Borrower under any of its
obligations under any of Sections 6.2 (pertaining to lease approvals), 9.3
(management of the Project), 9.8 (limitations on debt), 9.18 (Patriot Act
compliance), 9.22 (zoning and use changes), 9.23 (ERISA), 14.1(1) (Completion of
Building Conversion), 14.1(3) (Completion of Building Conversion) or 14.4
(Application of Net Cash Sales Proceeds) of this Agreement.
Section 10.9 Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against Borrower or any other Borrower
Party or any other Person having an ownership or security interest in the
Project (each, a “Bankruptcy Party”) which seeks liquidation, reorganization or
other relief with respect to such Person or its Debts or other liabilities under
any bankruptcy, insolvency or other similar law now or hereafter in effect or
seeks the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any of its property, and such involuntary case or
other proceeding shall remain undismissed or unstayed for a period of sixty
(60) days, or an order for relief against a Bankruptcy Party shall be entered in
any such case under the Bankruptcy Code (an “Involuntary Proceeding”).
Section 10.10 Voluntary Petitions, Etc. Commencement by a Bankruptcy Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its Debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing (a “Voluntary
Proceeding”).
Section 10.11 Indebtedness. Any of Borrower or Sole Member, or any combination
thereof, shall default in the payment when due of any principal of or interest
on any of its other Debt aggregating $500,000 or more and such default shall not
be cured within any applicable notice or cure period provided with respect
thereto; or any event specified in any note, agreement, indenture or other
document evidencing or relating to any such Debt shall occur if the effect of
such event is to cause, or (with the giving of any notice or the lapse of time
or both) to permit the holder or holders of such Debt to cause, such Debt to
become due or to be prepaid in full (whether by redemption, purchase, offer to
purchase or otherwise) prior to its stated maturity.
Section 10.12 Dissolution. Any Borrower Party shall be terminated, dissolved or
liquidated (as a matter of law or otherwise) or proceedings shall be commenced
by any Person (including any Borrower Party) seeking the termination,
dissolution or liquidation of any Borrower Party, which, in the case of actions
by Persons other than a Borrower Party or any of their Affiliates, shall
continue unstayed and in effect for a period of sixty (60) or more days.

 

91



--------------------------------------------------------------------------------



 



Section 10.13 Judgments. One or more (a) final, non-appealable judgments for the
payment of money (exclusive of judgment amounts fully covered by insurance where
the insurer has admitted liability in respect of such judgment) shall be
rendered against Borrower or Sole Member in an amount aggregating in excess of
$1,000,000; or (b) non-monetary judgments, orders or decrees shall be entered
against Borrower or Sole Member which have or would reasonably be expected to
have a Material Adverse Effect, and, in either case, the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of such Borrower or Sole
Member, as the case may be, to enforce any such judgment.
Section 10.14 Security. The Liens created by the Security Documents shall at any
time not constitute a valid and perfected first priority Lien (subject to the
Permitted Encumbrances) on the collateral intended to be covered thereby in
favor of the Administrative Agent, free and clear of all other Liens (other than
the Permitted Encumbrances and Liens being contested in accordance with the
terms of Section 9.19), or, except for expiration in accordance with its terms,
any of the Security Documents shall for whatever reason be terminated or cease
to be in full force and effect, or the enforceability thereof shall be contested
by Borrower or any Borrower Party or any of their Affiliates;
Section 10.15 Guarantees. Any Guarantee shall (1) default under any Guarantee
beyond any applicable notice and grace period provided for therein, or
(2) revoke or attempt to revoke, contest or commence any action against its
obligations under any Guarantee.
Section 10.16 Security Accounts. Borrower uses, or permits the use of, funds
from the Security Accounts for any purpose other than the purpose for which such
funds were disbursed from the Security Accounts.
Section 10.17 Hedge Agreement. The Acceptable Counterparty shall default under
any Hedge Agreement and such default is not cured within the applicable notice
and cure periods provided therein.
Section 10.18 Junior Loan Intercreditor Agreement. Any failure by any of
Borrower, Sole Member, Junior Mezzanine Borrower or Junior Mezzanine Lender to
perform or observe any the agreements and covenants contained in the Junior Loan
Intercreditor Agreement.
Section 10.19 Covenants. Borrower’s failure to perform or observe any of the
agreements and covenants contained in this Agreement or in any of the other Loan
Documents and not specified above, and the continuance of such failure for ten
(10) days after notice by the Administrative Agent to Borrower; provided,
however, subject to any shorter period for curing any failure by Borrower as
specified in any of the other Loan Documents, Borrower shall have an additional
thirty (30) days to cure such failure if (1) such failure does not involve the
failure to make payments on a monetary obligation; (2) such failure cannot
reasonably be cured within ten (10) days; (3) Borrower is diligently undertaking
to cure such default, and (4) Borrower has provided the Administrative Agent
with security reasonably satisfactory to the Administrative Agent against any
interruption of payment or impairment of collateral as a result of such
continuing failure.

 

92



--------------------------------------------------------------------------------



 



ARTICLE 11
REMEDIES
Section 11.1 Remedies – Insolvency Events. Upon the occurrence of any Event of
Default described in Section 10.9 or 10.10, all amounts due under the Loan
Documents immediately shall become due and payable, all without written notice
and without presentment, demand, protest, notice of protest or dishonor, notice
of intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or any other notice of default of any kind, all of which are
hereby expressly waived by Borrower and each Borrower Party; provided, however,
if the Bankruptcy Party under Section 10.9 or 10.10 is other than Borrower, then
all amounts due under the Loan Documents shall become immediately due and
payable at the Administrative Agent’s election, in the sole discretion of the
Lenders.
Section 11.2 Remedies – Other Events. Except as set forth in Section 11.1 above,
while any Event of Default exists, the Administrative Agent may (1) by written
notice to Borrower, declare the entire amount of the Loans to be immediately due
and payable without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or other notice of default of any kind, all of which are
hereby expressly waived by Borrower and each Borrower Party; (2) terminate the
obligation, if any, of the Lenders to advance amounts hereunder; and
(3) exercise all rights and remedies therefore under the Loan Documents and at
law or in equity.
Section 11.3 Administrative Agent’s Right to Perform the Obligations. If
Borrower shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents, then while any Event of Default exists, and
without notice to or demand upon Borrower and without waiving or releasing any
other right, remedy or recourse the Administrative Agent or any Lender may have
because of such Event of Default, the Administrative Agent may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Borrower, and shall have the right to enter upon the Project for
such purpose and to take all such action thereon and with respect to the Project
as it may deem necessary or appropriate. If the Administrative Agent shall elect
to pay any sum due with reference to the Project, the Administrative Agent may
do so in reliance on any bill, statement or assessment procured from the
appropriate governmental authority or other issuer thereof without inquiring
into the accuracy or validity thereof. Similarly, in making any payments to
protect the security intended to be created by the Loan Documents, the
Administrative Agent shall not be bound to inquire into the validity of any
apparent or threatened adverse title, Lien, encumbrance, claim or charge before
making an advance for the purpose of preventing or removing the same.
Additionally, if any Hazardous Materials affect or threaten to affect the
Project, the Administrative Agent may (but shall not be obligated to) give such
notices and take such actions as it deems necessary or advisable in order to
abate the discharge of any Hazardous Materials or remove the Hazardous
Materials. Borrower shall indemnify, defend and hold the Administrative Agent
and the Lenders harmless from and against any and all losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements of any kind or nature whatsoever, including reasonable
attorneys’ fees and disbursements, incurred or accruing by reason of any acts
performed by the Administrative Agent or any Lender pursuant to the provisions
of this Section 11.3, including those arising from the joint, concurrent, or
comparative negligence of the Administrative Agent and any Lender, except as a
result of the Administrative Agent’s or any Lender’s gross negligence or willful
misconduct. All sums paid by the Administrative Agent pursuant to this
Section 11.3, and all other sums expended by the Administrative Agent or any
Lender to which it shall be entitled to be indemnified, together with interest
thereon at the Default Rate from the date of such payment or expenditure until
paid, shall constitute additions to the Loans, shall be secured by the Loan
Documents and shall be paid by Borrower to the Administrative Agent upon demand.

 

93



--------------------------------------------------------------------------------



 



ARTICLE 12
MISCELLANEOUS
Section 12.1 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and either shall be (1) mailed by certified mail,
postage prepaid, return receipt requested; (2) sent by overnight air courier
service; (3) personally delivered to a representative of the receiving party; or
(4) sent by telecopy (provided an identical notice is also sent simultaneously
by mail, overnight courier, or personal delivery as otherwise provided in this
Section 12.1) to the intended recipient at the “Address for Notices” specified
below its name on the signature pages hereof. Any communication so addressed and
mailed shall be deemed to be given on the earliest of (a) when actually
delivered; (b) on the first Business Day after deposit with an overnight air
courier service; or (c) on the third Business Day after deposit in the United
States mail, postage prepaid, in each case to the address of the intended
addressee, and any communication so delivered in person shall be deemed to be
given when receipted for by, or actually received by the Administrative Agent, a
Lender or Borrower, as the case may be. If given by telecopy, a notice shall be
deemed given and received when the telecopy is transmitted to the party’s
telecopy number specified above, and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, and an identical
notice is also sent simultaneously by mail, overnight courier, or personal
delivery as otherwise provided in this Section 12.1. Any party may designate a
change of address by written notice to each other party by giving at least ten
(10) days’ prior written notice of such change of address.
Section 12.2 Amendments, Waivers, Etc.
(1) Subject to any consents required pursuant to this Section 12.2 and any other
provisions of this Agreement and any other Loan Document which expressly require
the consent, approval or authorization of the Majority Lenders, this Agreement
and any other Loan Document may be modified or supplemented only by an
instrument in writing signed by Borrower and the Administrative Agent; provided
that, the Administrative Agent may (without any Lender’s consent) give or
withhold its agreement to any amendments of the Loan Documents or any waivers or
consents in respect thereof or exercise or refrain from exercising any other
rights or remedies which the Administrative Agent may have under the Loan
Documents or otherwise provided that such actions do not, in the Administrative
Agent’s judgment reasonably exercised, materially adversely affect the value of
any collateral, taken as a whole, or represent a departure from Administrative
Agent’s standard of care described in Section 15.5 (and the assignment or
granting of a participation by Eurohypo shall not limit or otherwise affect its
discretion in

 

94



--------------------------------------------------------------------------------



 



respect of any of the foregoing), except that the Administrative Agent will not,
without the consent of each Lender, agree to the following (provided that no
Lender’s consent shall be required for any of the following which are otherwise
required or contemplated under the Loan Documents): (a) reduce the principal
amount of the Loans or reduce the interest rate thereon; (b) extend any stated
payment date for principal of or interest on the Loans payable to such Lender;
(c) release Borrower, any Joinder Party, any Guarantor or any other party from
liability under the Loan Documents (except for any assigning Lender pursuant to
Section 12.24 and any resigning Administrative Agent pursuant to Section 15.8);
(d) release or subordinate in whole or in part any material portion of the
collateral given as security for the Loans; (e) modify any of the provisions of
this Section 12.2, the definition of “Majority Lenders” or any other provision
in the Loan Documents specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder; (f) modify the terms of any Event of Default; or
(g) consent to (i) the sale, transfer or encumbrance of any portion of the
Project (or any interest therein) or any direct or indirect ownership interest
therein and (ii) the incurrence by Borrower of any additional indebtedness
secured by the Project, in each case to the extent (and subject to any standard
of reasonability) such consent is required under the Loan Documents.
Notwithstanding the foregoing provisions of this Section 12.2, as between
Borrower and Lenders, notification by Administrative Agent to Borrower of
Administrative Agent’s consent to any of the matters set forth in clauses
(a) through and including (g) of the preceding sentence shall be deemed to be
the consent of each Lender to such matter.
(2) Notwithstanding anything to contrary contained in this Agreement, any
modification or supplement of Article 15, or of any of the rights or duties of
the Administrative Agent hereunder, shall require the consent of the
Administrative Agent.
Section 12.3 Limitation on Interest. It is the intention of the parties hereto
to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower, the Administrative Agent and the Lenders with respect to the
Loans are hereby expressly limited so that in no event, whether by reason of
acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to the Administrative Agent or any Lender or charged by any Lender for the
use, forbearance or detention of the money to be lent hereunder or otherwise,
exceed the maximum amount allowed by law. If the Loans would be usurious under
Applicable Law (including the laws of the State, the laws of the State of New
York and the laws of the United States of America), then, notwithstanding
anything to the contrary in the Loan Documents: (1) the aggregate of all
consideration which constitutes interest under Applicable Law that is contracted
for, taken, reserved, charged or received under the Loan Documents shall under
no circumstances exceed the maximum amount of interest allowed by Applicable
Law, and any excess shall be credited on the Notes by the holders thereof (or,
if the Notes have been paid in full, refunded to Borrower); and (2) if maturity
is accelerated by reason of an election by the Administrative Agent in
accordance with the terms hereof, or in the event of any prepayment, then any
consideration which constitutes interest may never include more than the maximum
amount allowed by Applicable Law. In such case, excess interest, if any,
provided for in the Loan Documents or otherwise, to the extent permitted by
Applicable Law, shall be amortized, prorated, allocated and spread from the date
of advance until payment in full so that the actual rate of interest is uniform
through the term hereof. If such amortization, proration, allocation and
spreading is not permitted under Applicable Law, then such excess interest shall
be cancelled automatically as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited on the Notes (or, if the Notes have
been paid in full, refunded to Borrower). The terms and provisions of this
Section 12.3 shall control and supersede every other provision of the Loan
Documents. The Loan Documents are contracts made under and shall be construed in
accordance with and governed by the laws of the State of New York, except that
if at any time the laws of the United States of America permit the Lenders to
contract for, take, reserve, charge or receive a higher rate of interest than is
allowed by the laws of the State of New York (whether such federal laws directly
so provide or refer to the law of any state), then such federal laws shall to
such extent govern as to the rate of interest which the Lenders may contract
for, take, reserve, charge or receive under the Loan Documents.

 

95



--------------------------------------------------------------------------------



 



Section 12.4 Invalid Provisions. If any provision of any Loan Document is held
to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.
Section 12.5 Reimbursement of Expenses. Borrower shall pay or reimburse the
Administrative Agent and/or the Lenders on demand of the applicable party for:
(1) all expenses incurred by the Administrative Agent in connection with the
Loans, including fees and expenses of the Administrative Agent’s attorneys,
environmental, engineering and other consultants, and fees, charges or taxes for
the negotiation, recording or filing of Loan Documents, (2) all expenses of the
Administrative Agent in connection with the administration of the Loans,
including audit costs, inspection fees, attorneys’ fees and disbursement,
settlement of condemnation and casualty awards, and premiums for title insurance
and endorsements thereto, (3) all of the Administrative Agent’s reasonable costs
and expenses (including reasonable fees and disbursements of the Administrative
Agent’s external counsel) incurred in connection with the syndication of the
Loans to the Lenders and the actions taken pursuant to Section 12.10 (provided,
however, that Borrower’s obligation to reimburse the Administrative Agent’s
costs and expenses incurred in the Syndication of the Loans or the splitting,
modification, componentization or other severance of the Loans pursuant to
Section 12.27(2) shall not exceed $15,000), and (4) the Administrative Agent and
the Lenders for all amounts expended, advanced or incurred by the Administrative
Agent and the Lenders to collect the Notes, or to enforce the rights of the
Administrative Agent and the Lenders under this Agreement or any other Loan
Document, or to defend or assert the rights and claims of the Administrative
Agent and the Lenders under the Loan Documents or with respect to the Project
(by litigation or other proceedings), which amounts will include all court
costs, attorneys’ fees and expenses, fees of auditors and accountants, and
investigation expenses as may be incurred by the Administrative Agent and the
Lenders in connection with any such matters (whether or not litigation is
instituted), together with interest at the Default Rate on each such amount from
the date of disbursement until the date of reimbursement to the Administrative
Agent and the Lenders, all of which shall constitute part of the Loans and shall
be secured by the Loan Documents.

 

96



--------------------------------------------------------------------------------



 



Section 12.6 Approvals; Third Parties; Conditions. All approval rights retained
or exercised by the Administrative Agent and the Lenders with respect to leases,
contracts, plans, studies and other matters are solely to facilitate the
Lenders’ credit underwriting, and shall not be deemed or construed as a
determination that the Lenders have passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person. This
Agreement is for the sole and exclusive use of the Administrative Agent, the
Lenders and Borrower and may not be enforced, nor relied upon, by any Person
other than the Administrative Agent, the Lenders and Borrower. All conditions of
the obligations of the Administrative Agent and the Lenders hereunder, including
the obligation to make advances, are imposed solely and exclusively for the
benefit of the Administrative Agent and the Lenders, their successors and
assigns, and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that the Lenders will refuse to make
advances in the absence of strict compliance with any or all of such conditions,
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Administrative Agent and the Lenders at any time in
their sole discretion.
Section 12.7 Lenders and Administrative Agent Not in Control; No Partnership.
None of the covenants or other provisions contained in this Agreement shall, or
shall be deemed to, give the Administrative Agent or any Lender the right or
power to exercise control over the affairs or management of Borrower, the power
of the Administrative Agent and the Lenders being limited to the rights to
exercise the remedies referred to in the Loan Documents. The relationship
between Borrower and the Lenders is, and at all times shall remain, solely that
of debtor and creditor. No covenant or provision of the Loan Documents is
intended, nor shall it be deemed or construed, to create a partnership, joint
venture, agency or common interest in profits or income between the
Administrative Agent, the Lenders and Borrower or to create an equity in the
Project in the Administrative Agent or any Lender. The Administrative Agent and
the Lenders neither undertake nor assume any responsibility or duty to Borrower
or to any other person with respect to the Project or the Loans, except as
expressly provided in the Loan Documents; and notwithstanding any other
provision of the Loan Documents: (1) neither the Administrative Agent nor any
Lender is, nor shall be construed as, a partner, joint venturer, alter ego,
manager, controlling person or other business associate or participant of any
kind of Borrower or its stockholders, members, or partners and neither the
Administrative Agent nor any Lender intends to ever assume such status; (2) no
Lender or the Administrative Agent shall in any event be liable for any Debts,
expenses or losses incurred or sustained by Borrower; and (3) no Lender or the
Administrative Agent shall be deemed responsible for or a participant in any
acts, omissions or decisions of Borrower or its stockholders, members, or
partners. The Administrative Agent, the Lenders and Borrower disclaim any
intention to create any partnership, joint venture, agency or common interest in
profits or income between the Administrative Agent, the Lenders and Borrower, or
to create an equity in the Project in the Administrative Agent or any Lender, or
any sharing of liabilities, losses, costs or expenses.
Section 12.8 Time of the Essence. Time is of the essence with respect to this
Agreement.
Section 12.9 Successors and Assigns. Subject to the provisions of Section 12.24,
this Agreement shall be binding upon and inure to the benefit of the
Administrative Agent, the Lenders and Borrower and the respective successors and
permitted assigns.

 

97



--------------------------------------------------------------------------------



 



Section 12.10 Renewal, Extension or Rearrangement. All provisions of the Loan
Documents shall apply with equal effect to each and all promissory notes and
amendments thereof hereinafter executed which in whole or in part represent a
renewal, extension, increase or rearrangement of the Loans. For portfolio
management purposes, the Lenders may elect to divide the Loans into two or more
separate loans evidenced by separate promissory notes with the same or different
interest rates, so long as the aggregate payment and other obligations of
Borrower are not effectively increased or otherwise modified. Borrower agrees to
cooperate with the Administrative Agent and the Lenders and to execute such
documents as the Administrative Agent reasonably may request to effect such
division of the Loans.
Section 12.11 Waivers. No course of dealing on the part of the Administrative
Agent or any Lender, their respective officers, employees, consultants or
agents, nor any failure or delay by the Administrative Agent or any Lender with
respect to exercising any right, power or privilege of the Administrative Agent
or any Lender under any of the Loan Documents, shall operate as a waiver
thereof.
Section 12.12 Cumulative Rights. Rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents shall be cumulative, and the exercise
or partial exercise of any such right or remedy shall not preclude the exercise
of any other right or remedy.
Section 12.13 Singular and Plural. Words used in this Agreement and the other
Loan Documents in the singular, where the context so permits, shall be deemed to
include the plural and vice versa. The definitions of words in the singular in
this Agreement and the other Loan Documents shall apply to such words when used
in the plural where the context so permits and vice versa.
Section 12.14 Phrases. When used in this Agreement and the other Loan Documents,
the phrase “including” means “including, but not limited to,” the phrases
“satisfactory to any Lender” or “satisfactory to the Administrative Agent” means
in form and substance satisfactory to such Lender or the Administrative Agent,
as the case may be, in all respects, the phrases “with Lender’s consent”, “with
Lender’s approval”, “with the Administrative Agent’s consent” or “with the
Administrative Agent’s approval” means such consent or approval at Lender’s or
the Administrative Agent’s, as the case may be, discretion, and the phrases
“acceptable to Lender” or “acceptable to the Administrative Agent” means
acceptable to Lender or the Administrative Agent, as the case may be, at such
party’s reasonable discretion acting in good faith.
Section 12.15 Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.
Section 12.16 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

 

98



--------------------------------------------------------------------------------



 



Section 12.17 Promotional Material. Borrower authorizes the Administrative Agent
and each of the Lenders to issue press releases, advertisements and other
promotional materials in connection with the Administrative Agent’s or such
Lender’s own promotional and marketing activities, and describing the Loans and
the Project in general terms and the Administrative Agent’s or such Lender’s
participation in the Loans subject, in each case, to Borrower’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed. All
references to the Administrative Agent or any Lender contained in any press
release, advertisement or promotional material issued by Borrower or Borrower
shall be approved in writing by the Administrative Agent and such Lender in
advance of issuance.
Section 12.18 Survival. In the event that any Lender that may assign any
interest in its Commitment or Loans hereunder in accordance with the terms of
this Agreement, all of the representations, warranties, covenants, and
indemnities of Borrower hereunder and under the other Loan Documents shall
survive for the benefit of such assigning Lender the making of such assignment,
notwithstanding that such assigning Lender may cease to be a “Lender” hereunder.
Without limiting the foregoing, all indemnities of Borrower hereunder and under
the other Loan Documents shall survive indefinitely, notwithstanding (1) the
repayment in full of the Loans and the release of the Liens evidencing or
securing the Loans; or (2) the transfer (by sale, foreclosure, conveyance in
lieu of foreclosure or otherwise) of any or all right, title and interest in and
to the Project to any party. The representations, warranties and covenants of
Borrower, other than those imposing indemnification obligations on Borrower
(which shall survive indefinitely), shall survive for a period of two (2) years
following the repayment in full of the Loans and the release of the Liens
evidencing or securing the Loans (notwithstanding that prior to the end of such
two-year period, Borrower may have transferred (by sale, foreclosure, conveyance
in lieu of foreclosure or otherwise) any or all its right, title and interest in
and to the Project to any other party).
Section 12.19 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR
ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR
IN ANY WAY RELATING TO THE LOANS OR THE PROJECT (INCLUDING, WITHOUT LIMITATION,
ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE
ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR
VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND
EACH LENDER TO ENTER THIS AGREEMENT.

 

99



--------------------------------------------------------------------------------



 



Section 12.20 Remedies of Borrower. In the event that a claim or adjudication is
made that the Administrative Agent, any of the Lenders, or their agents, acted
unreasonably or unreasonably delayed acting in any case where by Applicable Law
or under this Agreement or the other Loan Documents, the Administrative Agent,
any Lender or any such agent, as the case may be, has an obligation to act
reasonably or promptly, or otherwise violated this Agreement or the Loan
Documents, Borrower agrees that none of the Administrative Agent, the Lenders or
their agents shall be liable for any incidental, indirect, special, punitive,
consequential or speculative damages or losses resulting from such failure to
act reasonably or promptly in accordance with this Agreement or the other Loan
Documents.
Section 12.21 GOVERNING LAW.
(1) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND MADE BY THE
ADMINISTRATIVE AGENT AND LENDERS AND ACCEPTED BY BORROWER IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE OTHER LOAN DOCUMENTS, THE PARTIES
HEREBY AGREE THAT IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS ON REAL PROPERTY CREATED
PURSUANT HERETO AND PURSUANT TO THE MORTGAGE AND ASSIGNMENT OF RENTS AND LEASES
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROJECT IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH OF BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

100



--------------------------------------------------------------------------------



 



(2) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE ADMINISTRATIVE AGENT, ANY
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS MAY AT THE
ADMINISTRATIVE AGENT’S OPTION (WHICH DECISION SHALL BE MADE BY THE MAJORITY
LENDERS) BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT MORGANS GROUP LLC, 475 TENTH AVENUE, NEW YORK, NEW YORK 10018 AS ITS
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS
UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (A) SHALL GIVE PROMPT NOTICE TO
THE ADMINISTRATIVE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (B) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (C) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
Section 12.22 Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Administrative Agent,
the Lenders and Borrower and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Loan Documents may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
Section 12.23 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
Section 12.24 Assignments and Participations.
(1) Assignments by Borrower. Borrower may not assign any of its rights or
obligations hereunder, or under the Notes or under the other Loan Documents
without the prior consent of all of the Lenders and the Administrative Agent.

 

101



--------------------------------------------------------------------------------



 



(2) Assignments by the Lenders. Each Lender may assign any of its Loans, its
Note and its Commitment (but only with the consent of the Administrative Agent);
provided that:
(a) no such consent by the Administrative Agent shall be required in the case of
any assignment by any Lender to another Lender or an Affiliate of such Lender or
such other Lender (provided that in the case of an assignment to any such
Affiliate, the assigning Lender will not be released from its obligations under
the Loan Documents and the Administrative Agent may continue to deal only with
such assigning Lender, unless such Affiliate is also an Eligible Assignee);
(b) except to the extent the Administrative Agent shall otherwise consent, any
such partial assignment (other than to another Lender or an affiliate of a
Lender) shall be in an amount at least equal to $10,000,000;
(c) each such assignment (including an assignment to another Lender or an
affiliate of a Lender) by a Lender of its Loans or Commitment shall be made in
such manner so that the same portion of its Loans and Commitment is assigned to
the respective assignee;
(d) subject to the applicable Lender’s compliance with the provisions of clauses
(b) and (c) above, the Administrative Agent’s consent to an assignment shall not
be unreasonably withheld, delayed or conditioned if (i) such assignment is made
to an Eligible Assignee, and (ii) the provisions of clause (e) have been
satisfied; and
(e) upon execution and delivery by the assignee (even if already a Lender) to
Borrower and the Administrative Agent of an Assignment and Acceptance pursuant
to which such assignee agrees to become a “Lender” hereunder (if not already a
Lender) having the Commitment and Loans specified in such instrument, and upon
consent thereto by the Administrative Agent to the extent required above, the
assignee shall have, to the extent of such assignment (unless otherwise
consented to by the Administrative Agent), the obligations, rights and benefits
of a Lender hereunder holding the Commitment and Loans (or portions thereof)
assigned to it (in addition to the Commitment and Loans, if any, theretofore
held by such assignee) and, except as provided in Section 12.24(2)(a), the
assigning Lender shall, to the extent of such assignment, be released from the
Commitment (or portion thereof) so assigned. Upon each such assignment the
assigning Lender shall pay the Administrative Agent a processing and recording
fee of $3,500 and the reasonable fees and disbursements of the Administrative
Agent’s counsel incurred in connection therewith.
(3) Participations.
(a) A Lender may sell or agree to sell to one or more other Persons (each a
“Participant”) a participation in all or any part of any Loans held by it, or in
its Commitment, provided (i) such Lender’s obligations under this Agreement and
the other Loan Documents (and the Take-Out Agreement) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other applicable parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
a Lender that sells a participation agree with the Participant to take or
refrain from taking any action hereunder or under any other Loan Document except
that such Lender may agree with the Participant that it will not, without the
consent of the Participant, agree to (A) increase or extend the term of such
Lender’s Commitment, (B) extend the date fixed for the payment of principal of
or interest on the related Loan or Loans or any portion of any fee hereunder
payable to the Participant, (C) reduce the amount of any such payment of
principal, (D) reduce the rate at which interest is payable thereon, or any fee
hereunder payable to the Participant, to a level below the rate at which the
Participant is entitled to receive such interest or fee or (E) consent to any
modification, supplement or waiver hereof or of any of the other Loan Documents
to the extent that the same, under Section 12.2, requires the consent of each
Lender. Subject to subsection (3)(b) of this Section 12.24, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.9(1), 2.9(5),
and 2.9(6) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (2) of this Section 12.24. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.24 as though it were a Lender; provided that such Participant
agrees to be subject to Section 12.24 as though it were a Lender.

 

102



--------------------------------------------------------------------------------



 



(b) A Participant shall not be entitled to receive any greater payment under
Section 2.9(1) or 2.9(6) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that is a non-U.S. Person that would become a
Lender shall not be entitled to the benefits of Section 2.9(6) unless Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.9(6) as though it
were a Lender.
(4) Certain Pledges. In addition to the assignments and participations permitted
under the foregoing provisions of this Section 12.24 (but without being subject
thereto), any Lender may (without notice to Borrower, the Administrative Agent
or any other Lender and without payment of any fee) assign and pledge all or any
portion of its Loans and its Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any operating circular issued by such
Federal Reserve Bank, and such Loans and Note shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.
(5) Provision of Information to Assignees and Participants. A Lender may furnish
any information concerning Borrower, any Borrower Party or any of their
respective Affiliates or the Project in the possession of such Lender from time
to time to assignees and participants (including prospective assignees and
participants).
(6) No Assignments to Borrower or Affiliates. Anything in this Section 12.24 to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to Borrower or any of its Affiliates without
the prior consent of each Lender.
Section 12.25 Brokers. Borrower hereby represents to the Administrative Agent
and each Lender Borrower has not dealt with any broker, underwriters, placement
agent, or finder in connection with the transactions contemplated by this
Agreement and the other Loan Documents. Borrower hereby agrees to indemnify and
hold the Administrative Agent and each Lender harmless from and against any and
all claims, liabilities, costs and expenses of any kind in any way relating to
or arising from a claim by any Person that such Person acted on behalf of such
Borrower in connection with the transactions contemplated herein.

 

103



--------------------------------------------------------------------------------



 



Section 12.26 Right of Setoff.
(1) Upon the occurrence and during the continuance of any Event of Default, each
of the Lenders is, subject (as between the Lenders) to the provisions of
subsection (3) of this Section 12.26, hereby authorized at any time and from
time to time, without notice to Borrower (any such notice being expressly waived
by Borrower) and to the fullest extent permitted by law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held, and other indebtedness at any time owing, by such Lender in any
of its offices, in Dollars or in any other currency, to or for the credit or the
account of Borrower against any and all of the respective obligations of
Borrower now or hereafter existing under the Loan Documents, irrespective of
whether or not such Lender or any other Lender shall have made any demand
hereunder and although such obligations may be contingent or unmatured and such
deposits or indebtedness may be unmatured. Each Lender hereby acknowledges that
the exercise by any Lender of offset, setoff, banker’s lien, or similar rights
against any deposit or other indebtedness of Borrower whether or not located in
California or any other state with certain laws restricting lenders from
pursuing multiple collection methods, could result under such laws in
significant impairment of the ability of all the Lenders to recover any further
amounts in respect of the Loan. Therefore, each Lender agrees that no Lender
shall exercise any such right of setoff, banker’s lien, or otherwise, against
any assets of Borrower (including all general or special, time or demand,
provisional or other deposits and other indebtedness owing by such Lender to or
for the credit or the account of Borrower) without the prior written consent of
the Administrative Agent and the Majority Lenders.
(2) Each Lender shall promptly notify Borrower and the Administrative Agent
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Lenders under this Section 12.26 are in addition to other rights and
remedies (including other rights of setoff) which the Lenders may have.
(3) If an Event of Default has resulted in the Loans becoming due and payable
prior to the stated maturity thereof, each Lender agrees that it shall turn over
to the Administrative Agent any payment (whether voluntary or involuntary,
through the exercise of any right of setoff or otherwise) on account of the
Loans held by it in excess of its ratable portion of payments on account of the
Loans obtained by all the Lenders.
Section 12.27 Cooperation with Syndication; Componentization.
(1) Without limiting the provisions of Section 12.24, Borrower acknowledges that
Arranger intends to syndicate a portion of the Commitments to one or more
Lenders (the “Syndication”) and in connection therewith, Borrower will take all
actions as Arranger may reasonably request to assist Arranger in its Syndication
effort. Without limiting the generality of the foregoing, Borrower shall, at the
request of Arranger (i) facilitate the review of the Loan and the Project by any
prospective Lender; (ii) assist Arranger and otherwise cooperate with Arranger
in the preparation of information offering materials (which assistance may
include reviewing and commenting on drafts of such information materials and
drafting portions thereof); (iii) deliver updated information on Borrower and
the Project; (iv) make representatives of Borrower available to meet with
prospective Lenders at tours of the Project and bank meetings; (v) facilitate
direct contact between the senior management and advisors of Borrower and any
prospective Lender; and (vi) provide Arranger with all information reasonably
deemed necessary by it to complete the Syndication successfully. Borrower agrees
to take such further action, in connection with documents and amendments to the
Loan Documents, as may reasonably be required to effect such Syndication.
Borrower shall not be responsible for any costs or expenses incurred by the
Administrative Agent, the Arranger, any Lender or any other Person in connection
with such Syndication, other than to the extent provided in Section 12.5(3).

 

104



--------------------------------------------------------------------------------



 



(2) Without limiting the provisions of Sections 12.24 or 12.27(1), Arranger
shall have the right, at any time, to direct the Administrative Agent, with
respect to all or any portion of the Loan, to (i) cause the Notes, the Mortgage
and the other Security Documents to be severed and/or split into two or more
separate notes, mortgages and other security agreements, so as to evidence and
secure one or more senior and subordinate mortgage loans; (ii) create one more
senior and subordinate notes (i.e., an A/B or A/B/C structure) secured by the
Mortgage and the other Security Documents; (iii) create multiple components of
the Notes (and allocate or reallocate the outstanding principal amount of the
Loan among such components); or (iv) otherwise sever the Loan into two or more
loans secured by the Mortgage and the other Security Documents; in each such
case, in such proportions and priorities as Arranger may so direct to the
Administrative Agent; provided, however, that in each such instance the
outstanding principal amount of all the Notes evidencing the Loan (or components
of such Notes) immediately after the effective date of such splitting,
modification, componentization or other severance, equals the outstanding
principal amount of the Loans immediately prior to such splitting, modification,
componentization or other severance and the weighted average of the interest
rates for all such Notes (or components of such Notes) immediately after the
effective date of such splitting, modification, componentization or other
severance equals the interest rate of the original Note immediately prior to
such splitting, modification, componentization or other severance. If requested
by the Administrative Agent, in connection with documents and amendments to the
Loan Documents, as may reasonably be required to effect such splitting,
modification, componentization or other severance, including entering into a
severance agreement. Borrower shall not be responsible for any costs or expenses
incurred by the Administrative Agent, the Arranger, any Lender or any other
Person in connection with such splitting, modification, componentization or
other severance, other than to the extent provided in Section 12.5(3).
Section 12.28 Assignment of Note and Mortgage. Provided that no Event of Default
exists, upon the indefeasible payment and performance in full of Borrower’s
obligations hereunder and under the other Loan Documents in accordance with
their terms, the Administrative Agent and each Lender shall assign to Borrower
or its designee, without representation, warranty or recourse of any kind, the
Administrative Agent’s and each Lender’s right, title and interest in and to the
Notes and the Mortgage; provided, however, that (a) the form of such assignment
shall be acceptable to the Administrative Agent and each Lender in its sole and
absolute discretion; (b) such assignment shall not include, and shall not result
in any amendment, modification, termination, diminution or impairment of, any of
the indemnity obligations of Borrower or any Borrower Party under the Loan
Documents, all of which obligations and any rights and remedies with respect
thereto shall continue to inure solely to the benefit of the Administrative
Agent and the Lenders; (c) the Administrative Agent and the Lenders shall not
incur any expense or liability in connection with such assignment; and (d)
Borrower shall indemnify and hold the Administrative Agent and the Lenders
harmless from and against any and all claims and liabilities arising out of such
assignment, such indemnification to survive any such assignment.

 

105



--------------------------------------------------------------------------------



 



ARTICLE 13
LIMITATIONS ON LIABILITY
Section 13.1 Limitation on Liability. Except as provided below, Borrower shall
not be personally liable for amounts due under the Loan Documents. Borrower
shall be personally liable to the Administrative Agent and the Lenders for any
deficiency, loss or damage suffered by the Administrative Agent or any Lender
because of: (1) Borrower’s commission of a criminal act, (2) the willful
misapplication by Borrower or any Borrower Party of any funds derived from the
Project, including security deposits, Net Sales Proceeds, escrow account funds,
insurance proceeds and condemnation awards; (3) the fraud or material
misrepresentation by Borrower or any Borrower Party made in or in connection
with the Loan Documents or the Loan; (4) Borrower’s collection of rents more
than one month in advance or entering into or modifying leases, or receipt of
monies by Borrower or any Borrower Party in connection with the modification of
any leases, in violation of this Agreement or any of the other Loan Documents;
(5) Borrower’s failure to apply proceeds of rents or any other payments in
respect of the leases and other income of the Project or any other collateral to
the costs of maintenance and operation of the Project and to the payment of
taxes, lien claims, insurance premiums, Debt Service and other amounts due under
the Loan Documents; (6) Borrower’s intentional interference with the
Administrative Agent’s exercise of rights and remedies under the Loan Documents;
(7) any Borrower Party’s failure to comply with provisions of the Loan Documents
prohibiting the sale, transfer or encumbrance of the Project, the collateral, or
any direct or indirect ownership interest in Borrower or Mortgage Borrower;
(8) to the extent of sufficient Operating Revenues, Borrower’s failure to
maintain insurance as required by this Agreement or to pay any taxes or
assessments affecting the Project or any mortgage recording or similar taxes
required to be paid by any Person in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents; (9) intentional or grossly negligent damage or destruction to the
Project caused by the acts or omissions of Borrower, its agents, employees, or
contractors; (10) a breach of Borrower’s obligations with respect to
environmental matters under Article 5; (11) Borrower’s failure to pay for any
loss, liability or expense (including attorneys’ fees) incurred by the
Administrative Agent or any Lender arising out of any claim or allegation made
by Borrower, its successors or assigns, or any creditor of Borrower, that this
Agreement or the transactions contemplated by the Loan Documents establish a
joint venture, partnership or other similar arrangement between Borrower, the
Administrative Agent and any Lender; (12) any brokerage commission or finder’s
fees claimed in connection with the transactions contemplated by the Loan
Documents; or (13) any breach of or default under the Junior Intercreditor
Agreement by the Junior Mezzanine Lender. None of the foregoing limitations on
the personal liability of Borrower shall modify, diminish or discharge the
personal liability of any Joinder Party. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents: (a) neither
the Administrative Agent nor the Lenders shall be deemed to have waived any
right which the Administrative Agent or any Lender may have under
Sections 506(a), 506(b), 1111(b) or any other provision of the Bankruptcy Code,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, as such sections may be amended, to file a claim
for the full amount due to the Administrative Agent or such Lender under the
Loan Documents or to require that all collateral shall continue to secure the
amounts due under the Loan Documents; and (b) the Secured Indebtedness shall be
fully recourse to Borrower and Joinder Parties in the event that: (i) there is a
default under Section 10.9 and the involuntary case or other proceeding against
a Bankruptcy Party referred to therein has been commenced by or with the
collusion of another Bankruptcy Party; (ii) there is a default under
Section 10.10, (iii) Borrower fails to obtain the Administrative Agent’s prior
written consent to any subordinate financing or other voluntary Lien encumbering
the Project; or (iv) Borrower fails to obtain the Administrative Agent’s prior
written consent to any assignment, transfer, or conveyance of the Project or any
interest therein as required by the Loan Document.

 

106



--------------------------------------------------------------------------------



 



Section 13.2 Limitation on Liability of the Administrative Agent’s and the
Lenders’ Officers, Employees, etc. Any obligation or liability whatsoever of the
Administrative Agent or any Lender which may arise at any time under this
Agreement or any other Loan Document shall be satisfied, if at all, out of the
Administrative Agent’s or such Lender’s respective assets only. No such
obligation or liability shall be personally binding upon, nor shall resort for
the enforcement thereof be had to, the property of any of the Administrative
Agent’s or any Lender’s shareholders, directors, officers, employees or agents,
regardless of whether such obligation or liability is in the nature of contract,
tort or otherwise.
ARTICLE 14
BUILDING CONVERSION; SALE OF UNITS
Section 14.1 Completion of Building Conversion.
(1) Borrower shall diligently pursue to completion the Building Conversion in
accordance with the Plans and Specifications, the Project Budget, Applicable Law
and this Agreement, free and clear of Liens or claims for Liens for materials
supplied and for labor or services performed in connection therewith. Without
limiting the generality of the forgoing, Borrower shall cause (a) the Hotel
Opening to occur by not later than the Hotel Opening Deadline, and (b) Building
Conversion to occur by not later than the Construction Completion Deadline,
provided that the Construction Completion Deadline may be extended for a period
of time, not to exceed sixty (60) days, as a result of Unavoidable Delay.
(2) Borrower shall not modify the Plans and Specifications in any material
respect, nor shall Borrower modify the Project Budget, in each case without the
Administrative Agent’s and each Lender’s prior written consent; provided,
however, no such consent shall be required with respect to increases in that
portion of the Project Budget setting forth the cost to complete the Building
Conversion which, when combined with any other increases in such portion of the
Project Budget occurring after the Amendment Closing Date, do not exceed
$1,700,000. Administrative Agent and each Lender shall provide its approval (or
disapproval with specific reasons therefor) within ten (10) Business Days of its
receipt of Borrower’s submissions hereunder and such consent shall not be
unreasonably withheld.

 

107



--------------------------------------------------------------------------------



 



(3) If at any time, the projected costs anticipated to be incurred to achieve
any aspect of Construction Completion (the “Projected Costs”) exceeds the amount
set forth in the Project Budget, as determined by the Administrative Agent in
its sole and absolute discretion (which for purposes of such determination shall
include a determination that the undisbursed Interest Holdback is insufficient
to pay future interest expenses with respect to the Loans), then the Loans shall
be deemed “Out of Balance.” In determining if the Loans are Out of Balance, the
Administrative Agent shall take into account the funds in the Construction
Completion Account, as well as projected Excess Cash Flow which is available
pursuant to Section 14.4 to pay the costs of the Building Conversion (as
determined by the Administrative Agent in its sole and absolute discretion). If
the Loans are deemed Out of Balance, then Borrower shall, at the Administrative
Agent’s option, within ten (10) Business Days after written notice from the
Administrative Agent either (a) deposit with the Administrative Agent an amount
sufficient to cover such deficiency (a “Deficiency Deposit”), which Deficiency
Deposit shall be deposited in the Construction Completion Account or (b) make
one or more equity contributions to be used by Borrower to pay costs that will
cause the Loans not be Out of Balance (an “Equity Balancing Contribution”),
including contributions to pay future interest. The Administrative Agent shall
not be required to authorize any further disbursements of the Construction
Completion Fund before receiving (i) payment of any such Deficiency Deposit and
the prior application of such Deficiency Deposit to the payment of the Projected
Costs so as to cause the Loans not to be Out of Balance or (ii) verification
that an Equity Balancing Contribution has been made and the proceeds thereof
used for the payment of Projected Costs so as to cause the Loans not to be Out
of Balance. Failure of Borrower to provide satisfactory verification of an
Equity Balancing Contribution as required above shall be deemed Borrower’s
election to make a Deficiency Deposit. If an Event of Default shall occur and be
continuing, the Administrative Agent may, at its option, in addition to
exercising any other rights or remedies available under the Loan Documents,
(A) apply any unexpended Deficiency Deposit to the costs of completion of the
Improvements and/or (B) apply any unexpended Deficiency Deposit to the immediate
reduction of any amounts due under the Notes and the other Loan Documents.
Notwithstanding the forgoing, the Borrower shall not be required to make a
Deficiency Deposit so long as (1) the amount by which the Loans are Out of
Balance do not exceed $5,120,516.95 in the aggregate and (2) the Administrative
Agent has determined in its sole good faith discretion that funds in such amount
are available from one or more of additional Equity Balancing Contributions, an
increase in the amount of funds available from the Junior Mezzanine Loan or
Excess Cash Flow.
(4) Borrower shall pay all the expenses and costs of the Administrative Agent
(and the Lenders) in connection with the Building Conversion, including without
limitation, reasonable attorneys’ fees, intangible taxes, additional title
insurance premiums, recording fees and all other costs connected with the
funding of advances.

 

108



--------------------------------------------------------------------------------



 



Section 14.2 Marketing and Sales Program; Sales of Units; Deposits. Borrower
shall diligently pursue the sale of all Units in good faith and in accordance
with the sales and marketing program in effect at the Project as of the
Amendment Closing Date, as well as, to the extent requested by Administrative
Agent, in accordance with a formal written sales program delivered to and
approved in writing by the Administrative Agent subsequent to the Original
Closing Date (the “Approved Sales Program”). Borrower shall obtain the
Administrative Agent’s prior written approval for any material deviation from
the sales and marketing program currently being employed at the Project by
Borrower, as well as to any material deviation from the Approved Sales Program.
All reservations, marketing, and sales, including the Approved Sales Program,
shall be in compliance with all Applicable Laws, including the Condominium Act.
Borrower shall timely and fully comply with all of its obligation under the
Purchase Contracts. Without limiting the generality of the foregoing, each
deposit under a Purchase Contracts shall be held in escrow in the Condominium
Escrow in accordance with Applicable Law and a Condominium Escrow Agreement
approved by the Administrative Agent until the earlier of (a) the closing of the
sale of the respective Unit, at which time it shall be applied to the purchase
price for such Unit in accordance with such Purchase Contract, or (b) such
deposit becomes payable to the Borrower other than as a result of the closing of
such Unit (e.g., as a result of a default by the purchaser under such Purchase
Contract), at which time Borrower shall cause such deposit to be released from
the Condominium Escrow to the Administrative Agent. Any deposit so released to
the Administrative Agent shall be applied as follows: (x) at all times during
which the Administrative Agent has determined that Projected Costs exceed the
funds, if any, available to be disbursed from the Construction Completion
Account and the Interest Holdback (which determination shall be made in the
Administrative Agent’s sole and absolute discretion) to be deposited into the
Construction Completion Account; (y) if the condition described in clause
(x) above does not exist, the Administrative Agent shall apply such deposit to
Borrower’s obligations under the Loan Documents in accordance with
Section 2.4(7)(a); and (z) if an Event of Default exists, the Administrative
Agent shall apply such deposit in any order or manner as the Administrative
Agent shall determine (subject to the terms of any co-lender agreement among the
Lenders).
Section 14.3 Partial Release of Units. The Administrative Agent shall in
connection with the bona fide arms-length sales to third parties of the Units
and the Parking Spaces execute and deliver from time to time partial releases of
the Mortgage and other Loan Documents as they apply to individual Units and
Parking Spaces upon the submission to the Administrative Agent of the release
documents and upon fifteen (15) Business Days notice, subject, however, to the
satisfaction of all of the following terms and conditions (sometimes
collectively referred to as the “Partial Release Conditions”):
(1) No Event of Default or Potential Default shall exist;
(2) A partial release shall only be delivered at or in connection with the
consummation of the sale of the Unit and Parking Space as to which a release of
the lien of the Mortgage has been requested;
(3) With respect to the sale of a Unit, Borrower shall pay to the Administrative
Agent (i) the applicable Scheduled Release Price, which payment shall be applied
by the Administrative Agent in accordance with Section 2.4(7)(b); and (ii) those
portions of the Excess Cash Flow required to be paid to the Administrative Agent
pursuant to, and in accordance with Section 14.4, which payments shall be
applied by the Administrative Agent either in accordance with Section 2.4(7)(b)
or into the Construction Completion Account, as applicable, and as set forth
further in Section 14.4;
(4) With respect to the sale of a Parking Space, Borrower shall pay to the
Administrative Agent the applicable Parking Space Release Price, which payment
shall be applied by the Administrative Agent in accordance with
Section 2.4(7)(b);

 

109



--------------------------------------------------------------------------------



 



(5) The Administrative Agent shall be given not less than fifteen (15) Business
Day’s prior written notice of Borrower’s request for each partial release, which
notice shall describe the Unit and the name of the purchaser and which notice
shall be accompanied by a copy of the fully executed Purchase Contract and a
copy of the certificate of occupancy or its equivalent for any Unit that has
been the subject of construction work for which a building permit was required
or issued;
(6) Each partial release shall, if required by the Administrative Agent, be
delivered through an escrow agreement, the terms of which shall be satisfactory
to the Administrative Agent;
(7) If requested by the Administrative Agent from time to time, the
Administrative Agent shall receive title insurance endorsements satisfactory to
the Administrative Agent confirming the continued validity of and priority of
the Mortgage on the Unsold Units;
(8) Borrower shall pay all costs and expenses incurred by the Administrative
Agent (and the Lenders) in connection with any partial release, including
without limitation, attorneys’ fees and costs, recording fees and escrow fees;
and
(9) The Administrative Agent shall receive evidence satisfactory to the
Administrative Agent that the remaining collateral subject to the Security
Documents, after giving effect to the proposed partial release, shall consist of
one (1) or more separate legal lots and otherwise remain in compliance with all
applicable legal requirements.
Section 14.4 Application of Excess Cash Flow.
(1) At all times during which the Administrative Agent has determined that
Projected Costs exceed the funds, if any, available to be disbursed from the
Construction Completion Account and the Interest Holdback (which determination
shall be made in the Administrative Agent’s sole and absolute discretion),
Borrower shall cause all Excess Cash Flow from the sale of each Unit to be
applied as follows:
(a) To facilitate the sale of such Unit, Borrower may utilize all or a portion
of such Excess Cash Flow to provide Seller Financing for the sale of such Unit;
and
(b) To extent any such Excess Cash Flow remains after application of the same in
accordance with clause (a) above, all such remaining Excess Cash Flow shall be
paid to the Administrative Agent to be deposited in the Construction Completion
Account to be applied in accordance with the provisions of Section 4.3(2).
(2) Except as provided in Section 14.4(1), Borrower shall cause all Excess Cash
Flow from the sale of each Unit to be applied as follows:
(a) A portion of such Excess Cash Flow equal to ten percent (10%) of the
Scheduled Release Price for such Unit shall be paid to the Administrative Agent
to be applied in accordance with Section 2.4(7)(b) until the Loans are repaid in
full and, thereafter, to be paid to the Existing Mezzanine Lender for
application to the Existing Mezzanine Loan until the Existing Mezzanine Loan is
paid in full;

 

110



--------------------------------------------------------------------------------



 



(b) To facilitate the sale of such Unit, Borrower may utilize a portion of such
Net Sales Cash Proceeds remaining after the payment required in clause (a) above
to provide Seller Financing for the sale of such Unit; and
(c) To extent any such Excess Cash Flow remains after application of the same in
accordance with clauses 2(a) and 2(b) above, the remainder of such Excess Cash
Flow shall be used to repay the Junior Mezzanine Loan until the Junior Mezzanine
Loan is repaid in full; and
(d) To extent any such Excess Cash Flow remains after application of the same in
accordance with clauses 2(a), 2(b) and 2(c) above, the remainder of such Excess
Cash Flow shall be paid to the Administrative Agent to be applied in accordance
with Section 2.4(7)(b) until the Loans are repaid in full and, thereafter, to be
paid to the Existing Mezzanine Lender for application to the Existing Mezzanine
Loan until the Existing Mezzanine Loan is paid in full.
(3) Notwithstanding the forgoing provisions of this Section 14.4:
(a) All of the proceeds from any sale of Units pursuant to the Forward Purchase
Contract shall be paid to the Administrative Agent to be applied (i) prior a
foreclosure of the Mortgage or transfer of the Project in lieu thereof, in
accordance with the provisions Section 2.4(7)(b) until the Loans are repaid in
full and, thereafter, to the Existing Mezzanine Lender for application to the
Existing Mezzanine Loan, and (ii) following a foreclosure of the Mortgage or
transfer of the Project in lieu thereof (and notwithstanding any provisions of
any intercreditor agreement among the Lenders and the Existing Mezzanine Lender
to the contrary), towards any deficiency with respect to Note A, and once such
deficiency has been paid in full, to the holder of Note B until all obligations
with respect to Note B are paid in full and, thereafter, to the Existing
Mezzanine Lender for application to the Existing Mezzanine Loan. In no event
shall any portion of such proceeds be treated as Excess Cash Flow for any
purposes under this Agreement; and
(b) During the existence of an Event of Default, all Excess Cash Flow shall be
paid directly to the Administrative Agent and applied to the Secured
Indebtedness (and, after the Secured Indebtedness is repaid in full, to the
Existing Mezzanine Loan) in such manner as the Administrative Agent shall
determine in its sole and absolute discretion (subject to the terms of any
co-lender agreement among the Lenders).
Section 14.5 Sale of Parking Spaces. During the term of this Agreement, Borrower
shall not sell or convey any Parking Space to any Person who is not also a
purchaser or owner of a Unit. The foregoing prohibition shall not prohibit
Borrower from entering into parking agreements with tenants of the Project,
provided that the term of any such agreement shall extend no longer than the
term of the respective lease. The Parking Space Release Price from any sale or
conveyance of a Parking Space other than pursuant to a Purchase Contract shall
be paid to the Administrative Agent and applied to reduce the principal balance
of the Loans, and thereafter, towards the Borrower’s other obligations under the
Loan Documents in accordance with Sections 2.4(5) and 2.4(7)(b).

 

111



--------------------------------------------------------------------------------



 



Section 14.6 Seller Financing Collateral.
(1) Borrower hereby grants to the Administrative Agent (for the benefit of the
Lenders) a first priority continuing security interest in and to all of
Borrower’s right, title and interest in any collateral provided by any Unit
purchasers with respect to any Seller Financing now or hereafter obtained by
Borrower, together with all principal, interest and other amounts from time to
time received, receivable or otherwise payable in respect of or in exchange
therefor, all collateral therefor, and, to the extent not covered by the
foregoing, all “proceeds” (as defined under Article 9 of the Uniform Commercial
Code of any or all of the foregoing (collectively, the “Seller Financing
Collateral”).
(2) In the event that Borrower receives any payment (whether of principal,
interest or other amounts) with respect to any Seller Financing Collateral,
Borrower shall, within two (2) Business Days of its receipt of the same, cause
such payment to be paid to the Administrative Agent to be applied in accordance
with Section 2.4(7)(b) until the Loans are repaid in full and, thereafter, to be
paid to the Existing Mezzanine Lender for application to the Existing Mezzanine
Loan; provided, however, that during the existence of an Event of Default, the
Administrative Agent may apply such deposits to the Secured Indebtedness (and,
after the Secured Indebtedness is repaid in full, to the Existing Mezzanine
Loans) in such manner as the Administrative Agent shall determine in its sole
and absolute discretion (subject to the terms of any co-lender agreement among
the Lenders).
(3) Borrower shall provide the Administrative Agent with such information
regarding any Seller Financing and the Seller Financing Collateral as the
Administrative Agent and/or any Lender may request from time to time. Without
limiting the generality of the forgoing, not later than twenty (20) days
following the end of each calendar month, Borrower shall provide to the
Administrative Agent and the Lenders with a written report with respect to all
Seller Financing provided in the prior calendar month, which report shall
identify the Units to which such Seller Financing relates, the amounts of such
Seller Financing, the types of such Seller Financing and the third party
lenders, if any, involved in such Seller Financing. Borrower shall not enter
into any agreement, whether with a Unit purchaser or a third party lender, to
provide Seller Financing unless such agreement permits the assignment of the
Seller Financing Collateral to the Administrative Agent (on behalf of the
Lenders) as provided hereunder.

 

112



--------------------------------------------------------------------------------



 



ARTICLE 15
THE ADMINISTRATIVE AGENT
Section 15.1 Appointment, Powers and Immunities. Each Lender hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to the
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this sentence and in
Section 15.5 and the first sentence of Section 15.6 shall include reference to
its affiliates and its own and its affiliates’ officers, directors, employees
and agents):
(1) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee for any Lender except to the
extent that the Administrative Agent acts as an agent with respect to the
receipt or payment of funds, nor shall the Administrative Agent have any
fiduciary duty to Borrower nor shall any Lender have any fiduciary duty to
Borrower or any other Lender;
(2) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by
Borrower or any other Person to perform any of its obligations hereunder or
thereunder; and
(3) as among Lenders (and not as it relates to Borrower) shall not be
responsible for any action taken or omitted to be taken by it hereunder or under
any other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except to
the extent any such action taken or omitted violates the Administrative Agent’s
standard of care set forth in the first sentence of Section 15.5.
(4) shall not, except to the extent expressly instructed by the Majority Lenders
with respect to collateral security under the Security Documents, be required to
initiate or conduct any litigation or collection proceedings hereunder or under
any other Loan Document; and
(5) shall not be required to take any action which is contrary to this Agreement
or any other Loan Document or Applicable Law.
The relationship between the Administrative Agent and each Lender is a
contractual relationship only, and nothing herein shall be deemed to impose on
the Administrative Agent any obligations other than those for which express
provision is made herein or in the other Loan Documents. The Administrative
Agent may employ agents and attorneys in fact, and may delegate all or any part
of its obligations hereunder, to third parties and shall not be responsible for
the negligence or misconduct of any such agents, attorneys in fact or third
parties selected by it in good faith. The Administrative Agent may deem and
treat the payee of a Note as the holder thereof for all purposes hereof unless
and until a notice of the assignment or transfer thereof shall have been filed
with the Administrative Agent, any such assignment or transfer to be subject to
the provisions of Section 12.24. Except to the extent expressly provided in
Sections 15.8, the provisions of this Article 15 are solely for the benefit of
the Administrative Agent and the Lenders, and Borrower shall not have any rights
as a third-party beneficiary of any of the provisions hereof and the Lenders may
modify or waive such provisions of this Article 15 in their sole and absolute
discretion.

 

113



--------------------------------------------------------------------------------



 



Section 15.2 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or any other Loan Document, the Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Majority
Lenders, and such instructions of the Majority Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.
Section 15.3 Defaults.
(1) The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Potential Default or Event of Default unless the
Administrative Agent has received notice from a Lender or Borrower specifying
such Potential Default or Event of Default and stating that such notice is a
“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Potential Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. Within ten
(10) days of delivery of such notice of Potential Default or Event of Default
from the Administrative Agent to the Lenders (or such shorter period of time as
the Administrative Agent determines is necessary), the Administrative Agent and
the Lenders shall consult with each other to determine a proposed course of
action. The Administrative Agent shall (subject to Section 15.7) take such
action with respect to such Potential Default or Event of Default as shall be
directed by the Majority Lenders, provided that, (a) unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, including decisions (i) to make protective advances that the
Administrative Agent determines are necessary to protect or maintain the Project
and (ii) to foreclose on any of the Project or exercise any other remedy, with
respect to such Potential Default or Event of Default as it shall deem advisable
in the interest of the Lenders except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of all of the Lenders and (b) no actions
approved by the Majority Lenders shall violate the Loan Documents or Applicable
Law. Each of the Lenders acknowledges and agrees that no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents (including the Notes) other than through the Administrative Agent. The
Administrative Agent shall advise the Lenders of all material actions which the
Administrative Agent takes in accordance with the provisions of this
Section 15.3(1) and shall continue to consult with the Lenders with respect to
all of such actions. Notwithstanding the foregoing, if the Majority Lenders
shall at any time direct that a different or additional remedial action be taken
from that already undertaken by the Administrative Agent, including the
commencement of foreclosure proceedings, such different or additional remedial
action shall be taken in lieu of or in addition to, the prosecution of such
action taken by the Administrative Agent; provided that all actions already
taken by the Administrative Agent pursuant to this Section 15.3(1) shall be
valid and binding on each Lender. All money (other than money subject to the
provisions of Section 15.7) received from any enforcement actions, including the
proceeds of a foreclosure sale of the Project, shall be applied, first, to the
payment or reimbursement of the Administrative Agent for expenses incurred in
accordance with the provisions of Sections 15.3(2), (3) and (4) and 15.5,
second, to the payment or reimbursement of the Lenders for expenses incurred in
accordance with the provisions of Sections 15.3(2), (3) and (4) and 15.5, third,
to the payment or reimbursement of the Lenders for any advances made pursuant to
Section 15.3(2), and fourth, pari passu to the Lenders in accordance with their
respective Proportionate Shares , unless an Unpaid Amount is owed pursuant to
Section 15.12, in which event such Unpaid Amount shall be deducted from the
portion of such proceeds of the Defaulting Lender and be applied to payment of
such Unpaid Amount to the Special Advance Lender.

 

114



--------------------------------------------------------------------------------



 



(2) All losses with respect to interest (including interest at the Default Rate)
and other sums payable pursuant to the Notes or incurred in connection with the
Loans shall be borne by the Lenders in accordance with their respective
proportionate shares of the Loans. All losses incurred in connection with the
Loans, the enforcement thereof or the realization of the security therefor,
shall be borne by the Lenders in accordance with their respective proportionate
shares of the Loan, and the Lenders shall promptly, upon request, remit to the
Administrative Agent their respective proportionate shares of (a) any expenses
incurred by the Administrative Agent in connection with any Default to the
extent any expenses have not been paid by Borrower, (b) any advances made to pay
taxes or insurance or otherwise to preserve the Lien of the Security Documents
or to preserve and protect the Project, whether or not the amount necessary to
be advanced for such purposes exceeds the amount of the Mortgage, (c) any other
expenses incurred in connection with the enforcement of the Mortgage or other
Loan Documents, and (d) any expenses incurred in connection with the
consummation of the Loans not paid or provided for by Borrower. To the extent
any such advances are recovered in connection with the enforcement of the
Mortgage or the other Loan Documents, each Lender shall be paid its
proportionate share of such recovery after deduction of the expenses of the
Administrative Agent and the Lenders.
(3) If, at the direction of the Majority Lenders or otherwise as provided in
Section 15.3(1), any action(s) is brought to collect on the Notes or enforce the
Security Documents or any other Loan Document, such action shall (to the extent
permitted under Applicable Law and the decisions of the court in which such
action is brought) be an action brought by the Administrative Agent and the
Lenders, collectively, to collect on all or a portion of the Notes or enforce
the Security Documents or any other Loan Document and counsel selected by the
Administrative Agent shall prosecute any such action on behalf of the
Administrative Agent and the Lenders, and the Administrative Agent and the
Lenders shall consult and cooperate with each other in the prosecution thereof.
All decisions concerning the appointment of a receiver while such action is
pending, the conduct of such receivership, the conduct of such action, the
collection of any judgment entered in such action and the settlement of such
action shall be made by the Administrative Agent. The costs and expenses of any
such action shall be borne by the Lenders in accordance with each of their
respective proportionate shares.
(4) If, at the direction of the Majority Lenders or otherwise as provided in
Section 15.3(1), any action(s) is brought to foreclose the Mortgage, such action
shall (to the extent permitted under Applicable Law and the decisions of the
court in which such action is brought) be an action brought by the
Administrative Agent and the Lenders, collectively, to foreclose all or a
portion of the Mortgage and collect on the Notes. Counsel selected by the
Administrative Agent shall prosecute any such foreclosure on behalf of the
Administrative Agent and the Lenders and the Administrative Agent and the
Lenders shall consult and cooperate with each other in the prosecution thereof.
All decisions concerning the appointment of a receiver, the conduct of such
foreclosure, the acceptance of a deed in lieu of foreclosure, the bid on behalf
of the Administrative Agent and the Lenders at the foreclosure sale of the
Project, the manner of taking and holding title to the Project (other than as
set forth in subsection (5) below), the sale of the Project after foreclosure,
and the commencement and conduct of any deficiency judgment proceeding shall be
made by the Administrative Agent. The costs and expenses of foreclosure will be
borne by the Lenders in accordance with their respective proportionate shares.

 

115



--------------------------------------------------------------------------------



 



(5) If title is acquired to the Project after a foreclosure sale or by a deed in
lieu of foreclosure, title shall be held by the Administrative Agent in its own
name in trust for the Lenders or, at the Administrative Agent’s election, in the
name of a wholly owned subsidiary of the Administrative Agent on behalf of the
Lenders.
(6) If the Administrative Agent (or its subsidiary) acquires title to the
Project or is entitled to possession of the Project during or after the
foreclosure, all material decisions with respect to the possession, ownership,
development, construction, control, operation, leasing, management and sale of
the Project shall be made by the Administrative Agent. All income or other money
received after so acquiring title to or taking possession of the Project with
respect to the Project, including income from the operation and management of
the Project and the proceeds of a sale of the Project, shall be applied, first,
to the payment or reimbursement of the Administrative Agent and the expenses
incurred in accordance with the provisions of this Article 15, second, to the
payment of operating expenses with respect to the Project; third, to the
establishment of reasonable reserves for the operation of the Project; fourth,
to the payment or reimbursement of the Lenders for any advances made pursuant to
Section 15.3(2); fifth to fund any capital improvement, leasing and other
reserves; and sixth, to the Lenders in accordance with their respective
proportionate shares, unless an Unpaid Amount is owed pursuant to Section 15.12,
in which event such Unpaid Amount shall be deducted from the portion of such
proceeds of the Defaulting Lender and be applied to payment of such Unpaid
Amount to the Special Advance Lender.
Section 15.4 Rights as a Lender. With respect to its Commitment and the Loans
made by it Eurohypo (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. Eurohypo (and any successor acting as Administrative Agent) and its
affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of lending, trust or other
business with Borrower (and any of its Affiliates) as if it were not acting as
the Administrative Agent, and Eurohypo and its affiliates may accept fees and
other consideration from Borrower for services in connection with this Agreement
or otherwise without having to account for the same to the Lenders.

 

116



--------------------------------------------------------------------------------



 



Section 15.5 Standard of Care; Indemnification. In performing its duties under
the Loan Documents, the Administrative Agent will exercise the same degree of
care as it normally exercises in connection with real estate loans in which no
syndication or participations are involved, but the Administrative Agent shall
have no further responsibility to any Lender except as expressly provided herein
and except for its own gross negligence or willful misconduct which resulted in
actual loss to such Lender, and, except to such extent, the Administrative Agent
shall have no responsibility to any Lender for the failure by the Administrative
Agent to comply with any of the Administrative Agent’s obligations to Borrower
under the Loan Documents or otherwise. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed under Section 12.5, but
without limiting the obligations of Borrower under Section 12.5) ratably in
accordance with the aggregate principal amount of the Loans held by the Lenders
(or, if no Loans are at the time outstanding, ratably in accordance with their
respective Commitments), for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Administrative Agent (including by any Lender) arising out
of or by reason of any investigation in or in any way relating to or arising out
of this Agreement or any other Loan Document or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses that Borrower is
obligated to pay under Section 12.5, but excluding, unless a Event of Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from the Administrative Agent’s breach of its standard of care set forth in the
first sentence of this Section.
Section 15.6 Non Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and its Affiliates
and decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document. Subject to the provisions
of the first sentence of Section 15.5, the Administrative Agent shall not be
required to keep itself informed as to the performance or observance by Borrower
of this Agreement or any of the other Loan Documents or any other document
referred to or provided for herein or therein or to inspect the Project or the
books of Borrower or any of its Affiliates. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder or as otherwise agreed by the
Administrative Agent and the Lenders, the Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of Borrower
or any of its Affiliates that may come into the possession of the Administrative
Agent or any of its affiliates.
Section 15.7 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder, and under the other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 15.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

 

117



--------------------------------------------------------------------------------



 



Section 15.8 Resignation of Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and Borrower. Upon
any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent that shall be a Person that meets the
qualifications of an Eligible Assignee. Such successor Administrative Agent
shall be approved by Borrower, which approval shall not be unreasonably
withheld, delayed or conditioned. If no successor Administrative Agent shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, that shall be
an institutional lender that meets the requirements of the immediately preceding
sentence. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above in
this Section 15.8). The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provision of this
Article 15 and Section 12.5 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.
Section 15.9 Consents under Loan Documents. As between Borrower and Lenders, the
Administrative Agent may as expressly provided in the Loan Documents and, if not
expressly provided, with the consent of the Majority Lenders (a) grant any
consent or approval required of it or (b) consent to any modification,
supplement or waiver under any of the Loan Documents. If the Administrative
Agent solicits any consents or approvals from the Lenders under any of the Loan
Documents, each Lender shall within ten (10) Business Days of receiving such
request, give the Administrative Agent written notice of its consent or approval
or denial thereof; provided that, if any Lender does not respond within such ten
(10) Business Days, such Lender shall be deemed to have authorized the
Administrative Agent to vote such Lender’s interest with respect to the matter
which was the subject of the Administrative Agent’s solicitation as the
Administrative Agent elects. Any such solicitation by the Administrative Agent
for a consent or approval shall be in writing and shall include a description of
the matter or thing as to which such consent or approval is requested and shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof. After Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 15 and Section 12.5 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
Section 15.10 Authorization. The Administrative Agent is hereby authorized by
the Lenders to execute, deliver and perform in accordance with the terms of each
of the Loan Documents to which the Administrative Agent is or is intended to be
a party and each Lender agrees to be bound by all of the agreements of the
Administrative Agent contained in such Loan Documents. Borrower shall be
entitled to rely on all written agreements, approvals and consents received from
the Administrative Agent as being that also of the Lenders, without obtaining
separate acknowledgment or proof of authorization of same.

 

118



--------------------------------------------------------------------------------



 



Section 15.11 Reserved.
Section 15.12 Defaulting Lenders.
(1) If any Lender (a “Defaulting Lender”) shall for any reason fail to (a)
intentionally deleted, or (b)) pay its proportionate share of an advance to
protect the Project or the Lien of the Security Documents, any of the other
Lenders may, but shall not be obligated to, make all or a portion of the
Defaulting Lender’s proportionate share of such advance, provided that such
Lender gives the Defaulting Lender and the Administrative Agent prior notice of
its intention to do so. The right to make such advances in respect of the
Defaulting Lender shall be exercisable first by the Lender holding the greatest
proportionate share and thereafter to each of the Lenders in descending order of
their respective proportionate shares of the Loans or in such other manner as
the Majority Lenders (excluding the Defaulting Lender) may agree on. Any Lender
making all or any portion of the Defaulting Lender’s proportionate share of the
applicable Loan or advance in accordance with the foregoing terms and conditions
shall be referred to as a “Special Advance Lender”.
(2) In any case where a Lender becomes a Special Advance Lender (a) the Special
Advance Lender shall be deemed to have purchased, and the Defaulting Lender
shall be deemed to have sold, a senior participation in the Defaulting Lender’s
respective Loan to the extent of the amount so advanced (the “Advanced Amount”)
bearing interest (including interest at the Default Rate, if applicable) and
(b) the Defaulting Lender shall have no voting rights under this Agreement or
any other Loan Documents so long as it is a Defaulting Lender. It is expressly
understood and agreed that each of the respective obligations under this
Agreement and the other Loan Documents, including losses incurred in connection
with the Loan, including costs and expenses of enforcement, advancing to
preserve the Lien of the Mortgage or to preserve and protect the Project, shall
be without regard to any adjustment in the proportionate shares occasioned by
the acts of a Defaulting Lender. The Special Advance Lender shall be entitled to
recover from the Defaulting Lender an amount (the “Unpaid Amount”) equal to the
applicable Advanced Amount, plus any unpaid interest due and owing with respect
thereto, less any repayments thereof made by the Defaulting Lender immediately
upon demand. The Defaulting Lender shall have the right to repurchase the senior
participation in its Loan from the Special Advance Lender at any time by the
payment of the Unpaid Amount.
(3) A Special Advance Lender shall (a) give notice to the Defaulting Lender, the
Administrative Agent and each of the other Lenders (provided that failure to
deliver said notice to any party other than the Defaulting Lender shall not
constitute a default under this Agreement) of the Advance Amount and the
percentage of the Special Advance Lender’s senior participation in the
Defaulting Lender’s Loan and (b) in the event of the repayment of any of the
Unpaid Amount by the Defaulting Lender, give notice to the Defaulting Lender and
the Administrative Agent of the fact that the Unpaid Amount has been repaid (in
whole or in part), the amount of such repayment and, if applicable, the revised
percentage of the Special Advance Lender’s senior participation. Provided that
the Administrative Agent has received notice of such participation, the
Administrative Agent shall have the same obligations to distribute interest,
principal and other sums received by the Administrative Agent with respect to a
Special Advance Lender’s senior participation as the Administrative Agent has
with respect to the distribution of interest, principal and other sums under
this Agreement; and at the time of making any distributions to the Lenders,
shall make payments to the Special Advance Lender with respect to a Special
Advance Lender’s senior participation in the Defaulting Lender’s Loan out of the
Defaulting Lender’s share of any such distributions.

 

119



--------------------------------------------------------------------------------



 



(4) A Defaulting Lender shall immediately pay to a Special Advance Lender all
sums of any kind paid to or received by the Defaulting Lender from Borrower,
whether pursuant to the terms of this Agreement or the other Loan Documents or
in connection with the realization of the security therefore until the Unpaid
Amount is fully repaid. Notwithstanding the fact that the Defaulting Lender may
temporarily hold such sums, the Defaulting Lender shall be deemed to hold same
as a trustee for the benefit of the Special Advance Lender, it being the express
intention of the Lenders that the Special Advance Lender shall have an ownership
interest in such sums to the extent of the Unpaid Amount.
(5) Each Defaulting Lender shall indemnify, defend and hold the Administrative
Agent and each of the other Lenders harmless from and against any and all
losses, damages, liabilities or expenses (including reasonable attorneys’ fees
and expenses and interest at the Default Rate) which they may sustain or incur
by reason of the Defaulting Lender’s failure or refusal to abide by its
obligations under this Agreement or the other Loan Documents, except to the
extent a Defaulting Lender became a Defaulting Lender due to the gross
negligence or willful misconduct of the Administrative Agent and/or any Lender.
The Administrative Agent shall, after payment of any amounts due to any Special
Advance Lender pursuant to the terms of subsection (3) above, setoff against any
payments due to such Defaulting Lender for the claims of the Administrative
Agent and the other Lenders pursuant to this indemnity.
Section 15.13 Liability of the Administrative Agent. The Administrative Agent
shall not have any liabilities or responsibilities to Borrower on account of the
failure of any Lender (other than the Administrative Agent in its capacity as a
Lender) to perform its obligations hereunder or to any Lender on account of the
failure of Borrower to perform its obligations hereunder or under any other Loan
Document.
Section 15.14 Transfer of Agency Function. Without the consent of Borrower or
any Lender, the Administrative Agent may at any time or from time to time
transfer its functions as the Administrative Agent hereunder to any of its
offices wherever located in the United States; provided that the Administrative
Agent shall promptly notify Borrower and the Lenders thereof
ARTICLE 16
AMENDMENT AND RESTATEMENT
This Agreement amends, restates, supersedes and replaces the Existing Loan
Agreement in its entirety, and all references in the Loan Documents to the “Loan
Agreement” shall hereafter refer to this Agreement. Except as expressly set
forth in this Agreement and/or in any amendments or modifications to the other
Loan Documents entered into on or after the date hereof, the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms.

 

120



--------------------------------------------------------------------------------



 



ARTICLE 17
RELEASE
In consideration of Administrative Agent’s and each Lender’s execution and
delivery of this Agreement, Borrower and (by its execution of the Joinder
attached hereto) each Joinder Party, on behalf of itself and its heirs,
successors and assigns (collectively, the “Releasing Parties”), remises,
releases, acquits, satisfies and forever discharges Administrative Agent and
each Lender, Administrative Agent’s and each Lender’s predecessors in interest,
and all of the respective past, present and future officers, directors,
employees, agents, servicers, attorneys, representatives, participants, heirs,
successors and assigns of Administrative Agent and each Lender and
Administrative Agent’s and each Lender’s predecessors in interest (collectively,
“Lender Parties”), from any and all manner of debts, accountings, bonds,
warranties, representations, covenants, promises, contracts, controversies,
agreements, liabilities, obligations, expenses, damages, judgments, executions,
actions, claims, demands and causes of action of any nature whatsoever, at law
or in equity, known or unknown, either now accrued or subsequently maturing,
which Borrower or any of the other Releasing Parties now has or hereafter can,
shall or may have by reason of any matter, cause or thing, from the beginning of
the world to and including the date of this Agreement arising out of or relating
to (a) the Loans, including, but not limited to, its administration or funding;
(b) the Loan Documents; (c) the Project or its development, financing and
operation; and (d) any other agreement or transaction between Borrower or any of
the other Releasing Parties and any of Lender Parties relating to the matters
described in (a) through (c) above. Borrower and (by its execution of the
Joinder attached hereto) each Joinder Party, for itself and the other Releasing
Parties, covenants and agrees never to institute or cause to be instituted or
continue prosecution of any suit or other form of action or proceeding of any
kind or nature whatsoever against any of Lender Parties by reason of or in
connection with any of the foregoing matters, claims or causes of action.
[Signature Pages Follow]

 

121



--------------------------------------------------------------------------------



 



EXECUTED as of the date first written above.

          LENDER: EUROHYPO AG, NEW YORK BRANCH
      By:   /s/ John Lippmann        Name:   John Lippmann        Title:  
Director   

            By:   /s/ Stephen Cox        Name:   Stephen Cox        Title:  
Director   

Address for Notices to Eurohypo AG,
New York Branch:
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attention: Peter Tzelios
Telecopier No.: (866) 267-7680
With a copies to:
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attention: Head of Portfolio Operations
Telecopier No.: (866) 267-7680
and:
Morrison & Foerster LLP
555 West Fifth Street, Suite 3500
Los Angeles, California 90013
Attention: Marc D. Young, Esq.
Telecopier No.: (213) 892-5454

 

S-1



--------------------------------------------------------------------------------



 



          BORROWER: 1100 WEST PROPERTIES, LLC,
a Delaware limited liability company
      By:   /s/ Marc Gordon        Name:   Marc Gordon        Title:   Vice
President   

            By:   /s/ Abraham Galbut        Name:   Abraham Galbut       
Title:   President   

Address for Notices:
c/o Sanctuary Holdings
4770 Biscayne Boulevard
Miami, Florida 33137
Attention: Abraham Galbut
Telecopier: (786) 427-6203
With copies to:
Mondrian Miami Investment LLC
c/o Morgans Hotel Group
475 10th Avenue
New York, New York 10018
Attention: Marc Gordon
Telecopier: (212) 277-4270
- and -
Greenburg Traurig
1221 Brickell Avenue
Miami, Florida 33131
Attention: Steven Goldman, Esq.
Telecopier: (305) 961-5561
- and -
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10017
Attention: Keith M. Pattiz, Esq.
Telecopier: (212) 547-5444

 

S-2



--------------------------------------------------------------------------------



 



SOLE MEMBER FOR PURPOSES
OF SECTIONS 9.6 and 9.8
1100 WEST HOLDINGS, LLC,
a Delaware limited liability company

By:   1100 WEST HOLDINGS II, LLC,
a Delaware limited liability company

  By:   MONDRIAN MIAMI INVESTMENT LLC,
a Delaware limited liability company

  By:   MORGANS GROUP LLC,
a Delaware limited liability company

            By:   /s/ Marc Gordon        Name:   Marc Gordon        Title:  
Authorized Signatory   

  By:   SANCTUARY WEST AVENUE LLC,
a Delaware limited liability company

            By:   /s/ Abraham Galbut        Name:           Title:      

 

S-3



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT: EUROHYPO AG, NEW YORK BRANCH, as
Administrative Agent
      By:   /s/ John Lippmann        Name:   John Lippmann        Title:  
Director   

            By:   /s/ Stephen Cox        Name:   Stephen Cox        Title:  
Director   

Address for Notices to Eurohypo AG,
New York Branch:
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attention: Peter Tzelios
Telecopier No.: (866) 267-7680
With a copies to:
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attention: Head of Portfolio Operations
Telecopier No.: (866) 267-7680
and:
Morrison & Foerster LLP
555 West Fifth Street, Suite 3500
Los Angeles, California 90013
Attention: Marc D. Young, Esq.
Telecopier No.: (213) 892-5454

 

S-4



--------------------------------------------------------------------------------



 



          LENDER: CIT LENDING SERVICES CORPORATION,
a Delaware corporation
      By:   /s/ Raymond M. McGowan        Name:   Raymond M. McGowan       
Title:   Vice President, Portfolio Management   

Address for notice purposes:
c/o CIT Group Inc.
11 West 42nd Street, 7th Floor
New York, New York 10036
Facsimile:     (212) 461-5632
Attention:    Vice President, Portfolio
Management, Real Estate Group
With a copy to:
c/o CIT Group Inc.
505 Fifth Avenue, 14th Floor
New York, New York 10017
Facsimile: (212) 771-9520
Attention:   Stephen Millas, Vice President &
                     Chief Counsel, Commercial Real Estate
With a further copy to:
Brown Rudnick LP
7 Times Square, 47th Floor
New York, New York 10036
Facsimile: (212) 938-2906
Attention: Paul W. Cicchetti, Esq.

 

S-5



--------------------------------------------------------------------------------



 



          LENDER: KBC BANK NV
      By:   /s/ Nicholas A. Philippides        Name:   Nicholas A. Philippides 
      Title:   Assistant Vice President   

            By:   /s/ Sandra T. Johnson        Name:   Sandra T. Johnson       
Title:   Managing Director   

Address for notice purposes:
KBC Bank NV
1177 Avenue of the Americas, 8th Floor
New York, New York 10036
Attention: Nicholas Phillipides
Telecopier No.: (212) 541-0793
With a copy to:
Brown Rudnick LP
7 Times Square, 47th Floor
New York, New York 10036
Attention: Paul W. Cicchetti, Esq.
Facsimile: (212) 938-2906

 

S-6



--------------------------------------------------------------------------------



 



JOINDER
By executing this Joinder (the “Joinder”), each of the undersigned (collectively
referred to herein as the “Joinder Parties”; individually referred to herein as
“Joinder Party”) hereby (i) unconditionally, irrevocably and jointly and
severally guaranty the performance by Borrower of Borrower’s obligations with
respect to Borrower’s indemnification obligations under Sections 9.12(2)(a)
through and including 9.12(2)(e) and Section 12.5 of this Agreement and all
obligations and liabilities for which Borrower is personally liable under
Section 13.1 of this Agreement, (ii) agrees to cause Borrower and Sole Member to
at all times be Single Purpose Entities and to otherwise comply with each of the
covenants contained in Section 9.6 of this Agreement and (iii) joins in and
agrees to be bound by the provisions of Article 17 hereof. This Joinder is a
guaranty of full and complete payment and performance and not of collectability.
The Joinder Parties are (a) Abraham Galbut, an individual, (b) Keith Menin, an
individual, (c) Seth Frohlich, an individual, and (d) Morgans Group LLC, a
Delaware limited liability company.
(2) Waivers. To the fullest extent permitted by Applicable Law, Joinder Parties
waive all rights and defenses of sureties, guarantors, accommodation parties
and/or co-makers and agree that their obligations under this Joinder shall be
primary, absolute and unconditional, and that their obligations under this
Joinder shall be unaffected by any of such rights or defenses, including:
(a) the unenforceability of any Loan Document against Borrower and/or any
guarantor or other Joinder Party;
(b) any release or other action or inaction taken by the Administrative Agent or
any Lender with respect to the collateral under any Loan Document, the Loan,
Borrower, any guarantor and/or other Joinder Party, whether or not the same may
impair or destroy any subrogation rights of any Joinder Party, or constitute a
legal or equitable discharge of any surety or indemnitor;
(c) the existence of any collateral or other security for the Loan, and any
requirement that the Administrative Agent or any Lender pursue any of such
collateral or other security, or pursue any remedies it may have against
Borrower, any guarantor and/or any other Joinder Party;
(d) any requirement that the Administrative Agent or any Lender provide notice
to or obtain a Joinder Party’s consent to any modification, increase, extension
or other amendment of the Loan, including the guaranteed obligations;
(e) any right of subrogation (until payment in full of the Loan, including the
guaranteed obligations, and the expiration of any applicable preference period
and statute of limitations for fraudulent conveyance claims);
(f) any defense based on any statute of limitations;
(g) any payment by Borrower to the Administrative Agent or any Lender if such
payment is held to be a preference or fraudulent conveyance under bankruptcy
laws or the Administrative Agent or such Lender is otherwise required to refund
such payment to Borrower or any other party; and
(h) any voluntary or involuntary bankruptcy, receivership, insolvency,
reorganization or similar proceeding affecting Borrower or any of its assets.

 

1



--------------------------------------------------------------------------------



 



(3) Agreements. Joinder Parties further represent, warrant and agree that:
(a) Neither the exercise of any remedies by the Administrative Agent or any
Lender nor any other action taken by the Administrative Agent or any Lender
shall affect or in any manner alleviate the obligations of the Joinder Parties
hereunder.
(b) The obligations under this Joinder are enforceable against each such party
and are not subject to any defenses, offsets or counterclaims.
(c) The provisions of this Joinder are for the benefit of the Administrative
Agent, Lenders and their respective successors and assigns.
(d) The Administrative Agent and Lenders shall have the right to (i) renew,
modify, extend or accelerate the Loan, (ii) pursue some or all of its remedies
against Borrower, any guarantor or any Joinder Party, (iii) add, release or
substitute any collateral for the Loan or party obligated thereunder, and
(iv) release Borrower, any guarantor or any Joinder Party from liability, all
without notice to or consent of any Joinder Party (or other Joinder Party) and
without affecting the obligations of any Joinder Party (or other Joinder Party)
hereunder.
(e) Each Joinder Party shall deliver to the Administrative Agent (for delivery
to the Lenders) not later than one hundred and twenty (120) days after the close
of each fiscal year of such Joinder Party, annual financial statements of such
Joinder Party for each such fiscal year, such financial statements to be
substantially in the form of the financial statements delivered by such Joinder
Party to the Administrative Agent in connection with the closing of the Loans or
such other form reasonably acceptable to the Administrative Agent, including
(other than with respect to an individual) a balance sheet and statement of
profit and loss certified by such Joinder Party in accordance with Section 8.1
of this Agreement.
(f) To the maximum extent permitted by law, each Joinder Party hereby knowingly,
voluntarily and intentionally waives the right to a trial by jury in respect of
any litigation based hereon. This waiver is a material inducement to the
Administrative Agent and the Lenders to enter into this Agreement.
(g) The obligations of the Joinder Parties are joint and several, and the
Administrative Agent and the Lenders shall not be required to pursue or exhaust
any remedies against any Joinder Party or Borrower as a condition to the pursuit
and realization of remedies against either Joinder Party.
(h) In the event Borrower files or has filed against it any case in bankruptcy
or similar proceedings, the Administrative Agent and the Lenders shall not be
required to enforce this Joinder in connection with such proceedings and shall
not be required to appear in such proceedings prior to enforcing the provisions
of this Joinder.

 

2



--------------------------------------------------------------------------------



 



(4) Counterparts. This Joinder may be executed in multiple counterparts, each of
which shall constitute an original, but all of which shall constitute one
document.
(5) Governing Law. This Joinder shall be governed by the laws of the State of
New York.
(6) Amendment and Restatement. This Joinder amends, supersedes and replaces in
its entirely the Joinder attached to the Existing Loan Agreement.
[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------



 



Executed and sealed as of November  25, 2008.

                  JOINDER PARTIES:    
 
  /s/    Abraham Galbut                    ABRAHAM GALBUT    
 
  /s/    Keith Menin                    KEITH MENIN    
 
  /s/    Seth Frohlich                    SETH FROHLICH    
 
                MORGANS GROUP LLC,         a Delaware limited liability company
   
 
           
 
  By:   Morgans Hotel Group Co.,    
 
      a Delaware corporation,    
 
      its managing member    

            By:   /s/ Marc Gordon        Name:   Marc Gordon        Title:  
CIO   

 

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF PROJECT
Parcel 1:
Lots 7 and 8 and the North 50 feet of Lot 9, Block 80, SUBDIVISION OF BLOCK
EIGHTY OF THE ALTON BEACH REALTY COMPANY, A PART OF ALTON BEACH BAY FRONT
SUBDIVISION, according to the Plat thereof, as recorded in Plat Book 6, at Page
12, of the Public Records of Miami-Dade County, Florida; also described as:
Commence at the Northwest corner of West Avenue and 10th Street in Miami Beach,
Florida, said corner also being the intersection of Tangents at the Southeast
corner of Block 80, and run Northerly along the Easterly line of said Block 80,
along the Westerly line of West Avenue, a distance of 350.00 feet to the
Southerly line of the North 50.00 feet of said Lot 9 and the Point of Beginning
(P.O.B.) of the tract of land hereinafter described: Thence continue along the
Easterly line of said Block 80, along the Westerly line of West Avenue, a
distance of 299.85 feet to the Northeast corner of the above referenced Lot 7;
thence deflecting 90°00’00” to the left, run Westerly along the Northerly line
of said Lot 7, a distance of 337.96 feet to the face of a concrete bulkhead cap
and the face of deck; thence run Southerly along the face of deck and cap, a
distance of 301.70 feet to the Southerly line of the North 50.00 feet of Lot 9;
thence run Easterly along the Southerly line of the North 50.00 feet of said Lot
9, a distance of 304.67 feet to the Point of Beginning.
Together with the easement rights as contained in Master Declaration of
Covenants, Conditions and Restrictions for Mirador South Beach, filed
December 30, 2004, in Official Records Book 22959, at Page 886, of the Public
Records of Miami-Dade County, Florida.
Parcel 2:
Condominium Unit CU12, MIRADOR 1000, A CONDOMINIUM, together with an undivided
interest in the common elements, according to the Declaration of Condominium
thereof, as recorded in Official Records Book 22959, at Page 1727, as amended
from time to time, of the Public Records of Miami-Dade County, Florida.
Together with the Leasehold Estate, as created by Sovereignty Submerged Lands
Lease Renewal and Modification to Reflect Change in Ownership between the Board
of Trustees of the Internal Improvement Trust Fund of the State of Florida, as
Lessor, and Mirador 1000, LLC, a Delaware limited liability company, as Lessee,
filed December 16, 2004, in Official Records Book 22913, at Page 825, as
assigned by Assignment of Submerged Land Lease, dated August 7, 2006, recorded
August 8, 2006 in Official Records Book 24801, Page 3362, as modified by that
certain Sovereignty Submerged Lands Lease Modification to Reflect Change in
Ownership and Change in Upland Use (No.130004276) between the Board of Trustees
of the Internal Improvement Trust Fund of the State of Florida, as Lessor, and
1100 West Properties, LLC, a Delaware limited liability company, as Lessee,
filed December 1, 2006, in Official Records Book 25146, at Page 3269, all of the
Public Records of Miami-Dade County, Florida.

 

A-1



--------------------------------------------------------------------------------



 



Parcel 3:
Condominium Unit CU10, MIRADOR 1200, A CONDOMINIUM, together with an undivided
interest in the common elements, according to the Declaration of Condominium
thereof, as recorded in Official Record Book 23543, at Page 3930, as amended
from time to time, of the Public Records of Miami-Dade County, Florida.
Together with the Leasehold Estate, as created by Sovereignty Submerged Lands
Lease Renewal between the Board of Trustees of the Internal Improvement Trust
Fund of the State of Florida, as Lessor, and 1200 West Realty, LLC, a Delaware
limited liability company, as Lessee, filed January 12, 2006, in Official
Records Book 24141, at Page 1866, as assigned by Assignment of Submerged Land
Lease, dated August 7, 2006, recorded August 8, 2006 in Official Records Book
24801, Page 3368, as modified by that certain Sovereignty Submerged Lands Lease
Modification to Reflect Change in Ownership and Change in Upland Use
(No.13000120T) between the Board of Trustees of the Internal Improvement Trust
Fund of the State of Florida, as Lessor, and 1100 West Properties, LLC, a
Delaware limited liability company, as Lessee, filed December 1, 2006, in
Official Records Book 25146, at Page 3282, all of the Public Records of
Miami-Dade County, Florida.

 

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
RESERVED

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RESERVED

 

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Amended and Restated Loan Agreement dated as of
November [_____], 2008 (as amended and in effect on the date hereof, the
“Agreement”), between 1100 WEST PROPERTIES, LLC, a Delaware limited liability
company, the Lenders named therein, and EUROHYPO AG, NEW YORK BRANCH, as
Administrative Agent for the Lenders. Terms defined in the Agreement are used
herein with the same meanings. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Agreement, including, without limitation, the
interests set forth below in the Commitment of the Assignor on the Assignment
Date and Loans owing to the Assignor which are outstanding on the Assignment
Date, together with (a) interest on the assigned Loans from and after the
Assignment Date and (b) the amount, if any, set forth below of the fees accrued
to the Assignment Date for account of the Assignor. The Assignee hereby
acknowledges receipt of a copy of the Agreement. From and after the Assignment
Date (i) the Assignee shall be a party to and be bound by the provisions of the
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Agreement and the Agency Agreement.
This Assignment and Acceptance is being delivered to the Administrative Agent
together with, if the Assignee is not already a Lender under the Agreement, an
administrative questionnaire in the form supplied by the Administrative Agent,
duly completed by the Assignee. The [Assignor][Assignee] shall pay the fee
payable to the Administrative Agent pursuant to Section 12.24(2)(e) of the
Agreement.
This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.
The Assignor represents and warrants to the Assignee that the Assignor is the
legal and beneficial owner of the Assigned Interest and has not created any
adverse interest therein. The Assignor and the Assignee represent and warrant to
each other that they are, respectively, authorized to execute and deliver this
Assignment and Acceptance.

 

D-1



--------------------------------------------------------------------------------



 



Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment (“Assignment Date”)1:

                 
 
          Percentage Assigned of Facility/Commitment (set forth, to at least 4
decimals, as a percentage of the Facility and the aggregate Commitments of all
Lenders thereunder)
 
  Principal Amount Assigned        
Current Outstanding
           
Loans Assigned:
    $     % 2
Future Funding
Commitment:
               
[Fees Assigned (if any):]
    $       %  

The terms set forth above and below are hereby agreed to:

            [NAME OF ASSIGNOR], as Assignor
      By:           Name:           Title:      

            [NAME OF ASSIGNEE], as Assignee
      By:           Name:           Title:      

The undersigned hereby consent to the within assignment: 3
 

      1   Must be at least five Business Days after execution hereof by all
required parties.   2   Delete if no future advances are involved.

 

D-2



--------------------------------------------------------------------------------



 



            EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent
      By:           Name:           Title:      

            By:           Name:           Title:      

 

      3   Consent to be included to the extent required by Section 11.24(2) of
the Agreement.

 

D-3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the Transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document (as defined in the Agreement), (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the Transactions contemplated
hereby and to become a Lender under the Agreement, (ii) it satisfies the
requirements, if any, specified in the Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) it satisfies the requirements of
an Eligible Assignee as defined in the Agreement, and (vi) if it is a Non-U.S.
Person, attached to the Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

D-4



--------------------------------------------------------------------------------



 



2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.
3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-5



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTICE OF CONVERSION/CONTINUATION
                    , 200_____ 
Eurohypo AG, New York Branch,
   as Administrative Agent
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attn: Loan Servicing

Re:   Amended and Restated Loan Agreement dated as of November [_____], 2008 (as
the same may be amended, modified or supplemented from time to time, the
“Agreement”) by and among 1100 WEST PROPERTIES, LLC, a Delaware limited
liability company (the “Borrower”), the lenders from time to time party to the
Agreement (the “Lenders”), and EUROHYPO AG, NEW YORK BRANCH, as Administrative
Agent on behalf of the Lenders (the “Administrative Agent”)

Ladies and Gentlemen:
Reference is made to the Agreement. Capitalized terms used in this Notice of
Conversion/Continuation without definition have the meanings specified in the
Agreement.
Pursuant to Section 2.8(5) of the Agreement, the Borrower hereby elects to
convert or continue the loans described in attached Schedule 1 (the “Loans”). In
connection therewith, the Borrower and the undersigned authorized officer of the
Borrower hereby certify that:
(1) Representations and Warranties. All representations and warranties of the
Borrower contained in the Loan Documents, including those contained in Article 7
of the Agreement, are true and correct as of the date hereof and shall be true
and correct on the date of the continuation/conversion of the Loans, both before
and after giving effect to such continuation/conversion;
(2) No Potential Default/Event of Default. No Potential Default or Event of
Default exists as of the date hereof or will result from the
continuation/conversion of the Loans; and

 

E-1



--------------------------------------------------------------------------------



 



(3) No Material Adverse Effect. No act, omission, change or event which has a
Material Adverse Effect has occurred since the date of the Agreement.

            1100 WEST PROPERTIES, LLC,
a Delaware limited liability company
      By:           Name:           Title:      

            By:           Name:           Title:      

 

E-2



--------------------------------------------------------------------------------



 



         

Schedule 1
to Notice of Conversion/Continuation
LOAN TO BE CONVERTED OR CONTINUED

A.   All conversions and continuations must be of a Loan, or portion thereof, in
a principal amount of $1,000,000 or a multiple of $100,000 in excess thereof.

B.   Conversions/continuations to a Eurodollar Loan under paragraphs (2) and
(3) below are not permitted if, after giving effect to thereto, (a) there would
be more than five (5) different Eurodollar Loans in effect, or (b) the aggregate
outstanding principal amount of all Eurodollar Loans would be reduced to be less
than $1,000,000.

  (1)   Conversion of a Eurodollar Loan into a Base Rate Loan.         The
following Eurodollar Loan to a Base Rate Loan:

         
Amount:
  $                       
Requested Conversion Date:
(must be a Business Day at least three (3) Business Days after date of notice)
                          
Last day of current Interest Period:
                          

  (2)   Conversion of a Base Rate Loan into a Eurodollar Loan.         The
following Base Rate Loan to a Eurodollar Loan:

         
Amount:
  $                       
Requested Conversion Date:
(must be a Business Day at least three (3) Business Days after date of notice)
                          
Requested Interest Period:
(14 days or 1, 2, 3, or 6 months)
                          

  (3)   Continuation of a Eurodollar Loan into a Subsequent Interest Period.    
    The following Eurodollar Loan into a subsequent Interest Period:

         
Amount:
  $                       
Last day of current Interest Period:
(must be a Business Day at least three (3) Business Days after date of notice)
                          
Requested Interest Period:
(14 days or 1, 2, 3, or 6 months)
                          

 

E-3



--------------------------------------------------------------------------------



 



SCHEDULE 1(a)
COMMITMENTS

          LENDER   COMMITMENT  
 
       
CIT LENDING SERVICES CORPORATION
    31.78 %
 
       
KBC BANK NV
    31.02 %
 
       
EUROHYPO AG, NEW YORK BRANCH
    37.20 %

 

Schedule 1(a) - 1



--------------------------------------------------------------------------------



 



Schedule 1(b)
MINIMUM SALES PRICE SCHEDULE

 

Schedule 1(b) - 1



--------------------------------------------------------------------------------



 



Schedule 1(C)
UNIT RELEASE SCHEDULE

 

Schedule 1(c) - 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
DISBURSEMENT AND COMPLETION CONDITIONS
Part A – Disbursement Conditions
Part B – Construction Completion Conditions
PART A. DISBURSEMENT CONDITIONS
Each disbursement from the Construction Completion Fund shall be subject to the
Administrative Agent’s receipt, review, approval and/or confirmation of the
following, each in form and content satisfactory to the Administrative Agent in
its sole discretion:
1. There shall exist no Potential Default or Event of Default (currently and
after giving effect to the requested disbursement).
2. The representations and warranties contained in this Loan Agreement and in
all other Loan Documents are true and correct.
3. Intentionally deleted.
4. Borrower shall have paid the Administrative Agent’s (and the Lenders’) costs
and expenses in connection with such advance or disbursement (including title
charges, and costs and expenses of the Administrative Agent’s inspecting
engineer and attorneys).
5. No change shall have occurred in the financial condition of Borrower or any
Borrower Party, which would have, in the Administrative Agent’s judgment, have a
material adverse effect on the Loans, the Project, or Borrower’s or any Borrower
Party’s ability to perform its obligations under the Loan Documents.
6. No condemnation or adverse possession, as determined by the Administrative
Agent, zoning or usage change proceeding shall have occurred or shall have been
threatened against the Project; the Project shall not have suffered any damage
by fire or other casualty which has not been repaired or is not being restored
in accordance with this Agreement; no law, regulation, ordinance, moratorium,
injunctive proceeding, restriction, litigation, action, citation or similar
proceeding or matter shall have been enacted, adopted, or threatened by any
governmental authority, which would have, in the Administrative Agent’s
judgment, a material adverse effect on the Project or Borrower’s or any Borrower
Party’s ability to perform its obligations under the Loan Documents.
7. Disbursements from the Construction Completion Fund shall only be made on a
Payment Date.

 

Schedule 2.1 - 1



--------------------------------------------------------------------------------



 



8. Each request for a disbursement shall specify the amount requested, shall be
on forms satisfactory to the Administrative Agent, and, shall be accompanied by
appropriate invoices, bills paid affidavits, lien waivers, title updates,
endorsements to the title insurance, and other documents as may be required by
the Administrative Agent. Disbursements from the Construction Completion Fund
may be made, at the Administrative Agent’s election, either: (a) in
reimbursement for expenses paid by Borrower or (b) for payment of expenses
incurred and invoiced but not yet paid by Borrower. The Administrative Agent, at
its option and without further direction from Borrower, may make disbursements
to the Person to whom payment is due or through an escrow satisfactory to the
Administrative Agent. The Administrative Agent may, at Borrower’s expense,
conduct an audit, inspection, or review of the Project to confirm the amount of
any disbursement from the Construction Completion Fund.
9. Prior to any disbursement from the Construction Completion Fund, Borrower
shall have submitted to the Administrative Agent and the Administrative Agent
shall have approved (a) any changes to the Plans and Specifications and the
Project Budget, and (b) copies of all construction, architectural and
engineering contracts relating to the Building Conversion, in each case
certified by Borrower as being true, correct and complete, together with
undertakings of such contractors, architects and engineers to continue
performance on behalf of the Administrative Agent (on behalf of the Lenders),
together with bonds with respect to any subcontracts, if bonds are required
pursuant to such subcontracts.
10. All improvements constructed by Borrower prior to the date a disbursement is
requested shall be completed to the satisfaction of the Administrative Agent and
the Administrative Agent’s engineer and in accordance with the plans and budget
for such improvements, as approved by the Administrative Agent, and all legal
requirements.
11. Borrower shall not use any portion of any disbursement for payment of any
other cost except as specifically set forth in a request for disbursement
approved by the Administrative Agent in writing.
12. Each disbursement from the Construction Completion Fund, except for a final
improvements disbursement, shall be in the amount of actual costs incurred for
each line item as shown on the Project Budget less ten percent (10%) of such
costs as retainage (other than for materials for which no retainage shall be
required) to be disbursed upon completion of such line item to the satisfaction
of Administrative Agent. Disbursements may include deposits for materials so
long as (a) such deposits do not exceed one hundred percent (100%) of the cost
for materials which have been delivered to the Property, (b) fifty percent (50%)
of the cost of materials which have not been delivered to the Property having a
total cost of not more than $4,000,000; and (c) ten percent (10%) of the total
cost of all other materials.
13. No portion of the Construction Completion Fund will be disbursed for
materials stored at the Project unless Borrower furnishes the Administrative
Agent satisfactory evidence that such materials are properly stored and secured
at the Project.

 

Schedule 2.1 - 2



--------------------------------------------------------------------------------



 



PART B. CONSTRUCTION COMPLETION CONDITIONS
The following shall have been completed to the satisfaction of the
Administrative Agent in its discretion prior to the occurrence of Construction
Completion:
1. The Hotel Opening shall have occurred by the Hotel Opening Deadline; and
2. The Building Conversion shall have occurred by the Construction Completion
Deadline.
3. The Administrative Agent shall have received the following items in
connection with the Building Conversion:
(a) Evidence of the approval by the applicable Governmental Authorities of the
Project for operation in accordance with the Plans and Specifications to the
extent any such approval is a condition of the lawful use of Project;
(b) Endorsements to the Title Policy which are satisfactory to the
Administrative Agent and which describe the improvements located on the Project
(CLTA 116 series) and insure the lien-free completion of such improvements
(CLTA 101 series, as required by the Administrative Agent);
(c) Unconditional waivers of lien and sworn statements from all contractors,
subcontractors, materialmen, suppliers and vendors with respect to the Building
Conversion, in each case in compliance with the Applicable Laws;
(d) Certificates from Borrower and its architect to Administrative Agent and the
Lenders stating that (i) the Building Conversion (A) has been substantially
completed in accordance with the Plans and Specifications and (B) is available
for occupancy, and (ii) the Project complies with all applicable building codes;
(e) Violation searches, if available and requested by the Administrative Agent,
with Governmental Authorities indicating no notices of violation have been
issued with respect to the Project;
(f) Current searches of all Uniform Commercial Code financing statements filed
with the Secretary of State of the state of formation/organization of Borrower
and the office of Recorder of Miami County in the State of Florida, and the
Office of the Delaware Secretary of State, showing that no Uniform Commercial
Code financing statements are filed or recorded against Borrower in which the
collateral is personal property or fixtures located on the Project or used in
connection with the Project other than financing statements with respect to the
Loans;

 

Schedule 2.1 - 3



--------------------------------------------------------------------------------



 



(g) A certificate of an Authorized Officer of Borrower certifying that:
(i) no condemnation of any portion of the Project or any action which could
result in a relocation of any roadways abutting the Project or the denial of
access, which, in the Administrative Agent’s sole judgment, adversely affects
the Lenders’ security or the operation of the Project, has commenced or, to the
best of Borrower’s knowledge, is contemplated by any Governmental Authority;
(ii) all fixtures, attachments and equipment necessary for the operation of the
Hotel Improvements have been installed or incorporated into the Project and are
operational and in good working order, free from defects; all guarantees and
warranties have been transferred/assigned to Borrower; and Borrower is the
absolute owner of all of said property free and clear of all Liens; and
(iii) all costs and expenses relating to such Building Conversion have been paid
in full.
(h) Evidence that all of the Licenses have been obtained and are in full force
and effect.

 

Schedule 2.1 - 4



--------------------------------------------------------------------------------



 



SCHEDULE 2.4(1)
WIRE INSTRUCTIONS
Bank of New York
ABA#        
A/C#        
F/B/O: Eurohypo
Re: Mondrian Miami
Attention: Valerie Rodriguez        

 

Schedule 2.4 - 1



--------------------------------------------------------------------------------



 



SCHEDULE 7.23
PROJECT BUDGET
Schedule 7.23

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.27
ORGANIZATIONAL CHART
Schedule 7.27

 

 